



Exhibit 10.1
capitaloneamendrestat_image1.gif [capitaloneamendrestat_image1.gif]
Execution Version



--------------------------------------------------------------------------------





AMENDED AND RESTATED TERM LOAN AGREEMENT


Dated as of March 6, 2020,


by and among


CORPORATE OFFICE PROPERTIES, L.P.,
as Borrower,


CORPORATE OFFICE PROPERTIES TRUST,
as Parent,


THE FINANCIAL INSTITUTIONS INITIALLY SIGNATORY HERETO
AND THEIR ASSIGNEES PURSUANT TO SECTION 12.5.,
as Lenders,
and


CAPITAL ONE, NATIONAL ASSOCIATION,
as Administrative Agent
    


CAPITAL ONE, NATIONAL ASSOCIATION,
PNC CAPITAL MARKETS LLC
and
REGIONS CAPITAL MARKETS, A DIVISION OF REGIONS BANK,
as Joint Lead Arrangers and
    Joint Bookrunners,




PNC BANK, NATIONAL ASSOCIATION,
and
REGIONS BANK,
as Syndication Agents





--------------------------------------------------------------------------------








--------------------------------------------------------------------------------






TABLE OF CONTENTS
 
 
 
Article I. Definitions
 
1
Section 1.1. Definitions.
 
1
Section 1.2. General; References to Times.
 
27
Section 1.3. Financial Attributes of Non-Wholly Owned Subsidiaries.
 
28
Section 1.4. Rates.
 
28
Section 1.5. Divisions.
 
28
Article II. Credit Facility
 
28
Section 2.1. Loans.
 
28
Section 2.2. Rates and Payment of Interest on Loans.
 
30
Section 2.3. Number of Interest Periods.
 
30
Section 2.4. Repayment of Loans.
 
30
Section 2.5. Optional Prepayments.
 
31
Section 2.6. Continuation.
 
31
Section 2.7. Conversion.
 
31
Section 2.8. Notes.
 
32
Article III. Payments, Fees and Other General Provisions
 
32
Section 3.1. Payments.
 
32
Section 3.2. Pro Rata Treatment.
 
32
Section 3.3. Sharing of Payments, Etc.
 
33
Section 3.4. Several Obligations.
 
33
Section 3.5. Minimum Amounts.
 
33
Section 3.6. Fees.
 
34
Section 3.7. Computations.
 
34
Section 3.8. Usury.
 
34
Section 3.9. Agreement Regarding Interest and Charges.
 
34
Section 3.10. Statements of Account.
 
34
Section 3.11. Defaulting Lenders.
 
35
Section 3.12. Taxes.
 
36
Article IV. Yield Protection, Etc.
 
40
Section 4.1. Additional Costs; Capital Adequacy.
 
40
Section 4.2. Suspension of LIBOR Loans.
 
41
Section 4.3. Illegality.
 
42
Section 4.4. Compensation.
 
42
Section 4.5. Treatment of Affected Loans.
 
43
Section 4.6. Affected Lenders.
 
43
Section 4.7. Change of Lending Office.
 
44
Section 4.8. Assumptions Concerning Funding of LIBOR Loans.
 
44
Article V. Conditions Precedent
 
44
Section 5.1. Initial Conditions Precedent.
 
44
Section 5.2. Conditions Precedent to All Loans.
 
46



- i -



--------------------------------------------------------------------------------





Section 5.3. Conditions as Covenants.
 
47
Section 5.4. Effect of Amendment and Restatement.
 
47
Article VI. Representations and Warranties
 
48
Section 6.1. Representations and Warranties.
 
48
Section 6.2. Survival of Representations and Warranties, Etc.
 
53
Article VII. Affirmative Covenants
 
54
Section 7.1. Preservation of Existence and Similar Matters.
 
54
Section 7.2. Compliance with Applicable Law and Material Contracts.
 
54
Section 7.3. Maintenance of Property.
 
54
Section 7.4. Conduct of Business.
 
55
Section 7.5. Insurance.
 
55
Section 7.6. Payment of Taxes and Claims.
 
55
Section 7.7. Visits and Inspections.
 
55
Section 7.8. Use of Proceeds.
 
55
Section 7.9. Environmental Matters.
 
56
Section 7.10. Books and Records.
 
56
Section 7.11. Further Assurances.
 
56
Section 7.12. Guarantors.
 
56
Section 7.13. REIT Status.
 
57
Section 7.14. Exchange Listing.
 
58
Section 7.15. Beneficial Ownership Regulation.
 
58
Article VIII. Information
 
58
Section 8.1. Quarterly Financial Statements.
 
58
Section 8.2. Year‑End Statements.
 
58
Section 8.3. Compliance Certificate.
 
58
Section 8.4. Other Information.
 
59
Article IX. Negative Covenants
 
60
Section 9.1. Financial Covenants.
 
61
Section 9.2. Restricted Payments.
 
62
Section 9.3. Indebtedness.
 
62
Section 9.4. Liens; Negative Pledges; Other Matters.
 
62
Section 9.5. Merger, Consolidation, Sales of Assets and Other Arrangements.
 
63
Section 9.6. Fiscal Year.
 
64
Section 9.7. [Intentionally Omitted].
 
64
Section 9.8. Modifications of Organizational Documents.
 
64
Section 9.9. Transactions with Affiliates.
 
64
Section 9.10. ERISA Exemptions.
 
64
Section 9.11. Foreign Assets Control.
 
64
Article X. Default
 
65
Section 10.1. Events of Default.
 
65
Section 10.2. Remedies Upon Event of Default.
 
68



- ii -



--------------------------------------------------------------------------------





Section 10.3. Remedies Upon Default.
 
68
Section 10.4. Allocation of Proceeds.
 
69
Section 10.5. Performance by Administrative Agent.
 
69
Section 10.6. Rights Cumulative.
 
69
Article XI. The Administrative Agent
 
70
Section 11.1. Authorization and Action.
 
70
Section 11.2. Administrative Agent’s Reliance, Etc.
 
71
Section 11.3. Notice of Defaults.
 
71
Section 11.4. Administrative Agent as Lender.
 
71
Section 11.5. Approvals of Lenders.
 
72
Section 11.6. Lender Credit Decision, Etc.
 
72
Section 11.7. Indemnification of Administrative Agent.
 
73
Section 11.8. Successor Administrative Agent.
 
73
Section 11.9. Titled Agents.
 
74
Article XII. Miscellaneous
 
74
Section 12.1. Notices.
 
74
Section 12.2. Expenses.
 
76
Section 12.3. Setoff.
 
76
Section 12.4. Litigation; Jurisdiction; Other Matters; Waivers.
 
77
Section 12.5. Successors and Assigns.
 
77
Section 12.6. Amendments.
 
81
Section 12.7. Nonliability of Administrative Agent and Lenders.
 
84
Section 12.8. Confidentiality.
 
84
Section 12.9. Indemnification.
 
85
Section 12.10. Termination; Survival.
 
87
Section 12.11. Severability of Provisions.
 
87
Section 12.12. GOVERNING LAW.
 
87
Section 12.13. Counterparts.
 
87
Section 12.14. Obligations with Respect to Loan Parties.
 
87
Section 12.15. Limitation of Liability.
 
88
Section 12.16. Entire Agreement.
 
88
Section 12.17. Construction.
 
88
Section 12.18. Patriot Act.
 
88
Section 12.19. Contractual Recognition of Bail-In.
 
88
Section 12.20. Accounting Terms.
 
89
Section 12.21. Headings.
 
89
Section 12.22. No Novation.
 
89
Section 12.23. Acknowledgment Regarding Any Supported QFCs.
 
90
 
 
 

SCHEDULE I
Commitments
SCHEDULE 1.1
List of Loan Parties
SCHEDULE 6.1.(b)
Ownership Structure
SCHEDULE 6.1.(f)
Title to Properties; Liens
SCHEDULE 6.1.(g)
Indebtedness and Guaranties
SCHEDULE 6.1.(i)
Litigation
SCHEDULE 6.1.(y)
Unencumbered Assets
 
 
 
 
EXHIBIT A
Form of Assignment and Acceptance Agreement
EXHIBIT B
Form of Notice of Borrowing
EXHIBIT C
Form of Notice of Continuation
EXHIBIT D
Form of Notice of Conversion
EXHIBIT E
Form of Term Note
EXHIBIT F
Form of Opinion of Counsel
EXHIBIT G
Form of Compliance Certificate
EXHIBIT H
Form of Guaranty
EXHIBIT I
Form of Guarantor Release Letter
EXHIBITS J-1 – J-4
Forms of U.S. Tax Compliance



- iii -



--------------------------------------------------------------------------------










- iv -



--------------------------------------------------------------------------------






THIS AMENDED AND RESTATED TERM LOAN AGREEMENT (this “Agreement”) dated as of
March 6, 2020 by and among CORPORATE OFFICE PROPERTIES, L.P., a limited
partnership formed under the laws of the State of Delaware (the “Borrower”),
CORPORATE OFFICE PROPERTIES TRUST, a real estate investment trust formed under
the laws of the State of Maryland (the “Parent”), each of the financial
institutions initially a signatory hereto together with their assignees pursuant
to Section 12.5., and CAPITAL ONE, NATIONAL ASSOCIATION, as Administrative Agent
(the “Administrative Agent”), with CAPITAL ONE, NATIONAL ASSOCIATION, PNC
CAPITAL MARKETS LLC and REGIONS CAPITAL MARKETS, A DIVISION OF REGIONS BANK, as
Joint Lead Arrangers and Joint Bookrunners (collectively, the “Joint Lead
Arrangers”), and PNC BANK, NATIONAL ASSOCIATION, and REGIONS BANK, as
Syndication Agents (collectively, the “Syndication Agents”).


WHEREAS, the Borrower, the Parent and the Administrative Agent are parties to
that certain Term Loan Agreement, dated as of December 17, 2015 (as amended or
otherwise modified and in effect immediately prior to the date hereof, the
“Existing Credit Agreement”);


WHEREAS, the Borrower has requested that the Administrative Agent and the
Lenders amend and restate the Existing Credit Agreement on the terms and
conditions contained herein.


WHEREAS, subject to the terms and conditions of this Agreement, the
Administrative Agent and the Lenders are willing to so amend and restate the
Existing Credit Agreement.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto agree
as follows:


ARTICLE I. DEFINITIONS
Section 1.1. Definitions.
In addition to terms defined elsewhere herein, the following terms shall have
the following meanings for the purposes of this Agreement:


“Accession Agreement” means an Accession Agreement substantially in the form of
Annex I to the Guaranty.


“Additional Costs” has the meaning given that term in Section 4.1.


“Adjusted EBITDA” means, for any given period, (a) EBITDA for such period minus
(b) Capital Reserves for such period.


“Adjusted LIBOR” means, with respect to each Interest Period for any LIBOR Loan,
the rate obtained by dividing (a) LIBOR for such Interest Period by (b) a
percentage equal to 1 minus the stated maximum rate (stated as a decimal) of all
reserves, if any, required to be maintained with respect to Eurocurrency funding
(currently referred to as “Eurocurrency liabilities”) as specified in
Regulation D of the Board of Governors of the Federal Reserve System (or against
any other category of liabilities which includes deposits by reference to which
the interest rate on LIBOR Loans is determined or any applicable category of
extensions of credit or other assets which includes loans by an office of any
Lender outside of the United States of America to residents of the United States
of America). Any change in such maximum rate shall result in a change in
Adjusted LIBOR on the date on which such change in such maximum rate becomes
effective.





--------------------------------------------------------------------------------







“Adjusted Net Operating Income” means, with respect to a Property for any given
period, Net Operating Income of such Property for such period minus Capital
Reserves for such period.


“Administrative Agent” means Capital One, National Association, as contractual
representative for the Lenders under the terms of this Agreement, and any
successor Administrative Agent appointed pursuant to Section 11.8.


“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent to the Lenders from time to time.


“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified. In no event
shall the Administrative Agent or any Lender be deemed to be an Affiliate of the
Parent or the Borrower.


“Agreement Date” means the date as of which this Agreement is dated.


“Alternate Base Rate” means the per annum rate of interest equal to the greatest
of (a) the Prime Rate, (b) the Federal Funds Rate plus one‑half of one percent
(0.5%) and (c) LIBOR for a one-month Interest Period on such day (or if such day
is not a Business Day, the immediately preceding Business Day) plus 1.0%. Any
change in the Alternate Base Rate due to a change in the Prime Rate, the Federal
Funds Rate or LIBOR shall be effective from and including the effective date of
such change in the Prime Rate, the Federal Funds Rate or LIBOR, respectively
(provided that clause (c) shall not be applicable during any period in which
LIBOR is unavailable or unascertainable). For purposes of this definition, LIBOR
referred to above shall be the rate for deposits in U.S. dollars for a one-month
period in the London interbank market, as determined by Administrative Agent
based on quotes or other information available to it, and shall not be required
to be determined strictly in accordance with the requirements of the definition
of “LIBOR” and the notice and other provisions applicable thereto as set forth
herein. If the Alternate Base Rate determined as provided above would be less
than zero, the Alternate Base Rate shall be deemed to be zero.


“Anti-Corruption Laws” means all Applicable Laws of any government which has
jurisdiction with respect to the Parent, Borrower or a Loan Party and concerning
or relating to bribery, corruption or money laundering, including without
limitation, the Foreign Corrupt Practices Act of 1977, as amended.


“Anti-Terrorism Laws” has the meaning given that term in Section 6.1.(z).


“Applicable Law” means all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes, executive
orders, and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.


“Applicable Margin” means, with respect to a particular Class and Type of Loans,
the percentage per annum determined, at any time, based on the range into which
the Borrower’s Credit Rating then falls, in accordance with the levels in the
table set forth below (each a “Level”). As of the Agreement Date, the Applicable
Margin is determined based on Level 1. Any change in the Borrower’s Credit
Rating which would cause it to move to a different Level in such table shall
effect a change in the Applicable Margin on





--------------------------------------------------------------------------------





the Business Day on which such change occurs. During any period for which the
Borrower has received a Credit Rating from only one Rating Agency, then the
Applicable Margin shall be determined based on such Credit Rating so long as
such Credit Rating is from either S&P or Moody’s. During any period that the
Borrower has received two or three Credit Ratings and such ratings are not
equivalent, the Applicable Margin shall be determined by the highest of such two
or three Credit Ratings, so long as the higher Credit Rating is from S&P or
Moody’s, and provided, that if the level of the next highest Credit Rating from
a Ratings Agency is more than one level lower than the highest Credit Rating
then available, then the Applicable Margin shall be determined based on the
credit rating one level lower than the highest credit rating. During any period
that the Borrower has received two or three Credit Ratings and such ratings are
not equivalent, and the highest rating is from Fitch, the Applicable Margin
shall be determined based on the higher Credit Rating from S&P or Moody’s.
During any period for which the Borrower has (a) not received a Credit Rating
from any Rating Agency, or (b) received a Credit Rating from only one Rating
Agency that is neither S&P nor Moody’s, or during any other period not otherwise
covered by this definition, the Applicable Margin shall be determined based on
Level 3. Notwithstanding the Level that would otherwise be applicable in
accordance with the forgoing, the Applicable Margin shall be based on Level 1 in
the table set forth below so long as (i) the ratio calculated in accordance with
Section 9.1.(a) is not greater than 0.375 to 1.00 for the fiscal quarter of the
Parent most recently ending, and (ii) the Borrower’s Credit Rating is not lower
than Level 2 in the table set forth below; provided, however, that the Borrower
shall be deemed to be in compliance with clause (i) of this sentence if (x) such
ratio is greater than 0.375 to 1.00 but is not greater than 0.425 to 1.00 and
(y) the Borrower has not had Applicable Margin determined in accordance with
this sentence in reliance on this proviso for more than one (1) fiscal quarter.


 


Level
Borrower’s Credit Rating
(S&P/Moody’s or equivalent)
Applicable Margin for Loans that are LIBOR Loans
Applicable Margin for Loans that are Base Rate Loans
1
BBB/Baa2
1.00%
0.10%
2
BBB-/Baa3
1.25%
0.35%
3
Lower than BBB-/Baa3
1.65%
0.75%



“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender, or (c) an entity or an Affiliate of any entity
that administers or manages a Lender.


“Assignment and Acceptance Agreement” means an Assignment and Acceptance
Agreement among a Lender, an Eligible Assignee and the Administrative Agent,
substantially in the form of Exhibit A.


“Bail-In Action” means the exercise of any Write-down and Conversion Powers.


“Bail-In Legislation” means:


(i)    in relation to an EEA Member Country which has implemented, or which at
any time implements, Article 55 of Directive 2014/59/EU establishing a framework
for the recovery and resolution of credit institutions and investment firms, the
relevant implementing law or regulation as described in the EU Bail-In
Legislation Schedule from time to time; and







--------------------------------------------------------------------------------





(ii)    in relation to any other state, any analogous law or regulation from
time to time which requires contractual recognition of any Write-down and
Conversion Powers contained in that law or regulation.


“Base Rate Loan” means a Loan (or any portion thereof) bearing interest at a
rate based on the Alternate Base Rate.


“Benchmark Replacement” means the sum of: (a) the alternate benchmark rate
(which may include Term SOFR) that has been selected by the Administrative Agent
in consultation with the Borrower and giving due consideration to (i) any
selection or recommendation of a replacement rate or the mechanism for
determining such a rate by the Relevant Governmental Body or (ii) any evolving
or then-prevailing market convention for determining a rate of interest as a
replacement to LIBOR for U.S. dollar-denominated syndicated credit facilities
which is used by Administrative Agent in similar loan transactions and (b) the
Benchmark Replacement Adjustment; provided that, if the Benchmark Replacement as
so determined would be less than zero, the Benchmark Replacement will be deemed
to be zero for the purposes of this Agreement.


“Benchmark Replacement Adjustment” means, with respect to any replacement of
LIBOR with an Unadjusted Benchmark Replacement for each applicable Interest
Period, the spread adjustment, or method for calculating or determining such
spread adjustment, (which may be a positive or negative value or zero) that has
been selected by the Administrative Agent in consultation with the Borrower and
giving due consideration to any selection or recommendation of a spread
adjustment, or method for calculating or determining such spread adjustment, for
the replacement of LIBOR with the applicable Unadjusted Benchmark Replacement by
the Relevant Governmental Body or (ii) any evolving or then-prevailing market
convention for determining a spread adjustment, or method for calculating or
determining such spread adjustment, for the replacement of LIBOR with the
applicable Unadjusted Benchmark Replacement for U.S. dollar- denominated
syndicated credit facilities at such time.


“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Alternate Base Rate,” the definition of “Interest
Period,” timing and frequency of determining rates and making payments of
interest and other administrative matters) that the Administrative Agent decides
may be appropriate to reflect the adoption and implementation of such Benchmark
Replacement and to permit the administration thereof by the Administrative Agent
in a manner substantially consistent with market practice (or, if the
Administrative Agent decides that adoption of any portion of such market
practice is not administratively feasible or if the Administrative Agent
determines that no market practice for the administration of the Benchmark
Replacement exists, in such other manner of administration as the Administrative
Agent decides is reasonably necessary in connection with the administration of
this Agreement).


“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to LIBOR:


(1)
in the case of clause (1) or (2) of the definition of “Benchmark Transition
Event,” the later of (a) the date of the public statement or publication of
information referenced therein and (b) the date on which the administrator of
LIBOR permanently or indefinitely ceases to provide LIBOR; or



(2)
in the case of clause (3) of the definition of “Benchmark Transition Event,” the
date of the public statement or publication of information referenced therein.






--------------------------------------------------------------------------------







“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to LIBOR:


(1)
a public statement or publication of information by or on behalf of the
administrator of LIBOR announcing that such administrator has ceased or will
cease to provide LIBOR, permanently or indefinitely, provided that, at the time
of such statement or publication, there is no successor administrator that will
continue to provide LIBOR;



(2)
a public statement or publication of information by the regulatory supervisor
for the administrator of LIBOR, the U.S. Federal Reserve System, an insolvency
official with jurisdiction over the administrator for LIBOR, a resolution
authority with jurisdiction over the administrator for LIBOR or a court or an
entity with similar insolvency or resolution authority over the administrator
for LIBOR, which states that the administrator of LIBOR has ceased or will cease
to provide LIBOR permanently or indefinitely, provided that, at the time of such
statement or publication, there is no successor administrator that will continue
to provide LIBOR; or



(3)
a public statement or publication of information by the regulatory supervisor
for the administrator of LIBOR announcing that LIBOR is no longer
representative.



“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event as of such public statement or publication of information (or if
the expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in Election, the date specified by the Administrative
Agent or the Requisite Lenders, as applicable, by notice to the Borrower, the
Administrative Agent (in the case of such notice by the Requisite Lenders) and
the Lenders.


“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to LIBOR and
solely to the extent that LIBOR has not been replaced with a Benchmark
Replacement, the period (x) beginning at the time that such Benchmark
Replacement Date has occurred if, at such time, no Benchmark Replacement has
replaced LIBOR for all purposes hereunder in accordance with Sections
4.2.(b)-(e) and (y) ending at the time that a Benchmark Replacement has replaced
LIBOR for all purposes hereunder pursuant to Sections 4.2.(b)-(e).


“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation, in form and
substance satisfactory to Administrative Agent.


“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.


“Benefit Arrangement” means at any time an employee benefit plan within the
meaning of Section 3(3) of ERISA which is not a Plan or a Multiemployer Plan and
which is maintained or otherwise contributed to by any member of the ERISA
Group.


“Borrower” has the meaning set forth in the introductory paragraph hereof and
shall include the Borrower’s successors and permitted assigns.







--------------------------------------------------------------------------------





“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Applicable Laws of, or are in
fact closed in, the state where Administrative Agent’s Principal Office is
located or the State of New York, and, if such day relates to the determination
of LIBOR for any LIBOR Loan, means any such day that is also a London Banking
Day.
“Capital One” means Capital One, National Association, and its successors and
assigns.


“Capital Reserves” means, for any period with respect to any developed Property,
an amount equal to (a) $0.25 per square foot multiplied by (b) a fraction, the
numerator of which is the number of days in such period and the denominator of
which is 365. If the term Capital Reserves is used without reference to a
specific Property, then the amount shall be determined on an aggregate basis
with respect to all developed Property of the Parent and its Subsidiaries and a
proportionate share of all developed Property of all Unconsolidated Affiliates.
For purposes of this definition, once improvements related to the development of
a Property have been completed for one year or such Property has achieved an
Occupancy Rate of 85%, it shall be considered a developed Property.


“Capitalization Rate” means 6.75%.


“Capitalized Lease Obligation” means obligations under a lease (or other
arrangement conveying the right to use property) to pay rent or other amounts
that are required to be capitalized for financial reporting purposes in
accordance with GAAP. The amount of a Capitalized Lease Obligation is the
capitalized amount of such obligation as would be required to be reflected on a
balance sheet of the applicable Person prepared in accordance with GAAP as of
the applicable date.


“Cash Equivalents” means: (a) securities issued, guaranteed or insured by the
United States of America or any of its agencies with maturities of not more than
one year from the date acquired; (b) certificates of deposit with maturities of
not more than one year from the date acquired, issued by a United States federal
or state chartered commercial bank of recognized standing, or a commercial bank
organized under the laws of any other country which is a member of the
Organization for Economic Cooperation and Development, or a political
subdivision of any such country, acting through a branch or agency, which bank
has capital and unimpaired surplus in excess of $500,000,000 and which bank or
its holding company has a short‑term commercial paper rating of at least A‑2 or
the equivalent by S&P or at least P‑2 or the equivalent by Moody’s; (c) reverse
repurchase agreements with terms of not more than seven days from the date
acquired, for securities of the type described in clause (a) above and entered
into only with commercial banks having the qualifications described in
clause (b) above; (d) commercial paper issued by any Person incorporated under
the laws of the United States of America or any State thereof and rated at least
A‑2 or the equivalent thereof by S&P or at least P‑2 or the equivalent thereof
by Moody’s, in each case with maturities of not more than one year from the date
acquired; and (e) investments in money market funds registered under the
Investment Company Act of 1940, which have net assets of at least $500,000,000
and at least 85% of whose assets consist of securities and other obligations of
the type described in clauses (a) through (d) above.


“Commitment” means a Term Loan Commitment.


“Compliance Certificate” has the meaning given that term in Section 8.3.


“Construction-in-Process” means cash expenditures for land and improvements
(including indirect costs internally allocated and development costs) determined
in accordance with GAAP for all Properties that are under development or will
commence development within twelve months from any date of determination.





--------------------------------------------------------------------------------







“Continue”, “Continuation” and “Continued” each refers to the continuation of a
LIBOR Loan from one Interest Period to another Interest Period pursuant to
Section 2.6.


“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.


“Controlled Property” means an Eligible Unencumbered Property that is not a
Wholly-Owned Property and where the Parent or the Borrower directly or
indirectly owns at least 80% of the Equity Interests of the Subsidiary that owns
or leases such Property.


“Convert”, “Conversion” and “Converted” each refers to the conversion of a Loan
of one Type into a Loan of another Type pursuant to Section 2.7.


“Credit Event” means either of the following: (a) the making (or deemed making)
of any Loan and (b) the Conversion of a Base Rate Loan into a LIBOR Loan.


“Credit Rating” means the rating assigned by a Rating Agency to the senior
unsecured long term Indebtedness of a Person.


“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
Applicable Laws relating to the relief of debtors in the United States of
America or other applicable jurisdictions from time to time in effect.


“Debt Service” means, for any period, the sum of (a) Interest Expense for such
period, and (b) all regularly scheduled principal payments made with respect to
Indebtedness of the Parent and its Subsidiaries during such period, other than
any balloon, bullet, early repayment or similar principal payment which, in each
case, repays such Indebtedness in full. Debt Service shall include a
proportionate share of items (a) and (b) of all Unconsolidated Affiliates.


“Default” means any of the events specified in Section 10.1., whether or not
there has been satisfied any requirement for the giving of notice, the lapse of
time, or both.


“Defaulting Lender” means, subject to Section 3.11.(f), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within 2 Business Days of the
date such Loans were required to be funded hereunder unless such Lender notifies
the Administrative Agent and the Borrower in writing that such failure is the
result of such Lender’s determination that one or more conditions precedent to
funding (each of which conditions precedent, together with any applicable
default, shall be specifically identified in such writing) has not been
satisfied, or (ii) pay to the Administrative Agent or any Lender any other
amount required to be paid by it hereunder within 2 Business Days of the date
when due, (b) has notified the Borrower or the Administrative Agent in writing
that it does not intend to comply with its funding obligations hereunder, or has
made a public statement to that effect (unless such writing or public statement
relates to such Lender’s obligation to fund a Loan hereunder and states that
such position is based on such Lender’s determination that a condition precedent
to funding (which condition precedent, together with any applicable default,
shall be specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within 3 Business Days after written request by the
Administrative Agent or the Borrower, to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations





--------------------------------------------------------------------------------





hereunder (provided that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (c) upon receipt of such written confirmation by the
Administrative Agent and the Borrower), or (d) has, or has a direct or indirect
parent company that has, (i) become the subject of a proceeding under any Debtor
Relief Law, (ii) had appointed for it a receiver, custodian, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or assets, including
the Federal Deposit Insurance Corporation or any other state or federal
regulatory authority acting in such a capacity, or (iii) become the subject of a
Bail-In Action; provided that a Lender shall not be a Defaulting Lender solely
by virtue of the ownership or acquisition of any equity interest in that Lender
or any direct or indirect parent company thereof by a Governmental Authority so
long as such ownership interest does not result in or provide such Lender with
immunity from the jurisdiction of courts within the United States of America or
from the enforcement of judgments or writs of attachment on its assets or permit
such Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender. Any determination
by the Administrative Agent that a Lender is a Defaulting Lender under
clauses (a) through (d) above shall be conclusive and binding absent manifest
error, and such Lender shall be deemed to be a Defaulting Lender (subject to
Section 3.11.(d)) upon delivery of written notice of such determination to the
Borrower, the Administrative Agent and each Lender.


“Derivatives Contract” means any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement. Not in limitation of the
foregoing, the term “Derivatives Contract” includes any and all transactions of
any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement, including any such
obligations or liabilities under any such master agreement.


“Derivatives Termination Value” means, in respect of any one or more Derivatives
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Derivatives Contracts, (a) for any date on or
after the date such Derivatives Contracts have been closed out and termination
value(s) determined in accordance therewith, such termination value(s), and
(b) for any date prior to the date referenced in clause (a) the amount(s)
determined as the mark-to-market value(s) for such Derivatives Contracts, as
determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Derivatives Contracts
(which may include the Administrative Agent or any Lender).


“Development Property” means a Property which is under development or which (as
determined in good faith by the Borrower) will commence development within
twelve months of the date of determination. A Development Property shall cease
to constitute a Development Property on the earlier of (a) the one year
anniversary date of project completion and (b) the first day of the first full
fiscal quarter after the project achieves an Occupancy Rate of 85%. For purposes
of this definition, each individual phase of development of a data center shall
be deemed to be a separate and distinct Property.


“Dollars” or “$” means the lawful currency of the United States of America.







--------------------------------------------------------------------------------





“Early Opt-in Election” means the occurrence of:


(1)
(i) a determination by the Administrative Agent or (ii) a notification by the
Requisite Lenders to the Administrative Agent (with a copy to the Borrower) that
the Requisite Lenders have determined that U.S. dollar-denominated syndicated
credit facilities being executed at such time, or that include language similar
to that contained in Sections 4.2.(b)-(e) are being executed or amended, as
applicable, to incorporate or adopt a new benchmark interest rate to replace
LIBOR, and



(2)
(i) the election by the Administrative Agent or (ii) the election by the
Requisite Lenders to declare that an Early Opt-in Election has occurred and the
provision, as applicable, by the Administrative Agent of written notice of such
election to the Borrower and the Lenders or by the Requisite Lenders of written
notice of such election to the Administrative Agent.



“EBITDA” means, with respect to a Person for any period: (a) net income (or
loss) of such Person for such period determined on a consolidated basis
(excluding any income or losses from minority interests in the case of the
Parent), in accordance with GAAP, exclusive of the following (but only to the
extent included in determination of such net income (loss)): (i) depreciation
and amortization expense; (ii) interest expense as determined in accordance with
GAAP (excluding that associated with Eligible Ground Leases); (iii) income tax
expense; (iv) extraordinary or non-recurring gains and losses (which would
include, but not be limited to, the gains/losses from extinguishment of
Indebtedness and impairment charges); (v) acquisition costs expensed but not
capitalized; plus (b) such Person’s pro rata share of EBITDA of its
Unconsolidated Affiliates. EBITDA shall be adjusted to remove any impact from
straight line rent leveling adjustments required under GAAP and amortization of
deferred market rent and expenses into income pursuant to FASB ASC 805.
Notwithstanding the foregoing, gains and losses from land sales associated with
Development Properties and other land shall be included in EBITDA.


“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.


“EEA Member Country” means any member state of the European Union, Iceland,
Liechtenstein and Norway.


“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.


“Effective Date” means the later of: (a) the Agreement Date; and (b) the date on
which all of the conditions precedent set forth in Section 5.1. shall have been
fulfilled or waived by all of the Lenders.


“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund and (d) any other Person (other than a natural person) approved by
the Administrative Agent (such approval not to be unreasonably withheld or
delayed); provided, that notwithstanding the foregoing, “Eligible Assignee”
shall not include (A) the Parent or the Borrower or any of their respective
Affiliates or Subsidiaries, (B) an Affiliate of a Lender or an Approved Fund
that (1) if organized under the laws of the United States of America,





--------------------------------------------------------------------------------





any state thereof or the District of Columbia, does not have total assets in
excess of $5,000,000,000, or if organized under the laws of any other country or
a political subdivision thereof, is not organized in such a country that is a
member of the Organization for Economic Co-operation and Development, does not
have total assets in excess of $10,000,000,000, or does not act through a branch
or agency located in the United States or (2) does not have a rating of BBB or
higher by S&P, Baa2 or higher by Moody’s or the equivalent or higher of either
such rating by another rating agency acceptable to the Administrative Agent with
respect to such Affiliate of a Lender or Approved Fund’s (or if such Affiliate
or Approved Fund is a Subsidiary, such Affiliate’s or Approved Fund’s Parent’s)
senior unsecured long term indebtedness, or (C) a Defaulting Lender.


“Eligible Ground Lease” means a ground lease containing the following terms and
conditions: (a) a remaining term (inclusive of any unexercised extension or
renewal options that are exercisable without condition (other than a condition
that no default exists under such ground lease at the time of exercise of such
extension or renewal option)) of thirty (30) years or more from the Agreement
Date; (b) the right of the lessee to mortgage and encumber its interest in the
leased property without the consent of the lessor; (c) the obligation of the
lessor to give the holder of any mortgage Lien on such leased property written
notice of any defaults on the part of the lessee and agreement of such lessor
that such lease will not be terminated until such holder has had a reasonable
opportunity to cure or complete foreclosures, and fails to do so; (d) reasonable
transferability of the lessee’s interest under such lease, including ability to
sublease; and (e) such other rights customarily required by mortgagees making a
loan secured by the interest of the holder of the leasehold estate demised
pursuant to a ground lease.


“Eligible Unencumbered Property” means a Property which satisfies all of the
following requirements:  (a) such Property is located in the United States of
America; (b) neither such Property, nor any interest of the Parent, the Borrower
or any Subsidiary thereof therein, is subject to any Lien (other than Permitted
Liens described in clauses (a) through (f) of the definition thereof) or any
Negative Pledge; (c) if such Property is owned by a Subsidiary, none of the
Borrower’s or the Parent’s direct or indirect ownership interest in such
Subsidiary is subject to any Lien (other than Permitted Liens described in
clauses (a) through (f) of the definition thereof) or any Negative Pledge; (d)
if such Property is owned by a Subsidiary, the Parent or the Borrower directly,
or indirectly through a Subsidiary, has the right to take the following actions
without the need to obtain the consent of any Person:  (A) to create Liens on
such Property as security for Indebtedness of the Parent, the Borrower or such
Subsidiary, as applicable and (B) to sell, transfer or otherwise dispose of such
Property; (e) such Property is owned in fee simple, or leased under an Eligible
Ground Lease, by (A) the Parent, (B) the Borrower, or (C) a Subsidiary that
(i) has not incurred, acquired or suffered to exist any Recourse Indebtedness
and (ii) is not owned directly or indirectly by a Subsidiary (other than the
Borrower) that has incurred, acquired or suffered to exist any Recourse
Indebtedness unless, in each case, at the time of determining whether such
Property satisfies the requirement in this clause (e), the Borrower does not
have an Investment Grade Rating and such Subsidiary that owns or leases such
Property is required to be and has become a party to the Guaranty in accordance
with Section 7.12.(a); and (f) such Property is free of all structural defects
or major architectural deficiencies, title defects, environmental conditions or
other adverse matters except for defects, deficiencies, conditions or other
matters individually or collectively which are not material to the profitable
operation of such Property.


“Environmental Laws” means any Applicable Law relating to environmental
protection or the manufacture, storage, remediation, disposal or clean‑up of
Hazardous Materials including, without limitation, the following: Clean Air Act,
42 U.S.C. § 7401 et seq.; Federal Water Pollution Control Act, 33 U.S.C. § 1251
et seq.; Solid Waste Disposal Act, as amended by the Resource Conservation and
Recovery Act, 42 U.S.C. § 6901 et seq.; Comprehensive Environmental Response,
Compensation and Liability Act, 42 U.S.C. § 9601 et seq.; National Environmental
Policy Act, 42 U.S.C. § 4321 et seq.; regulations of the Environmental
Protection Agency and any applicable rule of common law and any judicial
interpretation thereof relating





--------------------------------------------------------------------------------





primarily to the environment or Hazardous Materials and any analogous or
comparable state or local laws, regulations or ordinances that concern Hazardous
Materials or protection of the environment.


“Equity Interest” means, with respect to any Person, any share of capital stock
of (or other ownership or profit interests in) such Person, any warrant, option
or other right for the purchase or other acquisition from such Person of any
share of capital stock of (or other ownership or profit interests in) such
Person, any security convertible into or exchangeable for any share of capital
stock of (or other ownership or profit interests in) such Person or warrant,
right or option for the purchase or other acquisition from such Person of such
shares (or such other interests), and any other ownership or profit interest in
such Person (including, without limitation, partnership, member or trust
interests therein), whether voting or nonvoting, and whether or not such share,
warrant, option, right or other interest is authorized or otherwise existing on
any date of determination.


“Equity Issuance” means any issuance or sale by a Person of any Equity Interest
and shall in any event include the issuance of any Equity Interest upon the
conversion or exchange of any security constituting Indebtedness that is
convertible or exchangeable, or is being converted or exchanged, for Equity
Interests.


“ERISA” means the Employee Retirement Income Security Act of 1974, as in effect
from time to time.


“ERISA Event” means, with respect to the ERISA Group, (a) any “reportable event”
as defined in Section 4043 of ERISA with respect to a Plan (other than an event
for which the 30‑day notice period is waived); (b) the withdrawal of a member of
the ERISA Group from a Plan subject to Section 4063 of ERISA during a plan year
in which it was a “substantial employer” as defined in Section 4001(a)(2) of
ERISA or a cessation of operations that is treated as such a withdrawal under
Section 4062(e) of ERISA; (c) the incurrence by a member of the ERISA Group of
any liability with respect to the withdrawal or partial withdrawal from any
Multiemployer Plan; (d) the incurrence by any member of the ERISA Group of any
liability under Title IV of ERISA with respect to the termination of any Plan or
Multiemployer Plan; (e) the institution of proceedings to terminate a Plan or
Multiemployer Plan by the PBGC; (f) the failure by any member of the ERISA Group
to make when due required contributions to a Multiemployer Plan or Plan unless
such failure is cured within 30 days or the filing pursuant to Section 412(c) of
the Internal Revenue Code or Section 302(c) of ERISA of an application for a
waiver of the minimum funding standard; (g) any other event or condition that
might reasonably be expected to constitute grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any Plan
or Multiemployer Plan or the imposition of liability under Section 4069 or
4212(c) of ERISA; (h) the receipt by any member of the ERISA Group of any notice
or the receipt by any Multiemployer Plan from any member of the ERISA Group of
any notice, concerning the imposition of Withdrawal Liability or a determination
that a Multiemployer Plan is, or is expected to be, insolvent (within the
meaning of Section 4245 of ERISA), in reorganization (within the meaning of
Section 4241 of ERISA), or in “critical” status (within the meaning of
Section 432 of the Internal Revenue Code or Section 305 of ERISA); (i) the
imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon any member of
the ERISA Group or the imposition of any Lien in favor of the PBGC under Title
IV of ERISA; or (j) a determination that a Plan is, or is reasonably expected to
be, in “at risk” status (within the meaning of Section 430 of the Internal
Revenue Code or Section 303 of ERISA).


“ERISA Group” means the Parent, any Subsidiary and all members of a controlled
group of corporations and all trades or businesses (whether or not incorporated)
under common control, which, together with the Parent or any Subsidiary, are
treated as a single employer under Section 414 of the Internal Revenue Code.





--------------------------------------------------------------------------------







“EU Bail-In Legislation Schedule” means the document described as such and
published by the Loan Market Association (or any successor person) from time to
time.


“Event of Default” means any of the events specified in Section 10.1., provided
that any requirement for notice or lapse of time or any other condition has been
satisfied.


“Exchange Act” has the meaning given that term in Section 10.1.(m)(i).


“Excluded Subsidiary” means any Subsidiary which holds title to assets which are
or are to become collateral for any Secured Indebtedness of such Subsidiary.


“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable Lending Office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to an Applicable Law in effect on the date on which (i) such Lender acquires
such interest in the Loan or Commitment or (ii) such Lender changes its lending
office, except in each case to the extent that, pursuant to Section 3.12.,
amounts with respect to such Taxes were payable either to such Lender’s assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its lending office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 3.12.(g) and (d) any U.S. federal
withholding Taxes imposed under FATCA.


“Existing Credit Agreement” shall have the meaning set forth in the recitals
hereof.


“Existing Agreement Date” means December 17, 2015.


“Existing Term Loans” has the meaning set forth in Section 2.1.


“Fair Market Value” means, with respect to (a) a security listed on a national
securities exchange or the NASDAQ National Market, the price of such security as
reported on such exchange by any widely recognized reporting method customarily
relied upon by financial institutions and (b) with respect to any other
property, the price which could be negotiated in an arm’s-length free market
transaction, for cash, between a willing seller and a willing buyer, neither of
which is under pressure or compulsion to complete the transaction.


“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.    


“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with) and any
current or future regulations or official interpretations thereof and any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code.


“Federal Funds Rate” means, for any day, the rate per annum (rounded upward to
the nearest 1/100th of 1%) equal to the weighted average of the rates on
overnight Federal funds transactions with





--------------------------------------------------------------------------------





members of the Federal Reserve System as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day, provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day, and (b) if no
such rate is so published on such next succeeding Business Day, the Federal
Funds Rate for such day shall be the average rate quoted to the Administrative
Agent by federal funds dealers selected by the Administrative Agent on such day
on such transaction as determined by the Administrative Agent.


“Federal Reserve Bank of New York’s Website” means the website of the Federal
Reserve Bank of New York at http://www.newyorkfed.org, or any successor source.
    
“Fees” means the fees and commissions provided for or referred to in
Section 3.6. and any other fees payable by the Borrower hereunder or under any
other Loan Document.


“Fitch” means Fitch Ratings Ltd., and its successors.


“Fixed Charges” means, for any period, the sum of (a) Debt Service and (b) all
Preferred Dividends paid during such period. Fixed Charges shall include a
proportionate share of items (a) and (b) with respect to all Unconsolidated
Affiliates.


“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.
    
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.


“Funds From Operations” means, for a given period, net income of the Parent and
its Subsidiaries available for common shareholders exclusive of depreciation and
amortization of real estate assets, extraordinary items, impairments, and gains
and losses on sale of real estate determined on a consolidated basis in
accordance with GAAP applied on a consistent basis for such period. Adjustments
for Unconsolidated Affiliates will be calculated to reflect the Borrower’s pro
rata share of funds from operations on the same basis.


“GAAP” means generally accepted accounting principles in the United States of
America set forth in the opinions and pronouncements of the Accounting
Principles Board of the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board
(including Statement of Financial Accounting Standards No. 168, “The FASB
Accounting Standards Codification”) or in such other statements by such other
entity as may be approved by a significant segment of the accounting profession
in the United States of America, which are applicable to the circumstances as of
the date of determination.


“Governmental Approvals” means all authorizations, consents, approvals, licenses
and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities.


“Governmental Authority” means any national, state or local government (whether
domestic or foreign), any political subdivision thereof or any other
governmental, quasi-governmental, judicial, public or statutory instrumentality,
authority, body, agency, bureau, commission, board, department or other entity
(including, without limitation, the Federal Deposit Insurance Corporation, the
Comptroller of the Currency





--------------------------------------------------------------------------------





or the Federal Reserve Board, any central bank or any comparable authority) or
any arbitrator with authority to bind a party at law.


“Guarantor” means any Person that is a party to the Guaranty as a “Guarantor”
and in any event shall include the Parent.


“Guarantor Release Letter” means a letter executed by the Administrative Agent
that confirms the release of one or more Guarantor(s), substantially in the form
of Exhibit I.


“Guaranty”, “Guaranteed”, “Guarantying” or to “Guarantee” as applied to any
obligation means and includes: (a) a guaranty (other than by endorsement of
negotiable instruments for collection or deposit in the ordinary course of
business), directly or indirectly, in any manner, of any part or all of such
obligation, or (b) an agreement, direct or indirect, contingent or otherwise,
and whether or not constituting a guaranty, the practical effect of which is to
assure the payment or performance (or payment of damages in the event of
nonperformance) of any part or all of such obligation whether by: (i) the
purchase of securities or obligations, (ii) the purchase, sale or lease (as
lessee or lessor) of property or the purchase or sale of services primarily for
the purpose of enabling the obligor with respect to such obligation to make any
payment or performance (or payment of damages in the event of nonperformance) of
or on account of any part or all of such obligation, or to assure the owner of
such obligation against loss, (iii) the supplying of funds to or in any other
manner investing in the obligor with respect to such obligation, (iv) repayment
of amounts drawn down by beneficiaries of letters of credit, or (v) the
supplying of funds to or investing in a Person on account of all or any part of
such Person’s obligation under a Guaranty of any obligation or indemnifying or
holding harmless, in any way, such Person against any part or all of such
obligation. As the context requires, “Guaranty” shall also mean the Guaranty to
which the Guarantors are parties substantially in the form of Exhibit H.


“Hazardous Materials” means all or any of the following: (a) substances that are
defined or listed in, or otherwise classified pursuant to, any applicable
Environmental Laws as “hazardous substances”, “hazardous materials”, “hazardous
wastes”, “toxic substances” or any other formulation intended to define, list or
classify substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, “TCLP” toxicity
or “EP toxicity”; (b) oil, petroleum or petroleum derived substances, natural
gas, natural gas liquids or synthetic gas and drilling fluids, produced waters
and other wastes associated with the exploration, development or production of
crude oil, natural gas or geothermal resources; (c) any flammable substances or
explosives or any radioactive materials; (d) asbestos in any form; (e) toxic
mold; and (f) electrical equipment which contains any oil or dielectric fluid
containing levels of polychlorinated biphenyls in excess of fifty parts per
million.


“Indebtedness” means, with respect to a Person, at the time of computation
thereof, all of the following (without duplication): (a) all obligations of such
Person in respect of money borrowed; (b) all obligations of such Person, whether
or not for money borrowed (i) represented by notes payable, or drafts accepted,
in each case representing extensions of credit, (ii) evidenced by bonds,
debentures, notes or similar instruments, or (iii) constituting purchase money
indebtedness, conditional sales contracts, title retention debt instruments or
other similar instruments, upon which interest charges are customarily paid or
that are issued or assumed as full or partial payment for property or services
rendered; (c) Capitalized Lease Obligations of such Person but excluding amounts
related to Eligible Ground Leases; (d) all reimbursement obligations of such
Person under any letters of credit or acceptances (whether or not the same have
been presented for payment); (e) all Off-Balance Sheet Obligations of such
Person; (f) all obligations of such Person in respect of any purchase
obligation, repurchase obligation, takeout commitment or forward equity
commitment, in each case evidenced by a binding agreement (excluding any such
obligation to the extent





--------------------------------------------------------------------------------





the obligation can be satisfied by the issuance of Equity Interests); (g) net
obligations under any Derivatives Contract not entered into as a hedge against
existing Indebtedness or Indebtedness to be entered into within 6 months of the
time of computation, in an amount equal to the Derivatives Termination Value
thereof; (h) all Indebtedness of other Persons which such Person has Guaranteed
or is otherwise recourse to such Person (except for guaranties of customary
exceptions for fraud, misapplication of funds, environmental indemnities,
voluntary bankruptcy, involuntary bankruptcy and other similar exceptions to
nonrecourse liability); (i) all Indebtedness of another Person secured by (or
for which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on property or assets owned by such
Person, even though such Person has not assumed or become liable for the payment
of such Indebtedness or other payment obligation; and (j) such Person’s pro rata
share of the Indebtedness of any Unconsolidated Affiliate of such Person.
Indebtedness of any Person shall include Indebtedness of any partnership or
joint venture in which such Person is a general partner or joint venturer to the
extent of such Person’s pro rata share of the ownership of such partnership or
joint venture (except if such Indebtedness, or portion thereof, is recourse to
such Person, in which case the greater of such Person’s pro rata portion of such
Indebtedness or the amount of the recourse portion of the Indebtedness, shall be
included as Indebtedness of such Person). All Loans shall constitute
Indebtedness of the Borrower.


“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower or any other Loan Party under any Loan Document and (b) to the extent
not otherwise described in the immediately preceding clause (a), Other Taxes.


“Intangible Assets” of any Person means at any date the amount of (i) all
write‑ups (other than write‑ups resulting from write‑ups of assets of a going
concern business made within twelve months after the acquisition of such
business) in the book value of any asset owned by such Person and (ii) all
unamortized debt discount and expense, unamortized deferred charges, capitalized
start‑up costs, goodwill, patents, licenses, trademarks, trade names,
copyrights, organization or developmental expenses, covenants not to compete and
other intangible items.


“Intellectual Property” has the meaning given that term in Section 6.1.(t).


“Interest Expense” means, for any period of determination, (a) the total
interest expense of the Parent and its Subsidiaries, determined on a
consolidated basis for such period and in accordance with GAAP (excluding (i) 
any non-cash portion of interest expense attributable to “convertible debt”
under FASB ASC 470-20, (ii) amortization of deferred financing costs, debt
premiums and discounts, (iii) non-cash interest related to the reclassification
of accumulated other comprehensive income (loss) related to settled hedges), and
(iv) amounts related to Eligible Ground Leases plus (b) to the extent not
already included in the foregoing clause (a), the Parent’s pro rata share of
Interest Expense from Unconsolidated Affiliates of the Parent for such period.


“Interest Period” means with respect to any LIBOR Loan, each period commencing
on the date such LIBOR Loan is made or the last day of the next preceding
Interest Period for such Loan and ending 7 days (if available from all Lenders),
or 1, 2, 3 or 6 months thereafter, as the Borrower may select in a Notice of
Borrowing, Notice of Continuation or Notice of Conversion, as the case may be,
except that each Interest Period (other than an Interest Period of 7-days’
duration) that commences on the last Business Day of a calendar month shall end
on the last Business Day of the appropriate subsequent calendar month.
Notwithstanding the foregoing: (i) if any Interest Period would otherwise end
after the Maturity Date, such Interest Period shall end on the Maturity Date;
and (ii) each Interest Period that would otherwise end on a





--------------------------------------------------------------------------------





day which is not a Business Day shall end on the immediately following Business
Day (or, if such immediately following Business Day falls in the next calendar
month, on the immediately preceding Business Day).


“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended.


“Investment” means, (x) with respect to any Person, any acquisition or
investment (whether or not of a controlling interest) by such Person, by means
of any of the following: (a) the purchase or other acquisition of any Equity
Interest in another Person, (b) a loan, advance or extension of credit to,
capital contribution to, Guaranty of Indebtedness of, or purchase or other
acquisition of any Indebtedness of, another Person, including any partnership or
joint venture interest in such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute the business or a division or operating unit of
another Person and (y) with respect to any Property or other asset, the
acquisition thereof. Any binding commitment to make an Investment in any other
Person, as well as any option of another Person to require an Investment in such
Person, shall constitute an Investment. Except as expressly provided otherwise,
for purposes of determining compliance with any covenant contained in a Loan
Document, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.


“Investment Grade Rating” means a Credit Rating of BBB-/Baa3 (or equivalent) or
higher from a Rating Agency.


“Joint Lead Arrangers” means Capital One, National Association, PNC Capital
Markets LLC and Regions Capital Markets, a division of Regions Bank, together
with their respective successors and permitted assigns.
    
“Lender” means each financial institution from time to time party hereto as a
“Lender”, in each case, together with its respective successors and permitted
assigns.


“Lending Office” means, for each Lender and for each Type of Loan, the office of
such Lender specified in such Lender’s Administrative Questionnaire, or such
other office of such Lender of which such Lender may notify the Administrative
Agent in writing from time to time.


“Level” has the meaning given that term in the definition of the term
“Applicable Margin.”


“LIBOR” means, subject to implementation of a Benchmark Replacement in
accordance with clauses (b)-(e) of Section 4.2, for any LIBOR Loan for any
Interest Period therefor, the London interbank offered rate administered by the
ICE Benchmark Administration (or any other Person that takes over the
administration of such rate for Dollars) for a period equal in length to such
Interest Period as displayed on pages LIBOR01 or LIBOR02 of the Reuters screen
or, in the event such rate does not appear on a Reuters page or screen, on any
successor or substitute page on such screen that displays such rate, or on the
appropriate page of such other information service that publishes such rate as
shall be selected by the Administrative Agent from time to time in its
reasonable discretion (the “LIBOR Screen Rate”) at approximately 11:00 a.m.
(London time) two Business Days prior to the first day of such Interest Period
for a term comparable to such Interest Period. If for any reason such rate is
not available, the term “LIBOR” shall mean, for any LIBOR Loan for any Interest
Period therefor, the applicable British Bankers’ Association LIBOR rate for
deposits in Dollars as reported by any generally recognized financial
information service as of 11:00 a.m. (London time) two Business Days prior to
the first day of such Interest Period, and having a maturity equal to such
Interest Period. If for any reason the LIBOR Screen Rate shall not be available
at such time for a period equal in length to such Interest Period, then LIBOR
shall be an interpolated rate as determined by the





--------------------------------------------------------------------------------





Administrative Agent at such time to be the rate at which Capital One or one of
its affiliate banks offers to place deposits in Dollars with first class banks
in the London interbank market at approximately 11:00 a.m. (London time) two
Business Days prior to the first day of such Interest Period, in the approximate
amount of the relevant LIBOR Loan and having a maturity equal to such Interest
Period. If LIBOR (including, without limitation, any Benchmark Replacement with
respect thereto) determined as provided above would be less than zero, LIBOR
shall be deemed to be zero. Notwithstanding the above, to the extent that
“LIBOR” or “Adjusted LIBOR” is used in connection with a Base Rate Loan, such
rate shall be determined as modified by the definition of Alternate Base Rate.
Notwithstanding the foregoing, unless otherwise specified in any amendment to
this Agreement entered into in accordance with clauses (b)-(e) of Section 4.2.,
in the event that a Benchmark Replacement with respect to LIBOR is implemented
then all references herein to LIBOR shall be deemed references to such Benchmark
Replacement.


“LIBOR Loan” means a Loan (or any portion thereof) (other than a Base Rate Loan)
bearing interest at a rate based on LIBOR.


“Lien” as applied to the property of any Person means: (a) any security
interest, encumbrance, mortgage, deed to secure debt, deed of trust, assignment
of leases and rents, pledge, lien, charge or lease constituting a Capitalized
Lease Obligation, conditional sale or other title retention agreement, or other
security title or encumbrance of any kind in respect of any property of such
Person, or upon the income, rents or profits therefrom; (b) any arrangement,
express or implied, under which any property of such Person is transferred,
sequestered or otherwise identified for the purpose of subjecting the same to
the payment of Indebtedness or performance of any other obligation in priority
to the payment of the general, unsecured creditors of such Person; (c) the
filing of any financing statement under the Uniform Commercial Code or its
equivalent in any jurisdiction, other than any precautionary filing not
otherwise constituting or giving rise to a Lien, including a financing statement
filed (i) in respect of a lease not constituting a Capitalized Lease Obligation
pursuant to Section 9-505 (or a successor provision) of the Uniform Commercial
Code or its equivalent as in effect in an applicable jurisdiction or (ii) in
connection with a sale or other disposition of accounts or other assets not
prohibited by this Agreement in a transaction not otherwise constituting or
giving rise to a Lien; and (d) any agreement by such Person to grant, give or
otherwise convey any of the foregoing.


“Loan” means a Term Loan.


“Loan Document” means this Agreement, each Note, the Guaranty and each other
document or instrument now or hereafter executed and delivered by a Loan Party
in connection with, pursuant to or relating to this Agreement.


“Loan Party” means each of the Borrower, the Parent and each other Person who
guarantees all or a portion of the Obligations and/or who pledges any collateral
security to secure all or a portion of the Obligations. Schedule 1.1. sets forth
the Loan Parties in addition to the Borrower and the Parent, if any, as of the
Effective Date.


“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.
“Marketable Securities” means (a) common or preferred Equity Interests of
Persons located in, and formed under the laws of, any State of the United States
of America or the District of Columbia, which Equity Interests are subject to
price quotations (quoted at least daily) on The NASDAQ Stock Market’s National
Market System or have trading privileges on the New York Stock Exchange, the
NYSE MKT LLC





--------------------------------------------------------------------------------





or another recognized national United States securities exchange and
(b) securities evidencing Indebtedness issued by Persons located in, and formed
under the laws of, any State of the United States of America or the District of
Columbia, which Persons have a Credit Rating of BBB- or Baa3 or better.


“Material Acquisition” means any acquisition by the Borrower or any Subsidiary
in which the assets acquired exceed 15.0% of the consolidated total assets of
the Borrower and its Subsidiaries determined on an undepreciated basis under
GAAP as of the last day of the most recently ending fiscal quarter of the
Borrower for which financial statements are publicly available.


“Material Adverse Effect” means a materially adverse effect on (a) the business,
assets, liabilities, condition (financial or otherwise), results of operations
or business prospects of the Parent and its Subsidiaries taken as a whole,
(b) the ability of the Borrower or any other Loan Party to perform its
obligations under any Loan Document to which it is a party, (c) the validity or
enforceability of any of the Loan Documents, (d) the rights and remedies of the
Lenders and the Administrative Agent under any of the Loan Documents or (e) the
timely payment of the principal of or interest on the Loans or other amounts
payable in connection therewith or the timely payment of all Reimbursement
Obligations.


“Material Contract” means any contract or other arrangement (other than Loan
Documents), whether written or oral, to which the Parent, the Borrower, any
Subsidiary or any other Loan Party is a party as to which the breach,
nonperformance, cancellation or failure to renew by any party thereto could
reasonably be expected to have a Material Adverse Effect.


“Material Subsidiary” means any Subsidiary that meets either of the following
conditions: (a) the Parent and its other Subsidiaries’ investments in and
advances to the Subsidiary exceed 10.0% of the Parent and its Subsidiaries’
total assets consolidated (determined in accordance with GAAP) as of the end of
the most recent fiscal quarter for which a periodic report has been filed under
the Exchange Act; or (b) the Parent and its Subsidiaries’ proportionate share of
the total assets (after intercompany eliminations) of the Subsidiary exceed
10.0% of the Parent and its Subsidiaries’ total assets consolidated (determined
in accordance with GAAP) as of the end of the most recent fiscal quarter for
which a periodic report has been filed under the Exchange Act.


“Maturity Date” means December 17, 2022.


“Moody’s” means Moody’s Investors Service, Inc., and its successors.


“Mortgage” means a mortgage, deed of trust, deed to secure debt or similar
security instrument made by a Person owning an interest in real property
granting a Lien on such interest in real property as security for the payment of
Indebtedness of such Person or another Person.


“Mortgage Receivable” means a promissory note secured by a Mortgage of which the
Borrower, a Guarantor or one of their respective Subsidiaries is the holder and
retains the rights of collection of all payments thereunder.


“Multiemployer Plan” means at any time a multiemployer plan within the meaning
of Section 4001(a)(3) of ERISA to which any member of the ERISA Group is then
making or accruing an obligation to make contributions or has within the
preceding five plan years made contributions, including for these purposes any
Person which ceased to be a member of the ERISA Group during such five year
period.







--------------------------------------------------------------------------------





“Negative Pledge” means, with respect to a given asset, any provision of a
document, instrument or agreement (other than any Loan Document) which prohibits
or purports to prohibit the creation or assumption of any Lien on such asset as
security for Indebtedness of the Person owning such asset or any other Person;
provided, however, that an agreement that conditions a Person’s ability to
encumber its assets upon the maintenance of one or more specified ratios that
limit such Person’s ability to encumber its assets but that do not generally
prohibit the encumbrance of its assets, or the encumbrance of specific assets,
shall not constitute a Negative Pledge.


“Net Operating Income” means, with respect to any Property for any period, the
sum of the following (without duplication): (a) rents and other revenues earned
in the ordinary course from such Property (excluding pre-paid rents and revenues
and security deposits except to the extent applied in satisfaction of tenants’
obligations for rent) minus (b) all expenses paid or accrued related to the
ownership, operation or maintenance of such Property (including those paid or
accrued pursuant to an Eligible Ground Lease), including but not limited to
taxes, assessments and the like, insurance, utilities, payroll costs,
maintenance, repair and landscaping expenses, marketing expenses, and general
and administrative expenses (including an appropriate allocation for legal,
accounting, advertising, marketing and other expenses incurred in connection
with such Property, but specifically excluding general overhead expenses of the
Parent or any Subsidiary and any property management fees) minus (c) the greater
of (i) the actual property management fee paid during such period and (ii) an
imputed management fee in the amount of 3.0% of the gross revenues for such
Property (2% for data center shells) for such period. Net Operating Income of
any Person shall include such Person’s pro rata share of Net Operating Income of
its Unconsolidated Affiliates. Net Operating Income shall be adjusted to remove
any impact from straight line rent leveling adjustments required under GAAP and
amortization of deferred market rent and expenses into income pursuant to FASB
ASC 805. If a Property is accounted for as a finance lease receivable, all rents
received shall be included in Net Operating Income. If for a period, the sum
derived from the foregoing calculation for a Property is a negative number, the
Net Operating Income of such Property shall be deemed to be zero for such
period.


“Net Proceeds” means, with respect to any Equity Issuance by a Person, the
aggregate amount of all cash and the Fair Market Value of all other property
received by such Person in respect of such Equity Issuance net of investment
banking fees, legal fees, accountants’ fees, underwriting discounts and
commissions and other customary fees and expenses actually incurred by such
Person in connection with such Equity Issuance.


“Nonrecourse Indebtedness” means, with respect to a Person, Indebtedness for
borrowed money (other than construction completion guarantees with respect to
Development Properties) in respect of which recourse for payment is
contractually limited to specific assets of such Person encumbered by a Lien
securing such Indebtedness; provided such contractual limitation to specific
assets may include customary exceptions for fraud, misapplication of funds,
environmental indemnities, voluntary bankruptcy, collusive involuntary
bankruptcy and other similar exceptions to nonrecourse liability.


“Note” means a Term Note.


“Notice of Borrowing” means a notice substantially in the form of Exhibit B (or
such other form reasonably acceptable to the Administrative Agent and containing
the information required in such Exhibit) to be delivered to the Administrative
Agent pursuant to Section 2.1.(b) evidencing the Borrower’s request for a
borrowing of Term Loans.







--------------------------------------------------------------------------------





“Notice of Continuation” means a notice in the form of Exhibit C to be delivered
to the Administrative Agent pursuant to Section 2.6. evidencing the Borrower’s
request for the Continuation of a LIBOR Loan.


“Notice of Conversion” means a notice in the form of Exhibit D to be delivered
to the Administrative Agent pursuant to Section 2.7. evidencing the Borrower’s
request for the Conversion of a Loan from one Type to another Type.


“Obligations” means, individually and collectively: (a) the aggregate principal
balance of, and all accrued and unpaid interest on, all Loans and (b) all other
indebtedness, liabilities, obligations, covenants and duties of the Borrower and
the other Loan Parties owing to the Administrative Agent or any Lender of every
kind, nature and description, under or in respect of this Agreement or any of
the other Loan Documents, including, without limitation, the Fees and
indemnification obligations, whether direct or indirect, absolute or contingent,
due or not due, contractual or tortious, liquidated or unliquidated, and whether
or not evidenced by any promissory note.


“Occupancy Rate” means, with respect to a Property at any time, the ratio,
expressed as a percentage, of (a) the net rentable square footage of such
Property occupied by tenants that are not Affiliates paying rent at market rates
pursuant to binding leases as to which no monetary default has occurred and is
continuing to (b) the aggregate net rentable square footage of such Property;
provided, however, for purposes of the immediately preceding clause (a): (i) if
such tenant has executed a lease for space in such Property and the Borrower or
such tenant’s agents are in the process of preparing such space for physical
occupancy, then such space shall be considered occupied and (ii) net rentable
square footage occupied by the Parent or any Affiliate paying rent at market
rates pursuant to binding leases as to which no monetary default has occurred
and is continuing (“Affiliate Rented Space”) may be included in such
calculation; provided, no more than 30,000 square feet of Affiliate Rented Space
shall be used in the calculation of Occupancy Rates of the Properties; provided,
further, to the extent Affiliate Rented Space exceeds 30,000 square feet in the
aggregate with respect to all Properties, such excess shall be allocated pro
rata among each Property with respect to which Affiliate Rented Space was
included in the calculation of the Occupancy Rate for such Property to reduce
the Affiliate Rented Space used in such calculation.


“OFAC” means U.S. Department of the Treasury’s Office of Foreign Assets Control
and any successor Governmental Authority.


“Off-Balance Sheet Obligations” means liabilities and obligations of the Parent,
the Borrower, any Subsidiary or any other Person in respect of “off-balance
sheet arrangements” (as defined in the SEC Off-Balance Sheet Rules) which the
Parent would be required to disclose in the “Management’s Discussion and
Analysis of Financial Condition and Results of Operations” section of the
Parent’s report on Form 10‑Q or Form 10‑K (or their equivalents) which the
Parent is required to file with the Securities and Exchange Commission (or any
Governmental Authority substituted therefor). As used in this definition, the
term “SEC Off-Balance Sheet Rules” means the Disclosure in Management’s
Discussion and Analysis About Off‑Balance Sheet Arrangements, Securities Act
Release No. 33-8182, 68 Fed. Reg. 5982 (Feb. 5, 2003) (codified at 17 CFR pts.
228, 229 and 249).


“Original Credit Agreement” means that certain Amended, Restated and
Consolidated Credit Agreement dated as of October 10, 2018, among the Borrower,
the Parent, the financial institutions from time to time party thereto, Keybank
National Association, as administrative agent, and the other parties thereto.
 





--------------------------------------------------------------------------------





“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).


“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment.


“Parent” has the meaning set forth in the introductory paragraph hereof and
shall include the Parent’s successors and permitted assigns.


“Participant” has the meaning given that term in Section 12.5.(d).


“Participant Register” has the meaning given that term in Section 12.5.(d).


“Patriot Act” means The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).


“PBGC” means the Pension Benefit Guaranty Corporation and any successor agency.


“Permitted Liens” means, as to any Person: (a) Liens securing taxes, assessments
and other charges or levies imposed by any Governmental Authority (excluding any
Lien imposed pursuant to any of the provisions of ERISA or pursuant to any
Environmental Laws) or the claims of materialmen, mechanics, carriers,
warehousemen or landlords for labor, materials, supplies or rentals incurred in
the ordinary course of business, which are not at the time required to be paid
or discharged under Section 7.6.; (b) Liens consisting of deposits or pledges
made, in the ordinary course of business, in connection with, or to secure
payment of, obligations under workers’ compensation, unemployment insurance or
similar Applicable Laws; (c) Liens consisting of encumbrances in the nature of
zoning restrictions, easements, and rights or restrictions of record on the use
of real property, which do not materially detract from the value of such
property or impair the use thereof in the business of such Person; (d) the
rights of tenants under leases or subleases not interfering with the ordinary
conduct of business of such Person; (e) Liens in favor of the Administrative
Agent for its benefit and the benefit of the Lenders; (f) Liens in favor of the
Borrower or a Guarantor securing obligations owing by a Subsidiary to the
Borrower or a Guarantor, which obligations have been subordinated to the
obligations owing by the Borrower and the Guarantors under the Loan Documents on
terms satisfactory to the Administrative Agent; and (g) Liens in existence as of
the Effective Date and set forth in Part II of Schedule 6.1.(f).


“Person” means an individual, corporation, partnership, limited liability
company, association, trust or unincorporated organization, or a government or
any agency or political subdivision thereof.


“Plan” means at any time an employee pension benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Internal Revenue Code and
either (a) is maintained, or contributed to, by any member of the ERISA Group





--------------------------------------------------------------------------------





for employees of any member of the ERISA Group or (b) has at any time within the
preceding five years been maintained, or contributed to, by any Person which was
at such time a member of the ERISA Group for employees of any Person which was
at such time a member of the ERISA Group.


“Post‑Default Rate” means a rate per annum equal to the Alternate Base Rate as
in effect from time to time plus the Applicable Margin for Base Rate Loans plus
two percent (2.0%).


“Preferred Dividends” means, for any period and without duplication, all
Restricted Payments paid during such period on Preferred Securities issued by
the Parent or a Subsidiary. Preferred Dividends shall not include dividends or
distributions paid or payable (a) solely in Equity Interests payable to holders
of such class of Equity Interests; (b) to the Parent or a Subsidiary; or
(c) constituting or resulting in the redemption of Preferred Securities, other
than scheduled redemptions not constituting balloon, bullet or similar
redemptions in full.


“Preferred Securities” means, with respect to any Person, Equity Interests in
such Person which are entitled to preference or priority over any other Equity
Interest in such Person in respect of the payment of dividends or distribution
of assets upon liquidation or both.


“Prime Rate” means the rate of interest per annum announced publicly by the
Lender then acting as the Administrative Agent as its prime rate from time to
time. The Prime Rate is not necessarily the best or the lowest rate of interest
offered by the Lender acting as the Administrative Agent or any other Lender.


“Principal Office” means the office of the Administrative Agent located at 1680
Capital One Drive, 10th Floor, McLean, Virginia 22102, or such other office of
the Administrative Agent as the Administrative Agent may designate from time to
time.


“Property” means any parcel of real property owned or leased (in whole or in
part) or operated by the Parent, the Borrower, any Subsidiary or any
Unconsolidated Affiliate of the Parent.


“Pro Rata Share” means, as to each Lender, the ratio, expressed as a percentage
of (a)(i) the amount of such Lender’s Commitment plus (ii) the aggregate
outstanding principal amount of such Lender’s Term Loans, if any, to (b)(i) the
aggregate amount of the Commitments of all Lenders plus (ii) the aggregate
amount of all outstanding Term Loans; provided, however, that if at the time of
determination the Commitments have terminated or been reduced to zero, the “Pro
Rata Share” of each Lender shall be the ratio, expressed as a percentage of (A)
the sum of the unpaid principal amount of all outstanding Loans owing to such
Lender as of such date to (B) the sum of the aggregate unpaid principal amount
of all outstanding Loans of all Lenders as of such date. If at the time of
determination the Commitments have been terminated and there are no outstanding
Loans, then the Pro Rata Shares of the Lenders shall be determined as of the
most recent date on which any Loans were outstanding.


“Qualified Plan” means a Benefit Arrangement that is intended to be
tax-qualified under Section 401(a) of the Internal Revenue Code.


“Rating Agency” means S&P, Moody’s or Fitch.


“Recipient” means (a) the Administrative Agent, or (b) any Lender, as
applicable.


“Recourse Indebtedness” means any Indebtedness other than Nonrecourse
Indebtedness.







--------------------------------------------------------------------------------





“Register” has the meaning given that term in Section 12.5.(c).


“Regulatory Change” means, with respect to any Lender, any change effective
after the Existing Agreement Date in Applicable Law (including without
limitation, Regulation D of the Board of Governors of the Federal Reserve
System) or the adoption or making after such date of any interpretation,
directive or request applying to a class of banks, including such Lender, of or
under any Applicable Law (whether or not having the force of law and whether or
not failure to comply therewith would be unlawful) by any Governmental Authority
or monetary authority charged with the interpretation or administration thereof
or compliance by any Lender with any request or directive regarding capital
adequacy or liquidity. Notwithstanding anything herein to the contrary, (a) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(b) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Regulatory Change”, regardless of the date enacted, adopted or issued.


“REIT” means a Person qualifying for treatment as a “real estate investment
trust” under the Internal Revenue Code.


“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.


“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York or any
successor thereto.


“Replacement Rate” has the meaning assigned thereto in Section 4.2.(b).


“Requisite Lenders” means, as of any date, (a) Lenders having more than 50% of
the aggregate amount of the Commitments and the principal amount of the
aggregate outstanding Loans, or (b) if the Commitments have been terminated or
reduced to zero, Lenders holding more than 50% of the principal amount of the
aggregate outstanding Loans; provided that in determining such percentage at any
given time, all then existing Defaulting Lenders will be disregarded and
excluded.
    
“Resolution Authority” means any body which has authority to exercise any
Write-down and Conversion Powers.


“Responsible Officer” means with respect to the Parent or any Subsidiary, the
chief executive officer, the chief operating officer, the chief financial
officer, or president of the Parent or such Subsidiary.    


“Restricted Payment” means: (a) any dividend or other distribution, direct or
indirect, on account of any Equity Interest of the Parent or any Subsidiary now
or hereafter outstanding, except a dividend payable solely in Equity Interests
of identical class to the holders of that class; (b) any redemption, conversion,
exchange, retirement, sinking fund or similar payment, purchase or other
acquisition for value, direct or indirect, of any Equity Interest of the Parent
or any Subsidiary now or hereafter outstanding; and (c) any payment made to
retire, or to obtain the surrender of, any outstanding warrants, options or
other rights to acquire any Equity Interests of the Parent or any Subsidiary now
or hereafter outstanding.







--------------------------------------------------------------------------------





“Sanctioned Country” means, at any time, a country or territory which is, or
whose government is, the subject or target of any Sanctions.


“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by any Governmental
Authority of the United States of America, including without limitation, OFAC or
the U.S. Department of State, or by the United Nations Security Council, the
European Union or any other Governmental Authority, (b) any Person located,
operating, organized or resident in a Sanctioned Country, (c) an agency,
political subdivision or instrumentality of the government of a Sanctioned
County or (d) any Person Controlled by any Person or agency described in any of
the preceding clauses (a) through (c).


“Sanctions” means any sanctions or trade embargoes imposed, administered or
enforced by any Governmental Authority of the United States of America,
including without limitation, OFAC or the U.S. Department of State, or by the
United Nations Security Council, the European Union or any other Governmental
Authority.


“Secured Indebtedness” means, with respect to a Person as of any given date, the
aggregate principal amount of all Indebtedness of such Person outstanding at
such date and that is secured in any manner by any Lien, and in the case of the
Parent or the Borrower, shall include (without duplication) the Parent’s or the
Borrower’s, respectively, pro rata share of the Secured Indebtedness of its
Unconsolidated Affiliates.


“Securities Act” means the Securities Act of 1933, as amended from time to time,
together with all rules and regulations issued thereunder.


“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark, (or a successor administrator) on the Federal
Reserve Bank of New York’s Website.


“Solvent” means, when used with respect to any Person, that (a) the fair value
and the fair salable value of its assets (excluding any Indebtedness due from
any Affiliate of such Person) are each in excess of the fair valuation of its
total liabilities (including all contingent liabilities computed at the amount
which, in light of all the facts and circumstances existing at such time,
represents the amount that could reasonably be expected to become an actual and
matured liability); (b) such Person is able to pay its debts or other
obligations in the ordinary course as they mature; and (c) such Person has
capital not unreasonably small to carry on its business and all business in
which it proposes to be engaged.


“Stabilized Property” means, any Property that is not a Development Property.


“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business, or any successor.


“Subsidiary” means, for any Person, any corporation, partnership or other entity
of which at least a majority of the securities or other ownership interests
having by the terms thereof ordinary voting power to elect a majority of the
board of directors or other persons performing similar functions of such
corporation, partnership or other entity (without regard to the occurrence of
any contingency) is at the time directly or indirectly owned or controlled by
such Person or one or more Subsidiaries of such Person or by such Person and one
or more Subsidiaries of such Person, and shall include all Persons the accounts
of which are consolidated with those of such Person pursuant to GAAP.







--------------------------------------------------------------------------------





“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.


“Term Loan” means a loan made by a Lender to the Borrower pursuant to the terms
of Section 2.1.(a).


“Term Loan Commitment” means, as to each Lender, such Lender’s obligation to
make Term Loans pursuant to Section 2.1., in an amount equal to the amount set
forth for such Lender on Schedule I as such Lender’s “Commitment” or as set
forth in the applicable Assignment and Acceptance, or increased or reduced as
appropriate to reflect any assignments to or by such Lender effected in
accordance with Section 12.5.


“Term Note” means a promissory note of the Borrower substantially in the form of
Exhibit E payable to the order of a Lender in a principal amount equal to the
initial principal amount of such Lender’s Commitment.


“Term SOFR” means the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.


“Titled Agents” means each of the Joint Lead Arrangers, each Syndication Agent
and their respective successors and permitted assigns.


“Total Asset Value” means the sum of all of the following of the Parent and its
Subsidiaries on a consolidated basis, without duplication, determined in
accordance with GAAP applied on a consistent basis: (a) cash and Cash
Equivalents (other than cash and Cash Equivalents that are subject to a Lien or
a Negative Pledge or the disposition of which is restricted) and Marketable
Securities, plus (b) with respect to each Stabilized Property owned by the
Parent, the Borrower or any Subsidiary of the Borrower or the Parent, (i)(A) Net
Operating Income attributable to such Stabilized Property for the fiscal quarter
most recently ended multiplied by 4, divided by (ii) the Capitalization Rate,
plus (c) the GAAP book value of all Properties owned or leased entirely by the
Parent, the Borrower or a Wholly Owned Subsidiary and the pro-rata share of the
Parent or the Borrower, as applicable, of the GAAP book value of all other
Properties owned or leased by any Subsidiary that is not a Wholly Owned
Subsidiary, in each case, acquired during the four consecutive fiscal quarters
most recently ended, plus (d) the GAAP book value of all Development Properties
(including Construction‑in‑Process), plus (e) the GAAP book value of Unimproved
Land, Mortgage Receivables and other promissory notes, plus (f) the GAAP book
value at undepreciated cost net of any impairments of all Stabilized Properties
with negative Net Operating Income; provided, that no such Property described in
this clause (f) shall be included for longer than a period of 24 months and to
the extent that Total Asset Value attributable to such Properties described in
this clause (f) exceeds 5.0% of Total Asset Value, such excess shall be excluded
from Total Asset Value. The Parent’s pro rata share of assets held by
Unconsolidated Affiliates will be included in Total Asset Value calculations
consistent with the above described treatment for wholly owned assets. For
purposes of determining Total Asset Value, Net Operating Income from
(A) Properties acquired during the four consecutive fiscal quarters most
recently ended, (B) Properties disposed of by the Parent, its Subsidiaries and
Unconsolidated Affiliates during the immediately preceding fiscal quarter and
(C) Properties with negative Net Operating Income shall be excluded from
clause (b) above.


“Total Indebtedness” means all Indebtedness of the Parent and its Subsidiaries
determined on a consolidated basis.





--------------------------------------------------------------------------------







“Type” with respect to a Loan, refers to whether such Loan is a LIBOR Loan or
Base Rate Loan.


“Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment.


“Unconsolidated Affiliate” means, with respect to any Person, any other Person
in whom such Person holds an Investment, which Investment is accounted for in
the financial statements of such Person on an equity basis of accounting and
whose financial results would not be consolidated under GAAP with the financial
results of such Person on the consolidated financial statements of such Person.


“Unencumbered Adjusted NOI” means, for any period of determination, Adjusted Net
Operating Income from Wholly Owned Properties and the pro-rata share of Adjusted
Net Operating Income from Controlled Properties as adjusted for any
non-recurring items during the reporting period.


“Unencumbered Asset Value” means, without duplication, (a) (i) the Unencumbered
NOI (excluding Net Operating Income attributable to Development Properties,
Properties with negative Net Operating Incomes, Properties acquired during the
four consecutive fiscal quarters most recently ending and Properties disposed of
during the fiscal quarter most recently ending) for the fiscal quarter most
recently ending times four divided by (ii) the Capitalization Rate, plus (b) the
GAAP book value of all Wholly Owned Properties and the pro-rata share of the
Parent or the Borrower, as applicable, of the GAAP book value of Controlled
Properties, in each case, acquired during the four consecutive fiscal quarters
most recently ended, plus (c) the GAAP book value of all Development Properties
(including the Construction-in-Process) and Unimproved Land, in each case that
are Wholly Owned Properties, and the pro-rata share of the Parent or the
Borrower, as applicable, of the GAAP book value of all Development Properties
(including the Construction-in-Process) and Unimproved Land, in each case that
are Controlled Properties, plus (d) the GAAP book value at undepreciated cost
net of any impairments of all Stabilized Properties that constitute Wholly Owned
Properties with negative Net Operating Income and the pro-rata share of the
Parent or the Borrower, as applicable, of GAAP book value at undepreciated cost
net of any impairments of all Stabilized Properties that constitute Controlled
Properties; provided, that no such Property described in this clause (d) shall
be included for longer than a period of 24 months and to the extent that
Unencumbered Asset Value attributable to such Properties described in this
clause (d) exceeds 5.0% of Unencumbered Asset Value, such excess shall be
excluded from Unencumbered Asset Value. For purposes of this definition, (x) to
the extent the Unencumbered Asset Value attributable to Development Properties
and Unimproved Land would exceed 35% of the Unencumbered Asset Value, such
excess shall be excluded, (y) to the extent the Unencumbered Asset Value
attributable to Unimproved Land would exceed 15% of the Unencumbered Asset
Value, such excess shall be excluded and (z) to the extent the Unencumbered
Asset Value attributable to Controlled Properties would exceed 15% of the
Unencumbered Asset Value, such excess shall be excluded.


“Unencumbered NOI” means, for any period of determination, Net Operating Income
from Wholly Owned Properties and the pro-rata share of Net Operating Income from
Controlled Properties which have been owned for the entire fiscal quarter most
recently ended as adjusted for any non-recurring items during the reporting
period.


“Unfunded Liabilities” means, with respect to any Plan at any time, the amount
(if any) by which (a) the value of all benefit liabilities under such Plan,
determined on a plan termination basis using the assumptions prescribed by the
PBGC for purposes of Section 4044 of ERISA, exceeds (b) the fair market value of
all Plan assets allocable to such liabilities under Title IV of ERISA (excluding
any accrued but unpaid contributions), all determined as of the then most recent
valuation date for such Plan, but only to the





--------------------------------------------------------------------------------





extent that such excess represents a potential liability of a member of the
ERISA Group to the PBGC or any other Person under Title IV of ERISA.


“Unimproved Land” means land with respect to which no development (other than
improvements that are not material and are temporary in nature) has occurred and
for which no development is planned in the 12 months following the date of
determination.


“Unsecured Indebtedness” means Indebtedness which is not Secured Indebtedness.


“Unsecured Interest Expense” means, for any period of determination, Interest
Expense for such period attributable to Unsecured Indebtedness of the Parent and
its Subsidiaries.


“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Internal Revenue Code.


“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 3.12.(g)(ii)(B)(III).


“Wholly Owned Property” means an Eligible Unencumbered Property which is owned
or leased entirely by the Parent, the Borrower or a Wholly Owned Subsidiary.


“Wholly Owned Subsidiary” means any Subsidiary of a Person in respect of which
all of the equity securities or other ownership interests (other than, in the
case of a corporation, directors’ qualifying shares) are at the time directly or
indirectly owned or controlled by such Person or one or more other Subsidiaries
of such Person or by such Person and one or more other Subsidiaries of such
Person.


“Withholding Agent” means (a) the Borrower, (b) any other Loan Party and (c) the
Administrative Agent, as applicable.


“Write-down and Conversion Powers” means:


(a)    in relation to any Bail-In Legislation described in the EU Bail-In
Legislation Schedule from time to time, the powers described as such in relation
to that Bail-In Legislation in the EU Bail-In Legislation Schedule; and


(b)    in relation to any other applicable Bail-In Legislation:


(i)    any powers under that Bail-In Legislation to cancel, transfer or dilute
shares issued by a person that is a bank or investment firm or other financial
institution or affiliate of a bank, investment firm or other financial
institution, to cancel, reduce, modify or change the form of a liability of such
a person or any contract or instrument under which that liability arises, to
convert all or part of that liability into shares, securities or obligations of
that person or any other person, to provide that any such contract or instrument
is to have effect as if a right had been exercised under it or to suspend any
obligation in respect of that liability or any of the powers under that Bail-In
Legislation that are related to or ancillary to any of those powers; and


(ii)    any similar or analogous powers under that Bail-In Legislation.


Section 1.2. General; References to Times.





--------------------------------------------------------------------------------





Unless otherwise indicated, all accounting terms, ratios and measurements shall
be interpreted or determined in accordance with GAAP; provided that, if at any
time any change in GAAP would affect the computation of any financial ratio or
requirement set forth in any Loan Document, and either the Borrower or the
Requisite Lenders shall so request, the Administrative Agent, the Lenders and
the Borrower shall negotiate in good faith to amend such ratio or requirement to
preserve the original intent thereof in light of such change in GAAP (subject to
the approval of the Requisite Lenders); provided further that, until so amended,
(i) such ratio or requirement shall continue to be computed in accordance with
GAAP prior to such change therein and (ii) the Parent shall provide to the
Administrative Agent and the Lenders financial statements and other documents
required under this Agreement or as reasonably requested hereunder setting forth
a reconciliation between calculations of such ratio or requirement made before
and after giving effect to such change in GAAP. Notwithstanding the preceding
sentence, the calculation of liabilities shall not include any fair value
adjustments to the carrying value of liabilities to record such liabilities at
fair value pursuant to electing the fair value option election under FASB ASC
825-10-25 (formerly known as FAS 159, The Fair Value Option for Financial Assets
and Financial Liabilities) or other FASB standards allowing entities to elect
fair value option for financial liabilities. Accordingly, the amount of
liabilities shall be the historical cost basis, which generally is the
contractual amount owed adjusted for amortization or accretion of any premium or
discount. References in this Agreement to “Sections”, “Articles”, “Exhibits” and
“Schedules” are to sections, articles, exhibits and schedules herein and hereto
unless otherwise indicated. References in this Agreement to any document,
instrument or agreement (a) shall include all exhibits, schedules and other
attachments thereto, (b) shall include all documents, instruments or agreements
issued or executed in replacement thereof, to the extent permitted hereby and
(c) shall mean such document, instrument or agreement, or replacement or
predecessor thereto, as amended, supplemented, restated or otherwise modified as
of the date of this Agreement and from time to time thereafter to the extent not
prohibited hereby and in effect at any given time. Wherever from the context it
appears appropriate, each term stated in either the singular or plural shall
include the singular and plural, and pronouns stated in the masculine, feminine
or neuter gender shall include the masculine, the feminine and the neuter.
Unless explicitly set forth to the contrary, a reference to “Subsidiary” means a
Subsidiary of the Parent or a Subsidiary of such Subsidiary, a reference to an
“Affiliate” means a reference to an Affiliate of the Parent and a reference to
an “Unconsolidated Affiliate” means a reference to an Unconsolidated Affiliate
of the Parent. Titles and captions of Articles, Sections, subsections and
clauses in this Agreement are for convenience only, and neither limit nor
amplify the provisions of this Agreement. Unless otherwise indicated, all
references to time are references to Eastern time.


Section 1.3. Financial Attributes of Non-Wholly Owned Subsidiaries.
When determining the Parent’s or the Borrower’s compliance with any financial
covenant contained in any of the Loan Documents, only the Parent’s or the
Borrower’s, respectively, pro rata share of the financial attributes of a
Subsidiary that is not a Wholly Owned Subsidiary (other than the Borrower) shall
be included.


Section 1.4. Rates.
The Administrative Agent does not warrant or accept responsibility for, and
shall not have any liability with respect to, the administration, submission or
any other matter related to the rates in the definition of “LIBOR” or with
respect to any comparable or successor rate thereto including, without
limitation, whether the composition or characteristics of any such alternative,
successor or replacement reference rate, as it may or may not be adjusted
pursuant to Sections 4.2.(b)-(e), will be similar to, or produce the same value
or economic equivalence of, LIBOR or have the same volume or liquidity as did
the London interbank offered rate prior to its discontinuance or unavailability.







--------------------------------------------------------------------------------





Section 1.5. Divisions.
For all purposes under the Loan Documents, in connection with any division or
plan of division under Delaware law (or any comparable event under a different
jurisdiction’s laws): (a) if any asset, right, obligation or liability of any
Person becomes the asset, right, obligation or liability of a different Person,
then it shall be deemed to have been transferred from the original Person to the
subsequent Person, and (b) if any new Person comes into existence, such new
Person shall be deemed to have been organized on the first date of its existence
by the holders of its equity interests at such time.




ARTICLE II. CREDIT FACILITY
Section 2.1. Loans.
(a)    Making of Term Loans. Subject to the terms and conditions of this
Agreement, each Lender severally and not jointly agrees to make a single Term
Loan to the Borrower on the Effective Date, in an aggregate principal amount
equal to such Lender’s Commitment. Each Lender’s Commitment shall terminate
immediately and without further action on the Effective Date after giving effect
to the funding of such Lender’s Term Loan. Once repaid, the principal amount of
a Term Loan (or portion thereof) may not be reborrowed. Notwithstanding the
foregoing, pursuant to the Existing Credit Agreement, certain of the Lenders
made Term Loans denominated in Dollars to the Borrower. The Borrower hereby
acknowledges and agrees as of the Effective Date, that (i) the outstanding
principal balance of the Term Loans (as defined in the Existing Credit
Agreement) is $250,000,000 (the “Existing Term Loans”), (ii) the Existing Term
Loans shall for all purposes be deemed to have been made hereunder and
constitute and be referred to as Term Loans hereunder, (iii) the amount of any
Term Loans to be made in accordance with this Section 2.1. by any Lender (and
the corresponding Commitment amount of such Lender as set forth on Schedule I
hereto) shall be reduced by the amount of any Existing Term Loans held by such
Lender outstanding on the date hereof, and (iv) the Existing Term Loans shall be
reallocated hereunder, without constituting a novation, in each case subject to
the terms and conditions of this Agreement.


(b)    Requests for Term Loans.


(i)    Not later than 11:00 a.m. at least one (1) Business Day in the case of a
borrowing of Term Loans that are to be Base Rate Loans and not later than 11:00
a.m. at least three (3) Business Days in the case of a borrowing of Term Loans
that are to be LIBOR Loans, in each case, prior to the anticipated date of
borrowing, the Borrower shall deliver to the Administrative Agent a Notice of
Borrowing. Each Notice of Borrowing shall specify the aggregate principal amount
of such Term Loans to be borrowed, the Type of such Term Loans, the date such
Term Loans are to be borrowed (which must be a Business Day) and if any such
Term Loans are to be LIBOR Loans, the initial Interest Period for such Term
Loans.


(ii)    The Notice of Borrowing shall be irrevocable once given and binding on
the Borrower. Prior to delivering a Notice of Borrowing, the Borrower may
(without specifying whether a Term Loan will be a Base Rate Loan or a LIBOR
Loan) request that the Administrative Agent provide the Borrower with the most
recent LIBOR available to the Administrative Agent. The Administrative Agent
shall provide such quoted rate to the Borrower on the date of such request or as
soon as possible thereafter.







--------------------------------------------------------------------------------





(c)    Funding of Term Loans. Promptly after receipt of a Notice of Borrowing,
the Administrative Agent shall notify each Lender of the proposed borrowing.
Each Lender shall deposit an amount equal to the requested Term Loan to be made
by such Lender to the Borrower with the Administrative Agent at the Principal
Office, in immediately available funds not later than 1:00 p.m. on the date of
such proposed Term Loans. Subject to fulfillment of all applicable conditions
set forth herein, the Administrative Agent shall make available to the Borrower
in the account specified in the Notice of Borrowing, not later than 2:00 p.m. on
the date of the requested borrowing of Term Loans, the proceeds of such amounts
received by the Administrative Agent. The Borrower may not reborrow any portion
of the Term Loans once repaid.


(d)    Term Loan Reallocation. Simultaneously with the effectiveness of this
Agreement, the principal amount of all outstanding “Term Loans” (as defined in
the Existing Credit Agreement) of each of the “Lenders” (as defined in the
Existing Credit Agreement) as existing immediately prior to the Effective Date,
shall be reallocated among the Lenders so such Term Loans are held by the
Lenders in accordance with their respective Pro Rata Share. To effect such
reallocations each Lender who either was not a “Lender” under the Existing
Credit Agreement immediately prior to the Effective Date or whose Term Loan upon
the effectiveness of this Agreement exceeds its “Term Loan” under the Existing
Credit Agreement immediately prior to the effectiveness of this Agreement (each
an “Assignee Term Loan Lender”) shall be deemed to have purchased such right,
title and interest in, and such obligations in respect of, the “Term Loans”
under the Existing Credit Agreement from the “Lenders” under the Existing Credit
Agreement who will not have a Term Loan on and as of the Effective Date or whose
Term Loans upon the effectiveness of this Agreement are less than their
respective “Term Loans” under the Existing Credit Agreement (each an “Assignor
Term Loan Lender”), so that the Term Loans of the Lenders will be held by the
Term Loan Lenders in accordance with their respective Pro Rata Share. Such
purchases shall be deemed to have been effected by way of, and subject to the
terms and conditions of, an Assignment and Assumption without the payment of any
related assignment fee and no other documents or instruments shall be, or shall
be required to be, executed in connection with such assignments (all of which
are hereby waived). The Assignor Term Loan Lenders, the Assignee Term Loan
Lenders and the other Lenders shall make such cash settlements among themselves,
through the Administrative Agent, as the Administrative Agent may direct with
respect to such reallocations and assignments so that the aggregate outstanding
principal amount of Term Loans (as defined in the Existing Credit Agreement)
shall be held by the Lenders pro rata in accordance with the amount of the “Term
Loan Amounts” set forth on Schedule I.


Section 2.2. Rates and Payment of Interest on Loans.
(a)    Rates. The Borrower promises to pay to the Administrative Agent for the
account of each Lender interest on the unpaid principal amount of each Loan made
by such Lender for the period from and including the date of the making of such
Loan to but excluding the date such Loan shall be paid in full, at the following
per annum rates:


(i)
during such periods as such Loan is a Base Rate Loan, at the Alternate Base Rate
(as in effect from time to time), plus the Applicable Margin for Base Rate
Loans; and



(ii)    during such periods as such Loan is a LIBOR Loan, at Adjusted LIBOR for
such Loan for the Interest Period therefor, plus the Applicable Margin for LIBOR
Loans.


Notwithstanding the foregoing, during the continuance of an Event of Default,
the Borrower shall pay to the Administrative Agent for the account of each
Lender interest at the Post-Default Rate on the outstanding principal amount of
the Loans made by such Lender, and on any other amount payable by the





--------------------------------------------------------------------------------





Borrower hereunder or under the Notes held by such Lenders to or for the account
of such Lenders (including without limitation, accrued but unpaid interest to
the extent permitted under Applicable Law).


(b)    Payment of Interest. Accrued and unpaid interest on each Loan shall be
payable (i) in the case of a Base Rate Loan, monthly in arrears on the first day
of each calendar month, (ii) in the case of a LIBOR Loan, in arrears on the last
day of each Interest Period therefor, and, if such Interest Period is longer
than three months, at three-month intervals following the first day of such
Interest Period, and (iii) in the case of any Loan, in arrears upon the payment,
prepayment or Continuation thereof or the Conversion of such Loan to a Loan of
another Type (but only on the principal amount so paid, prepaid, Continued or
Converted). Interest payable at the Post-Default Rate shall be payable from time
to time on demand. Promptly after the determination of any interest rate
provided for herein or any change therein, the Administrative Agent shall give
notice thereof to the Lenders to which such interest is payable and to the
Borrower. All determinations by the Administrative Agent of an interest rate
hereunder shall be conclusive and binding on the Lenders and the Borrower for
all purposes, absent manifest error.


Section 2.3. Number of Interest Periods.
There may be no more than 8 different Interest Periods for Loans that are LIBOR
Loans outstanding at the same time.


Section 2.4. Repayment of Loans.
The Borrower shall repay the entire outstanding principal amount of, and all
accrued but unpaid interest on, the Loans on the Maturity Date.
    
Section 2.5. Optional Prepayments.
Subject to Section 4.4., the Borrower may prepay any Loan at any time without
premium or penalty. The Borrower shall give the Administrative Agent at least
one Business Day’s prior written notice of the prepayment of any Loan.


Section 2.6. Continuation.
So long as no Event of Default shall exist, the Borrower may on any Business
Day, with respect to any LIBOR Loan, elect to maintain such LIBOR Loan or any
portion thereof as a LIBOR Loan by selecting a new Interest Period for such
LIBOR Loan. Each new Interest Period selected under this Section shall commence
on the last day of the immediately preceding Interest Period. Each selection of
a new Interest Period shall be made by the Borrower giving to the Administrative
Agent a Notice of Continuation not later than 11:00 a.m. on the third Business
Day prior to the date of any such Continuation. Such notice by the Borrower of a
Continuation shall be by telephone, electronic mail or telecopy, confirmed
immediately in writing if by telephone, in the form of a Notice of Continuation,
specifying (a) the proposed date of such Continuation, (b) the LIBOR Loans and
portions thereof subject to such Continuation and (c) the duration of the
selected Interest Period, all of which shall be specified in such manner as is
necessary to comply with all limitations on Loans outstanding hereunder. Each
Notice of Continuation shall be irrevocable by and binding on the Borrower once
given. Promptly after receipt of a Notice of Continuation, the Administrative
Agent shall notify each Lender holding Loans being Continued by telecopy, or
other similar form of transmission, of the proposed Continuation. If the
Borrower shall fail to select in a timely manner a new Interest Period for any
LIBOR Loan in accordance with this Section, or if an Event of Default shall
exist, such Loan will automatically, on the last day of the current Interest
Period therefor, Convert into a Base Rate





--------------------------------------------------------------------------------





Loan notwithstanding the first sentence of Section 2.7. or the Borrower’s
failure to comply with any of the terms of such Section.


Section 2.7. Conversion.
The Borrower may on any Business Day, upon the Borrower’s giving of a Notice of
Conversion to the Administrative Agent, Convert all or a portion of a Loan of
one Type into a Loan of another Type; provided, however, a Base Rate Loan may
not be Converted to a LIBOR Loan if an Event of Default shall exist. Any
Conversion of a LIBOR Loan into a Base Rate Loan shall be made on, and only on,
the last day of an Interest Period for such LIBOR Loan and, upon Conversion of a
Base Rate Loan into a LIBOR Loan, the Borrower shall pay accrued interest to the
date of Conversion on the principal amount so Converted. Each such Notice of
Conversion shall be given not later than 11:00 a.m. on the Business Day prior to
the date of any proposed Conversion into Base Rate Loans and on the third
Business Day prior to the date of any proposed Conversion into LIBOR Loans.
Promptly after receipt of a Notice of Conversion, the Administrative Agent shall
notify each Lender holding Loans being Converted by telecopy, or other similar
form of transmission, of the proposed Conversion. Subject to the restrictions
specified above, each Notice of Conversion shall be by telephone (confirmed
immediately in writing), electronic mail or telecopy in the form of a Notice of
Conversion specifying (a) the requested date of such Conversion, (b) the Type of
Loan to be Converted, (c) the portion of such Type of Loan to be Converted,
(d) the Type of Loan such Loan is to be Converted into and (e) if such
Conversion is into a LIBOR Loan, the requested duration of the Interest Period
of such Loan. Each Notice of Conversion shall be irrevocable by and binding on
the Borrower once given.


Section 2.8. Notes.
(a)    Notes. If requested by any Lender, the Loans made by such Lender shall,
in addition to this Agreement, also be evidenced by a Note payable to the order
of such Lender in a principal amount equal to the initial principal amount of
its Commitment, and, in each case, otherwise duly completed.


(b)    Records. The date, amount, interest rate, Type and duration of Interest
Periods (if applicable) of each Loan made by each Lender to the Borrower, and
each payment made on account of the principal thereof, shall be recorded by such
Lender on its books and such entries shall be binding on the Borrower, absent
manifest error; provided, however, that (i) the failure of a Lender to make any
such record shall not affect the obligations of the Borrower under any of the
Loan Documents and (ii) if there is a discrepancy between such records and the
statement of accounts maintained by the Administrative Agent pursuant to
Section 3.10., in the absence of manifest error, the statements of account
maintained by the Administrative Agent pursuant to Section 3.10. shall be
controlling.


(c)    Lost, Stolen, Destroyed or Mutilated Notes. Upon receipt by the Borrower
of (i) written notice from a Lender that a Note of such Lender has been lost,
stolen, destroyed or mutilated, and (ii) (A) in the case of loss, theft or
destruction, an unsecured agreement of indemnity from such Lender in form
reasonably satisfactory to the Borrower, or (B) in the case of mutilation, upon
surrender and cancellation of such Note, the Borrower shall at its own expense
execute and deliver to such Lender a new Note dated the date of such lost,
stolen, destroyed or mutilated Note.


ARTICLE III. PAYMENTS, FEES AND OTHER GENERAL PROVISIONS
Section 3.1. Payments.





--------------------------------------------------------------------------------





Except to the extent otherwise provided herein, all payments of principal,
interest and other amounts to be made by the Borrower under this Agreement or
any other Loan Document shall be made in Dollars, in immediately available
funds, without deduction, set‑off or counterclaim (excluding Taxes required to
be withheld pursuant to Section 3.12.), to the Administrative Agent at its
Principal Office, not later than 2:00 p.m. on the date on which such payment
shall become due (each such payment made after such time on such due date to be
deemed to have been made on the next succeeding Business Day). Subject to
Section 10.4., the Borrower may, at the time of making each payment under this
Agreement or any Note, specify to the Administrative Agent the amounts payable
by the Borrower hereunder to which such payment is to be applied. Each payment
received by the Administrative Agent for the account of a Lender under this
Agreement or any Note shall be paid to such Lender at the applicable Lending
Office of such Lender no later than 4:00 p.m. on the date of receipt. If the
Administrative Agent fails to pay such amount to a Lender as provided in the
previous sentence, the Administrative Agent shall pay interest on such amount
until paid at a rate per annum equal to the Federal Funds Rate from time to time
in effect. If the due date of any payment under this Agreement or any other Loan
Document would otherwise fall on a day which is not a Business Day such date
shall be extended to the next succeeding Business Day and interest shall be
payable for the period of such extension.


Section 3.2. Pro Rata Treatment.
Except to the extent otherwise provided herein: (a) each borrowing from the
Lenders under Section 2.1. shall be made from the Lenders, pro rata according to
the amounts of their respective Commitments; (b) each payment or prepayment of
principal of the Loans shall be made for the account of the Lenders pro rata in
accordance with the respective unpaid principal amounts of the Loans held by
them; (c) each payment of interest on the Loans shall be made for the account of
the Lenders pro rata in accordance with the amounts of interest on such Loans
then due and payable; and (d) the Conversion and Continuation of Loans of a
particular Type (other than Conversions provided for by Section 4.1.) shall be
made pro rata among the Lenders according to the amounts of their respective
Loans and the then current Interest Period for each Lender’s portion of each
such Loan of such Type shall be coterminous.


Section 3.3. Sharing of Payments, Etc.
If a Lender shall obtain payment of any principal of, or interest on, any Loan
made by it to the Borrower under this Agreement or shall obtain payment on any
other Obligation owing by the Borrower or any other Loan Party through the
exercise of any right of set-off, banker’s lien, counterclaim or similar right
or otherwise or through voluntary prepayments directly to a Lender or other
payments made by or on behalf of the Borrower or any other Loan Party to a
Lender not in accordance with the terms of this Agreement and such payment
should be distributed to the Lenders in accordance with Section 3.2. or
Section 10.4., as applicable, such Lender shall promptly purchase from the other
Lenders participations in (or, if and to the extent specified by such Lender,
direct interests in) the Loans made by the other Lenders or other Obligations
owed to such other Lenders in such amounts, and make such other adjustments from
time to time as shall be equitable, to the end that all the Lenders shall share
the benefit of such payment (net of any reasonable expenses which may actually
be incurred by such Lender in obtaining or preserving such benefit) in
accordance with the requirements of Section 3.2. or Section 10.4., as
applicable. To such end, all the Lenders shall make appropriate adjustments
among themselves (by the resale of participations sold or otherwise) if such
payment is rescinded or must otherwise be restored. The Borrower agrees that any
Lender so purchasing a participation (or direct interest) in the Loans or other
Obligations owed to the other Lenders may exercise all rights of set-off,
banker’s lien, counterclaim or similar rights with respect to such participation
as fully as if such Lender were a direct holder of Loans in the amount of such
participation. Nothing contained herein shall require any Lender to exercise any
such right or shall affect the right of any Lender to exercise





--------------------------------------------------------------------------------





and retain the benefits of exercising, any such right with respect to any other
indebtedness or obligation of the Borrower.


Section 3.4. Several Obligations.
No Lender shall be responsible for the failure of any other Lender to make a
Loan or to perform any other obligation to be made or performed by such other
Lender hereunder, and the failure of any Lender to make a Loan or to perform any
other obligation to be made or performed by it hereunder shall not relieve the
obligation of any other Lender to make any Loan or to perform any other
obligation to be made or performed by such other Lender.


Section 3.5. Minimum Amounts.
(a)    Borrowings and Conversions. Except as otherwise provided herein, each
borrowing of Base Rate Loans shall be in an aggregate minimum amount of
$1,000,000 and integral multiples of $100,000 in excess thereof. Except as
otherwise provided herein, each borrowing and each Conversion of LIBOR Loans
shall be in an aggregate minimum amount of $1,000,000 and integral multiples of
$1,000,000 in excess of that amount.


(b)    Prepayments. Each voluntary prepayment of Loans shall be in an aggregate
minimum amount of $1,000,000 and integral multiples of $500,000 in excess
thereof (or, if less, the aggregate principal amount of Loans then outstanding).


Section 3.6. Fees.
(a)    Closing Fees. On the Effective Date, the Borrower agrees to pay to the
Administrative Agent and each Lender all loan fees as have been agreed to in
writing by the Parent and the Joint Lead Arrangers.


(b)    [Reserved].


(c)    Administrative and Other Fees. The Borrower agrees to pay the
administrative and other fees of the Administrative Agent as may be agreed to in
writing by the Borrower and the Administrative Agent from time to time.


Section 3.7. Computations.
Unless otherwise expressly set forth herein, any accrued interest on any Loan,
any Fees or any other Obligations due hereunder shall be computed on the basis
of a year of 360 days and the actual number of days elapsed; provided, however,
any accrued interest on any Base Rate Loan shall be computed on the basis of a
year of 365 or 366 days, as applicable, and the actual number of days elapsed.


Section 3.8. Usury.
In no event shall the amount of interest due or payable on the Loans or other
Obligations exceed the maximum rate of interest allowed by Applicable Law and,
if any such payment is paid by the Borrower or any other Loan Party or received
by any Lender, then such excess sum shall be credited as a payment of principal,
unless the Borrower shall notify the respective Lender in writing that the
Borrower elects to have such excess sum returned to it forthwith. It is the
express intent of the parties hereto that the Borrower not





--------------------------------------------------------------------------------





pay and the Lenders not receive, directly or indirectly, in any manner
whatsoever, interest in excess of that which may be lawfully paid by the
Borrower under Applicable Law.


Section 3.9. Agreement Regarding Interest and Charges.
The parties hereto hereby agree and stipulate that the only charge imposed upon
the Borrower for the use of money in connection with this Agreement is and shall
be the interest specifically described in Section 2.2.(a)(i) and (ii).
Notwithstanding the foregoing, the parties hereto further agree and stipulate
that all agency fees, syndication fees, facility ticking fees, prepayment fees,
closing fees, underwriting fees, default charges, late charges, funding or
“breakage” charges, increased cost charges, attorneys’ fees and reimbursement
for costs and expenses paid by the Administrative Agent or any Lender to third
parties or for damages incurred by the Administrative Agent or any Lender, in
each case in connection with the transactions contemplated by this Agreement and
the other Loan Documents, are charges made to compensate the Administrative
Agent or any such Lender for underwriting or administrative services and costs
or losses performed or incurred, and to be performed or incurred, by the
Administrative Agent and the Lenders in connection with this Agreement and shall
under no circumstances be deemed to be charges for the use of money. All charges
other than charges for the use of money shall be fully earned and nonrefundable
when due.


Section 3.10. Statements of Account.
The Administrative Agent will account to the Borrower monthly with a statement
of Loans, accrued interest and Fees, charges and payments made pursuant to this
Agreement and the other Loan Documents, and such account rendered by the
Administrative Agent shall be deemed conclusive upon Borrower to the extent the
Borrower shall fail to object to such account in writing within 5 Business Days
of the receipt thereof. The failure of the Administrative Agent to deliver such
a statement of accounts shall not relieve or discharge the Borrower from any of
its obligations hereunder.


Section 3.11. Defaulting Lenders.
Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as such Lender is no
longer a Defaulting Lender, to the extent permitted by Applicable Law:


(a)    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Requisite Lenders and
Section 12.6.


(b)    Defaulting Lender Waterfall. Any payment of principal, interest, Fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article X. or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 3.3. shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, as the Borrower may request (so long as no Default or
Event of Default exists), to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; third, if so determined by
the Administrative Agent and the Borrower, to be held in a deposit account and
released pro rata in order to satisfy such Defaulting Lender’s potential future
funding obligations with respect to Loans under this Agreement; fourth, to the
payment of any amounts owing to the Lenders or the Administrative





--------------------------------------------------------------------------------





Agent as a result of any judgment of a court of competent jurisdiction obtained
by any Lender or the Administrative Agent against such Defaulting Lender as a
result of such Defaulting Lender’s breach of its obligations under this
Agreement; fifth, so long as no Default or Event of Default exists, to the
payment of any amounts owing to the Borrower as a result of any judgment of a
court of competent jurisdiction obtained by the Borrower against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; and sixth, to such Defaulting Lender or as otherwise directed by
a court of competent jurisdiction; provided that if (x) such payment is a
payment of the principal amount of any Loans, in respect of which such
Defaulting Lender has not fully funded its appropriate share, and (y) such Loans
were made at a time when the conditions set forth in Article V. were satisfied
or waived, such payment shall be applied solely to pay the Loans of all
Non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of such Defaulting Lender until such time as all Loans are held by
the Lenders pro rata as if there had been no Defaulting Lenders. Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or to post cash
collateral pursuant to this subsection shall be deemed paid to and redirected by
such Defaulting Lender, and each Lender irrevocably consents hereto.


(c)    [Reserved].


(d)    Defaulting Lender Cure. If the Borrower and the Administrative Agent
agree in writing that a Lender is no longer a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein, that Lender will, to the extent applicable, purchase at par that
portion of outstanding Loans of the other Lenders or take such other actions as
the Administrative Agent may determine to be necessary to cause the Term Loans
to be held by the Lenders pro rata as though there had been no Defaulting
Lender, whereupon such Lender will cease to be a Defaulting Lender; provided
that no adjustments will be made retroactively with respect to Fees accrued or
payments made by or on behalf of the Borrower while that Lender was a Defaulting
Lender; and provided, further, that except to the extent otherwise expressly
agreed by the affected parties, no change hereunder from Defaulting Lender to
Lender will constitute a waiver or release of any claim of any party hereunder
arising from that Lender’s having been a Defaulting Lender.


(e)    Purchase of Defaulting Lender’s Commitment/Loans. During any period that
a Lender is a Defaulting Lender, the Borrower may, by the Borrower giving
written notice thereof to the Administrative Agent, such Defaulting Lender and
the other Lenders, demand that such Defaulting Lender assign its Commitment and
Loans to an Eligible Assignee subject to and in accordance with the provisions
of Section 12.5.(b). No party hereto shall have any obligation whatsoever to
initiate any such replacement or to assist in finding an Eligible Assignee. In
addition, any Lender which is not a Defaulting Lender may, but shall not be
obligated, in its sole discretion, to acquire the face amount of all or a
portion of such Defaulting Lender’s Commitment and Loans via an assignment
subject to and in accordance with the provisions of Section 12.5.(b). In
connection with any such assignment, such Defaulting Lender shall promptly
execute all documents reasonably requested to effect such assignment, including
an appropriate Assignment and Acceptance Agreement. The exercise by the Borrower
of its rights under this Section shall be at the Borrower’s sole cost and
expense and at no cost or expense to the Administrative Agent or any of the
Lenders.


Section 3.12. Taxes.
(a)    Certain Terms. For purposes of this Section, “Applicable Law” includes
FATCA.


(b)    Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower or any other Loan Party under any Loan Document shall
be made without deduction or withholding





--------------------------------------------------------------------------------





for any Taxes, except as required by Applicable Law. If any Applicable Law (as
determined in the good faith discretion of an applicable Withholding Agent)
requires the deduction or withholding of any Tax from any such payment by a
Withholding Agent, then the applicable Withholding Agent shall be entitled to
make such deduction or withholding and shall timely pay the full amount deducted
or withheld to the relevant Governmental Authority in accordance with Applicable
Law and, if such Tax is an Indemnified Tax, then the sum payable by the Borrower
or other applicable Loan Party shall be increased as necessary so that after
such deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.


(c)    Payment of Other Taxes by the Borrower. The Borrower and the other Loan
Parties shall timely pay to the relevant Governmental Authority in accordance
with Applicable Law, or at the option of the Administrative Agent timely
reimburse it for the payment of, any Other Taxes.


(d)    Indemnification by the Borrower. The Borrower and the other Loan Parties
shall jointly and severally indemnify each Recipient, within 10 days after
demand therefor, for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section) payable or paid by such Recipient or required to be withheld
or deducted from a payment to such Recipient and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.


(e)    Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Borrower or another Loan Party has not already indemnified the Administrative
Agent for such Indemnified Taxes and without limiting the obligation of the
Borrower and the other Loan Parties to do so), (ii) any Taxes attributable to
such Lender’s failure to comply with the provisions of Section 12.5. relating to
the maintenance of a Participant Register and (iii) any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to any Lender by the Administrative Agent shall be conclusive absent manifest
error. Each Lender hereby authorizes the Administrative Agent to set off and
apply any and all amounts at any time owing to such Lender under any Loan
Document or otherwise payable by the Administrative Agent to the Lender from any
other source against any amount due to the Administrative Agent under this
subsection. The provisions of this subsection shall continue to inure to the
benefit of an Administrative Agent following its resignation or removal as
Administrative Agent.


(f)    Evidence of Payments. As soon as practicable after any payment of Taxes
by the Borrower or any other Loan Party to a Governmental Authority pursuant to
this Section, the Borrower or such other Loan Party shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.


(g)    Status of Lenders.







--------------------------------------------------------------------------------





(i)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by Applicable Law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in the immediately following clauses (ii)(A), (ii)(B) and (ii)(D))
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.


(ii)    Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person:


(A)    any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), an electronic
copy (or an original if requested by the Borrower or the Administrative Agent)
of an executed IRS Form W-9 (or any successor form) certifying that such Lender
is exempt from U.S. federal backup withholding tax;


(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:


(I)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, an electronic copy (or an original if
requested by the Borrower or the Administrative Agent) of an executed IRS Form
W-8BEN or Form W-8BEN-E, as applicable, establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “interest” article of
such tax treaty and (y) with respect to any other applicable payments under any
Loan Document, IRS Form W-8BEN or Form W-8BEN-E, as applicable, establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;


(II)    an electronic copy (or an original if requested by the Borrower or the
Administrative Agent) of an executed IRS Form W-8ECI;


(III)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Internal Revenue Code, (x) a
certificate substantially in the form of Exhibit J-1 to the effect that such
Foreign





--------------------------------------------------------------------------------





Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Internal Revenue Code, a “10 percent shareholder” of the Borrower within the
meaning of Section 881(c)(3)(B) of the Internal Revenue Code, or a “controlled
foreign corporation” described in Section 881(c)(3)(C) of the Internal Revenue
Code (a “U.S. Tax Compliance Certificate”) and (y) executed originals of IRS
Form W-8BEN or Form W-8BEN-E, as applicable; or


(IV)    to the extent a Foreign Lender is not the beneficial owner, an
electronic copy (or an original if requested by the Borrower or the
Administrative Agent) of an executed IRS Form W-8IMY, accompanied by IRS Form
W-8ECI, IRS Form W-8BEN or Form W-8BEN-E, as applicable, a U.S. Tax Compliance
Certificate substantially in the form of Exhibit J-2 or Exhibit J-3, IRS Form
W-9, and/or other certification documents from each beneficial owner, as
applicable; provided that if the Foreign Lender is a partnership and one or more
direct or indirect partners of such Foreign Lender are claiming the portfolio
interest exemption, such Foreign Lender may provide a U.S. Tax Compliance
Certificate substantially in the form of Exhibit J-4 on behalf of each such
direct and indirect partner;


(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), an electronic copy (or an original if requested by the Borrower or the
Administrative Agent) of any other form prescribed by Applicable Law as a basis
for claiming exemption from or a reduction in U.S. federal withholding Tax, duly
completed, together with such supplementary documentation as may be prescribed
by Applicable Law to permit the Borrower or the Administrative Agent to
determine the withholding or deduction required to be made; and


(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by Applicable Law and at such time or
times reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by Applicable Law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional
documentation reasonably requested by the Borrower or the Administrative Agent
as may be necessary for the Borrower and the Administrative Agent to comply with
their obligations under FATCA and to determine that such Lender has complied
with such Lender’s obligations under FATCA or to determine the amount to deduct
and withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.


Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.







--------------------------------------------------------------------------------





(h)    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section (including by the
payment of additional amounts pursuant to this Section), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this subsection (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this subsection, in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this subsection the payment of
which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This subsection shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.


(i)    Survival. Each party’s obligations under this Section shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.


ARTICLE IV. YIELD PROTECTION, ETC.
Section 4.1. Additional Costs; Capital Adequacy.
(a)    Capital Adequacy. If any Lender determines that any Regulatory Change
affecting such Lender or any lending office of such Lender or such Lender’s
holding company, if any, regarding capital or liquidity ratios or requirements,
has or would have the effect of reducing the rate of return on such Lender’s
capital or on the capital of such Lender’s holding company, if any, as a
consequence of this Agreement, the Commitment of such Lender or the Loans made
by such Lender, to a level below that which such Lender or such Lender’s holding
company could have achieved but for such Regulatory Change (taking into
consideration such Lender’s policies and the policies of such Lender’s holding
company with respect to capital adequacy), then from time to time the Borrower
will pay to such Lender such additional amount or amounts as will compensate
such Lender or such Lender’s holding company for any such reduction suffered.


(b)    Additional Costs. In addition to, and not in limitation of the
immediately preceding subsection (a), the Borrower shall promptly pay to the
Administrative Agent for the account of a Lender from time to time such amounts
as such Lender may determine to be necessary to compensate such Lender for any
costs incurred by such Lender that it determines are attributable to its making
or maintaining of any LIBOR Loans or its obligation to make any LIBOR Loans
hereunder, any reduction in any amount receivable by such Lender under this
Agreement or any of the other Loan Documents in respect of any of such LIBOR
Loans or such obligation or the maintenance by such Lender of capital in respect
of its LIBOR Loans or its Commitment (such increases in costs and reductions in
amounts receivable being herein called “Additional Costs”), to the extent any
such Additional Costs result from any Regulatory Change that: (i) changes the
basis of taxation of any amounts payable to such Lender under this Agreement or
any of the other Loan Documents in respect of any of such LIBOR Loans or its
Commitment (other than Indemnified Taxes, Taxes





--------------------------------------------------------------------------------





described in clauses (b) through (d) of the definition of Excluded Taxes and
Connection Income Taxes); or (ii) imposes or modifies any reserve, special
deposit or similar requirements (other than Regulation D of the Board of
Governors of the Federal Reserve System or other reserve requirement to the
extent utilized in the determination of Adjusted LIBOR for such LIBOR Loans)
relating to any extensions of credit or other assets of, or any deposits with or
other liabilities of, such Lender, or any commitment of such Lender (including,
without limitation, the Commitment of such Lender hereunder); or (iii) imposes
on any Lender or the London interbank market any other condition, cost or
expense (other than Taxes) affecting this Agreement or the Loans made by such
Lender.


(c)    Lender’s Suspension of LIBOR Loans. Without limiting the effect of the
provisions of the immediately preceding subsections (a) and (b), if, by reason
of any Regulatory Change, any Lender either (i) incurs or would incur Additional
Costs based on or measured by the excess above a specified level of the amount
of a category of deposits or other liabilities of such Lender that includes
deposits by reference to which the interest rate on LIBOR Loans is determined as
provided in this Agreement or a category of extensions of credit or other assets
of such Lender that includes LIBOR Loans or (ii) becomes subject to restrictions
on the amount of such a category of liabilities or assets that it may hold,
then, if such Lender so elects by notice to the Borrower (with a copy to the
Administrative Agent), the obligation of such Lender to make or Continue, or to
Convert Base Rate Loans into, LIBOR Loans shall be suspended until such
Regulatory Change ceases to be in effect (in which case the provisions of
Section 4.5. shall apply).


(d)    Notification and Determination of Additional Costs. Each of the
Administrative Agent and each Lender agrees to notify the Borrower of any event
occurring after the Existing Agreement Date entitling the Administrative Agent
or such Lender to compensation under any of the preceding subsections of this
Section as promptly as practicable; provided, however, the failure of the
Administrative Agent or any Lender to give such notice shall not release the
Borrower from any of its obligations hereunder (and in the case of a Lender, to
the Administrative Agent); provided, further, that neither the Administrative
Agent nor a Lender, as the case may be, shall be entitled to submit a claim for
compensation under any of the preceding subsections of this Section unless such
Person shall have determined that the making of such claim is consistent with
its general practices under similar circumstances in respect of similarly
situated borrowers that are equity REITs with credit agreements entitling it to
make such claims (it being agreed that neither the Administrative Agent nor a
Lender shall be required to disclose any confidential or proprietary information
in connection with such determination or the making of such claim). The
Administrative Agent or such Lender agrees to furnish to the Borrower (and in
the case of a Lender, to the Administrative Agent) a certificate executed by a
Person that has authority to execute such certificate on behalf of the
Administrative Agent or such Lender, as the case may be, setting forth the basis
and amount of each request by the Administrative Agent or such Lender for
compensation under any of the preceding subsections of this Section and stating
that such claim is consistent with such Person’s general practices under similar
circumstances in respect of similarly situated borrowers that are equity REITs
with credit agreements entitling it to make such claims. Absent manifest error,
determinations by the Administrative Agent or any Lender of the effect of any
Regulatory Change shall be conclusive, provided that such determinations are
made on a reasonable basis and in good faith. The Borrower shall pay the
Administrative Agent or any Lender, as the case may be, the amount shown as due
on any such certificate within 10 days after receipt thereof.


Section 4.2. Suspension of LIBOR Loans.
(a)     Anything herein to the contrary notwithstanding, and unless and until a
Benchmark Replacement is implemented in accordance with Section 4.2.(b) below,
if, on or prior to the determination of LIBOR for any Interest Period:







--------------------------------------------------------------------------------





(i)    the Administrative Agent reasonably determines (which determination shall
be conclusive) that by reason of circumstances affecting the relevant market,
adequate and reasonable means do not exist for ascertaining Adjusted LIBOR for
such Interest Period;


(ii)    the Administrative Agent reasonably determines (which determination
shall be conclusive) that Adjusted LIBOR will not adequately and fairly reflect
the cost to the Lenders of making or maintaining LIBOR Loans for such Interest
Period; or


(iii)    the Administrative Agent reasonably determines (which determination
shall be conclusive) that quotations of interest rates for the relevant deposits
referred to in the definition of LIBOR are not being provided in the relevant
amounts or for the relevant maturities for purposes of determining rates of
interest for LIBOR Loans as provided herein;


then the Administrative Agent shall give the Borrower and each Lender prompt
notice thereof and, so long as such condition remains in effect, the Lenders
shall be under no obligation to, and shall not, make additional LIBOR Loans,
Continue LIBOR Loans or Convert Loans into LIBOR Loans and the Borrower shall,
on the last day of each current Interest Period for each outstanding LIBOR Loan,
either repay such Loan or Convert such Loan into a Base Rate Loan.


(b)     Benchmark Replacement. Notwithstanding anything to the contrary herein
or in any other Loan Document, upon the occurrence of a Benchmark Transition
Event or an Early Opt-in Election, as applicable, the Administrative Agent, in
consultation with the Borrower, may amend this Agreement to replace LIBOR with a
Benchmark Replacement. Any such amendment with respect to a Benchmark Transition
Event will become effective at 5:00 p.m. on the fifth (5th) Business Day after
the Administrative Agent has posted such proposed amendment to all Lenders and
the Borrower so long as the Administrative Agent has not received, by such time,
written notice of objection to such amendment from Lenders comprising the
Requisite Lenders. Any such amendment with respect to an Early Opt-in Election
will become effective on the date that Lenders comprising the Requisite Lenders
have delivered to the Administrative Agent written notice that such Requisite
Lenders accept such amendment. No replacement of LIBOR with a Benchmark
Replacement pursuant to Sections 4.2.(b)-(e) will occur prior to the applicable
Benchmark Transition Start Date.


(c)    Benchmark Replacement Conforming Changes. In connection with the
implementation of a Benchmark Replacement, the Administrative Agent will have
the right to make Benchmark Replacement Conforming Changes from time to time
and, notwithstanding anything to the contrary herein or in any other Loan
Document, any amendments implementing such Benchmark Replacement Conforming
Changes will become effective without any further action or consent of any other
party to this Agreement.


(d)    Notices: Standards for Decisions and Determinations. The Administrative
Agent will promptly notify the Borrower and the Lenders of (i) any occurrence of
a Benchmark Transition Event or an Early Opt-in Election, as applicable, and its
related Benchmark Replacement Date and Benchmark Transition Start Date, (ii) the
implementation of any Benchmark Replacement, (iii) the effectiveness of any
Benchmark Replacement Conforming Changes and (iv) the commencement or conclusion
of any Benchmark Unavailability Period. Any determination, decision or election
that may be made by the Administrative Agent or Lenders pursuant to Sections
4.2.(b)-(e) including any determination with respect to a tenor, rate or
adjustment or of the occurrence or non-occurrence of an event, circumstance or
date and any decision to take or refrain from taking any action, will be
conclusive and binding absent manifest error and may be made in its or their
sole discretion and without consent from any other party hereto, except, in each
case, as expressly required pursuant to Sections 4.2.(b)-(e).





--------------------------------------------------------------------------------







(e)    Benchmark Unavailability Period. Upon the Borrower’s receipt of notice of
the commencement of a Benchmark Unavailability Period, the Borrower may revoke
any request for a LIBOR Loan, any conversion to or continuation of LIBOR Loans
to be made, converted or continued during any Benchmark Unavailability Period
and, failing that, the Borrower will be deemed to have converted any such
request into a request for a borrowing of or conversion to Base Rate Loans.
During any Benchmark Unavailability Period, the component of Alternate Base Rate
based upon LIBOR will not be used in any determination of Alternate Base Rate.


Section 4.3. Illegality.
Notwithstanding any other provision of this Agreement, if any Lender shall
reasonably determine (which determination shall be conclusive and binding) that
it has become unlawful for such Lender to honor its obligation to make or
maintain LIBOR Loans hereunder, then such Lender shall promptly notify the
Borrower thereof (with a copy to the Administrative Agent) and such Lender’s
obligation to make or Continue, or to Convert Loans of any other Type into,
LIBOR Loans shall be suspended until such time as such Lender may again make and
maintain LIBOR Loans (in which case the provisions of Section 4.5. shall be
applicable).


Section 4.4. Compensation.
The Borrower shall pay to the Administrative Agent for the account of each
Lender, upon the request of such Lender through the Administrative Agent, such
amount or amounts as shall be sufficient (in the reasonable opinion of such
Lender) to compensate it for any loss, cost or expense that such Lender
reasonably determines is attributable to:


(a)    any payment or prepayment (whether mandatory or optional) of a LIBOR
Loan, or Conversion of a LIBOR Loan, made by such Lender for any reason
(including, without limitation, acceleration) on a date other than the last day
of the Interest Period for such Loan; or


(b)    any failure by the Borrower for any reason (including, without
limitation, the failure of any of the applicable conditions precedent specified
in Article V. to be satisfied) to borrow a LIBOR Loan from such Lender on the
requested date for such borrowing, or to Convert a Base Rate Loan into a LIBOR
Loan or Continue a LIBOR Loan on the requested date of such Conversion or
Continuation.


Upon the Borrower’s request, any Lender requesting compensation under this
Section shall provide the Borrower with a statement setting forth the basis for
requesting such compensation and the method for determining the amount thereof.
Absent manifest error, determinations by any Lender in any such statement shall
be conclusive, provided that such determinations are made on a reasonable basis
and in good faith.


Section 4.5. Treatment of Affected Loans.
If the obligation of any Lender to make LIBOR Loans or to Continue, or to
Convert Base Rate Loans into, LIBOR Loans shall be suspended pursuant to
Section 4.1.(c) or 4.3., then such Lender’s LIBOR Loans shall be automatically
Converted into Base Rate Loans on the last day(s) of the then current Interest
Period(s) for LIBOR Loans (or, in the case of a Conversion required by
Section 4.1.(c) or 4.3., on such earlier date as such Lender or the
Administrative Agent, as applicable, may specify to the Borrower (with a copy to
the Administrative Agent, as applicable)) and, unless and until such Lender
gives notice as provided below that the circumstances specified in Section 4.1.
or 4.3. that gave rise to such Conversion no longer exist:





--------------------------------------------------------------------------------







(a)    to the extent that such Lender’s LIBOR Loans have been so Converted, all
payments and prepayments of principal that would otherwise be applied to such
Lender’s LIBOR Loans shall be applied instead to its Base Rate Loans; and


(b)    all Loans that would otherwise be made or Continued by such Lender as
LIBOR Loans shall be made or Continued instead as Base Rate Loans, and all Base
Rate Loans of such Lender that would otherwise be Converted into LIBOR Loans
shall remain as Base Rate Loans.


If such Lender or the Administrative Agent, as applicable, gives notice to the
Borrower (with a copy to the Administrative Agent, as applicable) that the
circumstances specified in Section 4.1. or 4.3. that gave rise to the Conversion
of such Lender’s LIBOR Loans pursuant to this Section no longer exist (which
such Lender or the Administrative Agent, as applicable, agrees to do promptly
upon such circumstances ceasing to exist) at a time when LIBOR Loans made by
other Lenders are outstanding, then such Lender’s Base Rate Loans shall be
automatically Converted, on the first day(s) of the next succeeding Interest
Period(s) for such outstanding LIBOR Loans, to the extent necessary so that,
after giving effect thereto, all Loans held by the Lenders holding LIBOR Loans
and by such Lender are held pro rata (as to principal amounts, Types and
Interest Periods) in accordance with their respective Commitments.


Section 4.6. Affected Lenders.
If (a) a Lender requests compensation pursuant to Section 3.12. or 4.1., and the
Requisite Lenders are not also doing the same, or (b) the obligation of any
Lender to make LIBOR Loans or to Continue, or to Convert Base Rate Loans into,
LIBOR Loans shall be suspended pursuant to Section 4.1.(c) or 4.3. but the
obligation of the Requisite Lenders shall not have been suspended under such
Sections, then, so long as there does not then exist any Default or Event of
Default, the Borrower may demand that such Lender (the “Affected Lender”), and
upon such demand the Affected Lender shall promptly, assign its Commitment and
Loans to an Eligible Assignee subject to and in accordance with the provisions
of Section 12.5.(b) for a purchase price equal to (x) the aggregate principal
balance of all Loans then owing to the Affected Lender, plus (y) any accrued but
unpaid interest thereon and accrued but unpaid fees owing to the Affected
Lender, or any other amount as may be mutually agreed upon by such Affected
Lender and Eligible Assignee. Each of the Administrative Agent and the Affected
Lender shall reasonably cooperate in effectuating the replacement of such
Affected Lender under this Section, but at no time shall the Administrative
Agent, such Affected Lender, any other Lender or any Titled Agent be obligated
in any way whatsoever to initiate any such replacement or to assist in finding
an Eligible Assignee. The exercise by the Borrower of its rights under this
Section shall be at the Borrower’s sole cost and expense and at no cost or
expense to the Administrative Agent, the Affected Lender or any of the other
Lenders. The terms of this Section shall not in any way limit the Borrower’s
obligation to pay to any Affected Lender compensation owing to such Affected
Lender pursuant to this Agreement (including, without limitation, pursuant to
Sections 3.12., 4.1.or 4.4.) with respect to any period up to the date of
replacement.


Section 4.7. Change of Lending Office.
Each Lender agrees that it will use reasonable efforts to designate an alternate
Lending Office with respect to any of its Loans affected by the matters or
circumstances described in Sections 3.12., 4.1. or 4.3. to reduce the liability
of the Borrower or avoid the results provided thereunder, so long as such
designation is not disadvantageous to such Lender as determined by such Lender
in its sole discretion, except that such Lender shall have no obligation to
designate a Lending Office located in the United States of America.







--------------------------------------------------------------------------------





Section 4.8. Assumptions Concerning Funding of LIBOR Loans.
Calculation of all amounts payable to a Lender under this Article IV. shall be
made as though such Lender had actually funded LIBOR Loans through the purchase
of deposits in the relevant market bearing interest at the rate applicable to
such LIBOR Loans in an amount equal to the amount of the LIBOR Loans and having
a maturity comparable to the relevant Interest Period; provided, however, that
each Lender may fund each of its LIBOR Loans in any manner it sees fit and the
foregoing assumption shall be used only for calculation of amounts payable under
this Article IV.


ARTICLE V. CONDITIONS PRECEDENT
Section 5.1. Initial Conditions Precedent.
The obligation of the Lenders to make the initial Loans hereunder is subject to
the following conditions precedent:


(a)    The Administrative Agent shall have received each of the following, in
form and substance satisfactory to the Administrative Agent:


(i)    Counterparts of this Agreement executed by each of the parties hereto;


(ii)    Term Notes executed by the Borrower, payable to each Lender that has
requested that it receive a Note and complying with the applicable provisions of
Section 2.8.;


(iii)    the Guaranty executed by the Parent;


(iv)    an opinion of the general counsel of the Parent and the other Loan
Parties, addressed to the Administrative Agent and the Lenders, addressing the
matters set forth in Exhibit F;


(v)    an opinion of Alston & Bird, LLP, counsel to the Administrative Agent,
addressed to the Administrative Agent and the Lenders, addressing the
enforceability of the Loan Documents and such matters as the Administrative
Agent shall reasonably request;


(vi)    a certificate of incumbency signed by the secretary or assistant
secretary of the Parent with respect to each of the officers of the Parent
authorized to execute and deliver on behalf of the Parent and the Borrower the
Loan Documents to which the Parent or the Borrower is a party and to execute and
deliver (or make by telephone in the case of Notices of Conversion or
Continuation), on behalf of the Borrower, Notices of Borrowing, Notices of
Conversion and Notices of Continuation;


(vii)    a certified copy (certified by the secretary or assistant secretary of
the Parent) of all necessary action taken by the Parent to authorize the
execution, delivery and performance of the Loan Documents to which either the
Parent or the Borrower is a party;


(viii)    the declaration of trust of the Parent and the certificate of limited
partnership of the Borrower, in each case, certified by the Secretary of State
of the State of formation of such Person (a copy of which was provided in
accordance with the Existing Credit Agreement), certified by the secretary or
assistant secretary (or other individual performing similar functions) of the
Parent and the Borrower as being true, correct and unmodified in all respects
since the date so certified;





--------------------------------------------------------------------------------







(ix)    a Certificate of Good Standing or certificate of similar meaning with
respect to the Parent and the Borrower issued as of a recent date by the
Secretary of State of the State of formation of each such Person and
certificates of qualification to transact business or other comparable
certificates issued by each Secretary of State (and any state department of
taxation, as applicable) of each state in which each such Person is required to
be so qualified where failure to be so qualified could reasonably be expected to
have a Material Adverse Effect;


(x)    copies certified by the secretary or assistant secretary (or other
individual performing similar functions) of the Parent and the Borrower of the
by-laws of the Parent and the limited partnership agreement of the Borrower;


(xi)    the Fees then due and payable under Section 3.6., and any other Fees
payable to the Administrative Agent, the Titled Agents and the Lenders on or
prior to the Effective Date;


(xii)    a Compliance Certificate calculated as of December 31, 2019, giving pro
forma effect to the financing contemplated by this Agreement and the use of the
proceeds of the Loans to be funded on the Effective Date;


(xiii)    such other documents, agreements and instruments as the Administrative
Agent on behalf of the Lenders may reasonably request; and


(b)    In the good faith judgment of the Administrative Agent and the Lenders:


(i)    There shall not have occurred or become known to the Administrative Agent
or any of the Lenders any event, condition, situation or status since the date
of the information contained in the financial and business projections, budgets,
pro forma data and forecasts concerning the Borrower and its Subsidiaries
delivered to the Administrative Agent and the Lenders prior to the Agreement
Date that has had or could reasonably be expected to result in a Material
Adverse Effect;


(ii)    No litigation, action, suit, investigation or other arbitral,
administrative or judicial proceeding shall be pending or threatened which could
reasonably be expected to (1) result in a Material Adverse Effect or (2)
restrain or enjoin, impose materially burdensome conditions on, or otherwise
materially and adversely affect the ability of the Borrower or any other Loan
Party to fulfill its obligations under the Loan Documents to which it is a
party;


(iii)    The Borrower and its Subsidiaries shall have received all approvals,
consents and waivers, and shall have made or given all necessary filings and
notices as shall be required to consummate the transactions contemplated hereby
without the occurrence of any default under, conflict with or violation of
(1) any Applicable Law or (2) any agreement, document or instrument to which the
Borrower or any other Loan Party is a party or by which any of them or their
respective properties is bound, except for such approvals, consents, waivers,
filings and notices the receipt, making or giving of which would not reasonably
be likely to (A) have a Material Adverse Effect, or (B) restrain or enjoin,
impose materially burdensome conditions on, or otherwise materially and
adversely affect the ability of the Borrower or any other Loan Party to fulfill
its obligations under the Loan Documents to which it is a party; and







--------------------------------------------------------------------------------





(iv)    There shall not have occurred or exist any other material disruption of
financial or capital markets that could reasonably be expected to materially and
adversely affect the transactions contemplated by the Loan Documents.


Section 5.2. Conditions Precedent to All Loans.
The obligation of the Lenders to make any Loans is all subject to the further
condition precedent that: (a) no Default or Event of Default shall exist as of
the date of the making of such Loan or would exist immediately after giving
effect thereto; (b) the representations and warranties made or deemed made by
the Borrower and each other Loan Party in the Loan Documents to which any of
them is a party shall be true and correct in all material respects (except to
the extent otherwise qualified by materiality, in which case such representation
or warranty shall be true and correct in all respects) on and as of the date of
the making of such Loan with the same force and effect as if made on and as of
such date except to the extent that such representations and warranties
expressly relate solely to an earlier date (in which case such representations
and warranties shall have been true and correct in all material respects (except
to the extent otherwise qualified by materiality, in which case such
representation or warranty shall have been true and correct in all respects) on
and as of such earlier date) and except for changes in factual circumstances not
prohibited under the Loan Documents, and (c) the Administrative Agent shall have
received a timely Notice of Borrowing. Each Credit Event shall constitute a
certification by the Borrower to the effect set forth in the preceding sentence
(both as of the date of the giving of notice relating to such Credit Event and,
unless the Borrower otherwise notifies the Administrative Agent prior to the
date of such Credit Event, as of the date of the occurrence of such Credit
Event). In addition, if such Credit Event is the making of a Loan, the Borrower
shall be deemed to have represented to the Administrative Agent and the Lenders
at the time such Loan is made that all conditions to the occurrence of such
Credit Event contained in Article V. have been satisfied.


Section 5.3. Conditions as Covenants.
If the Lenders make any Loans prior to the satisfaction of all conditions
precedent set forth in Sections 5.1. and 5.2., the Borrower shall nevertheless
cause such condition or conditions to be satisfied within 5 Business Days after
the date of the making of such Loans. Unless set forth in writing to the
contrary, the making of its initial Loan by a Lender shall constitute a
certification by such Lender to the Administrative Agent and the other Lenders
that the Borrower has satisfied the conditions precedent for initial Loans set
forth in Sections 5.1. and 5.2.


Section 5.4. Effect of Amendment and Restatement.
Upon this Agreement becoming effective pursuant to Section 5.1., from and after
the Effective Date:  (i) the Term Loans (as defined in the Existing Credit
Agreement) shall be deemed to be Term Loans outstanding hereunder (as the same
have been reallocated after giving effect to this Agreement); (ii) all terms and
conditions of the Existing Credit Agreement and any other “Loan Document” as
defined therein, as amended and restated by this Agreement and the other Loan
Documents being executed and delivered on the Effective Date, shall be and
remain in full force and effect, as so amended and restated, and shall
constitute the legal, valid, binding and enforceable obligations of the Loan
Parties to the Lenders and the Administrative Agent; (iii) the terms and
conditions of the Existing Credit Agreement shall be amended and restated as set
forth herein and, as so amended and restated, shall be restated in their
entirety, but shall be amended only with respect to the rights, duties and
obligations among Parent, the Borrower, the other Loan Parties, the Lenders and
the Administrative Agent accruing from and after the Effective Date; (iv) this
Agreement shall not in any way release or impair the rights, duties or
Obligations created pursuant to the Existing Credit Agreement or any other “Loan
Document” as defined therein or affect the relative priorities thereof, in each





--------------------------------------------------------------------------------





case to the extent in force and effect thereunder as of the Effective Date,
except as modified hereby or by documents, instruments and agreements executed
and delivered in connection herewith, and all of such rights, duties,
Obligations and Liens are assumed, ratified and affirmed by the Borrower; (v)
all indemnification obligations of the Loan Parties under the Existing Credit
Agreement and any other “Loan Document” as defined therein shall survive the
execution and delivery of this Agreement and shall continue in full force and
effect for the benefit of the Lenders, the Administrative Agent, and any other
Person indemnified under the Existing Credit Agreement or such other Loan
Document at any time prior to the Effective Date; (vi) the Obligations incurred
under the Existing Credit Agreement shall, to the extent outstanding on the
Effective Date, continue to be outstanding under this Agreement and shall not be
deemed to be paid, released, discharged or otherwise satisfied by the execution
of this Agreement, and this Agreement shall not constitute a substitution or
novation of such Obligations or any of the other rights, duties and obligations
of the parties hereunder; (vii) the execution, delivery and effectiveness of
this Agreement shall not operate as a waiver of any right, power or remedy of
the Lenders or the Administrative Agent under the Existing Credit Agreement, nor
constitute a waiver of any covenant, agreement or obligation under the Existing
Credit Agreement, except to the extent that any such covenant, agreement or
obligation is no longer set forth herein or is modified hereby; and (viii) any
and all references in the Loan Documents to the Existing Credit Agreement shall,
without further action of the parties, be deemed a reference to the Existing
Credit Agreement, as amended and restated by this Agreement, and as this
Agreement shall be further amended, modified, supplemented or amended and
restated from time to time hereafter in accordance with the terms of this
Agreement.




ARTICLE VI. REPRESENTATIONS AND WARRANTIES
Section 6.1. Representations and Warranties.
In order to induce the Administrative Agent and each Lender to enter into this
Agreement and to make Loans, the Parent and the Borrower represent and warrant
to the Administrative Agent and each Lender as follows:


(a)    Organization; Power; Qualification. Each of the Parent, its Subsidiaries,
the Borrower and the other Loan Parties is a corporation, partnership or other
legal entity, duly organized or formed, validly existing and in good standing
under the jurisdiction of its incorporation or formation, has the power and
authority to own or lease its respective properties and to carry on its
respective business as now being and hereafter proposed to be conducted and is
duly qualified and is in good standing as a foreign corporation, partnership or
other legal entity, and authorized to do business, in each jurisdiction in which
the character of its properties or the nature of its business requires such
qualification or authorization and where the failure to be so qualified or
authorized could reasonably be expected to have, in each instance, a Material
Adverse Effect.


(b)    Ownership Structure. As of the Effective Date, Part I of Schedule 6.1.(b)
is a complete and correct list of all Subsidiaries of the Parent setting forth
for each such Subsidiary, (i) the jurisdiction of organization of such
Subsidiary, (ii) each Person holding any Equity Interests in such Subsidiary,
(iii) the nature of the Equity Interests held by each such Person, (iv) the
percentage of ownership of such Subsidiary represented by such Equity Interests
and (v) whether such Subsidiary is a Material Subsidiary. Except as disclosed in
such Schedule, as of the Effective Date (i) each of the Parent and its
Subsidiaries owns, free and clear of all Liens (other than Permitted Liens of
the types described in clauses (a), (e) and (f) of the definition of the term
“Permitted Liens”), and has the unencumbered right to vote, all outstanding
Equity Interests in each Person shown to be held by it on such Schedule,
(ii) all of the issued and outstanding capital





--------------------------------------------------------------------------------





stock of each such Person organized as a corporation is validly issued, fully
paid and nonassessable and (iii) except with respect to certain outstanding
stock options granted to certain trustees of the Parent and employees of the
Borrower and (x) the right of affiliates of the John Akridge Company to receive
limited partnership units in the Borrower instead of cash pursuant to the terms
of that certain Limited Liability Company Agreement of Stevens Investors, LLC
dated August 11, 2015, and (y) the right of affiliates of Jim Wilson and
Associates to receive limited partnership units in the Borrower instead of cash
pursuant to the terms of that certain Limited Liability Company Agreement of LW
Redstone Company, LLC dated March 23, 2010 as amended from time to time, there
are no outstanding subscriptions, options, warrants, commitments, preemptive
rights or agreements of any kind (including, without limitation, any
stockholders’ or voting trust agreements) for the issuance, sale, registration
or voting of, or outstanding securities convertible into, any additional shares
of capital stock of any class, or partnership or other ownership interests of
any type in, any such Person. As of the Effective Date, Part II of
Schedule 6.1.(b) correctly sets forth all Unconsolidated Affiliates of the
Parent, including the correct legal name of such Person, the type of legal
entity which each such Person is, and all Equity Interests in such Person held
directly or indirectly by the Parent.


(c)    Authorization of Agreement, Etc. The Borrower has the right and power,
and has taken all necessary action to authorize it, to borrow and obtain other
extensions of credit hereunder. The Parent, the Borrower and each other Loan
Party has the right and power, and has taken all necessary action to authorize
it, to execute, deliver and perform each of the Loan Documents to which it is a
party in accordance with their respective terms and to consummate the
transactions contemplated hereby and thereby. The Loan Documents to which the
Borrower or any other Loan Party is a party have been duly executed and
delivered by the duly authorized officers of such Person and each is a legal,
valid and binding obligation of such Person enforceable against such Person in
accordance with its respective terms except as the same may be limited by
bankruptcy, insolvency, and other similar laws affecting the rights of creditors
generally and the availability of equitable remedies for the enforcement of
certain obligations (other than the payment of principal) contained herein or
therein and as may be limited by equitable principles generally.


(d)    Compliance of Loan Documents with Laws, Etc. The execution, delivery and
performance of this Agreement, the Notes and the other Loan Documents to which
the Borrower or any other Loan Party is a party in accordance with their
respective terms and the borrowings and other extensions of credit hereunder do
not and will not, by the passage of time, the giving of notice, or both:
(i) require any Governmental Approval or, to the Parent’s or Borrower’s
knowledge, violate any Applicable Law (including all Environmental Laws)
relating to the Borrower or any other Loan Party; (ii) conflict with, result in
a breach of or constitute a default under the organizational documents of the
Borrower or any other Loan Party, or any indenture, agreement or other
instrument to which the Borrower or any other Loan Party is a party or by which
it or any of its respective properties may be bound; or (iii) result in or
require the creation or imposition of any Lien upon or with respect to any
property now owned or hereafter acquired by the Borrower or any other Loan
Party.


(e)    Compliance with Law; Governmental Approvals. The Parent, the Borrower,
each Subsidiary and each other Loan Party is in compliance with each
Governmental Approval applicable to it and in compliance with all other
Applicable Laws (including without limitation, Environmental Laws) relating to
the Parent, the Borrower, a Subsidiary or such other Loan Party except for
noncompliances which, and Governmental Approvals the failure to possess which,
could not, individually or in the aggregate, reasonably be expected to cause a
Default or Event of Default or have a Material Adverse Effect.


(f)    Title to Properties; Liens. As of the Effective Date, Part I of
Schedule 6.1.(f) sets forth all of the real property owned or leased by the
Parent, the Borrower, each other Loan Party and each other





--------------------------------------------------------------------------------





Subsidiary. Each such Person has good, marketable and legal title to, or a valid
leasehold interest in, its respective assets. As of the Effective Date, there
are no Liens against any assets of the Parent, the Borrower, any Subsidiary or
any other Loan Party except for Permitted Liens, including, without limitation,
those Liens in existence as of the Effective Date and set forth in Part II of
Schedule 6.1.(f).


(g)    Existing Indebtedness. Schedule 6.1.(g) is, as of the Effective Date, a
complete and correct listing of all Indebtedness of the Parent and its
Subsidiaries, including without limitation, Guarantees of the Parent and its
Subsidiaries, and indicating whether such Indebtedness is Secured Indebtedness
or Unsecured Indebtedness. The Parent and its Subsidiaries have performed and
are in compliance with all of the terms of such Indebtedness and all instruments
and agreements relating thereto, and no default or event of default, or event or
condition which with the giving of notice, the lapse of time, or both, would
constitute such a default or event of default, exists with respect to any such
Indebtedness.


(h)    Beneficial Ownership Certification. The information included in any
Beneficial Ownership Certification delivered in connection with this Agreement
is true and correct in all respects.


(i)    Litigation. Except as set forth on Schedule 6.1.(i), there are no
actions, suits, investigations or proceedings pending (nor, to the knowledge of
the Parent or the Borrower, are there any actions, suits or proceedings
threatened, nor to the knowledge of the Parent or the Borrower is there any
basis therefor) against or in any other way relating adversely to or affecting
the Parent, the Borrower, any Subsidiary or any other Loan Party or any of its
respective property in any court or before any arbitrator of any kind or before
or by any other Governmental Authority which could reasonably be expected to
have a Material Adverse Effect. There are no strikes, slow downs, work stoppages
or walkouts or other labor disputes in progress or threatened relating to the
Parent, the Borrower, any Subsidiary or any other Loan Party which could
reasonably be expected to have a Material Adverse Effect.


(j)    Taxes. All federal, state and other tax returns of the Parent, the
Borrower, any Subsidiary or any other Loan Party required by Applicable Law to
be filed have been duly filed, and all federal, state and other taxes,
assessments and other governmental charges or levies upon the Parent, the
Borrower, any Subsidiary and each other Loan Party and its respective
properties, income, profits and assets which are due and payable have been paid,
except any such nonpayment which is at the time permitted under Section 7.6. As
of the Agreement Date, none of the United States income tax returns of the
Parent, the Borrower, its Subsidiaries or any other Loan Party is under audit.
All charges, accruals and reserves on the books of the Parent, the Borrower and
each of its Subsidiaries and each other Loan Party in respect of any taxes or
other governmental charges are in accordance with GAAP.


(k)    Financial Statements. The Parent and the Borrower have furnished to each
Lender copies of the audited consolidated balance sheet of the Parent and its
consolidated Subsidiaries for the fiscal year ending December 31, 2019, and the
related audited consolidated statements of operations, cash flows and
shareholders’ equity for the fiscal year ending on such dates, with the opinion
thereon of PricewaterhouseCoopers LLP. Such financial statements (including in
each case related schedules and notes) are complete and correct and present
fairly, in accordance with GAAP consistently applied throughout the periods
involved, the consolidated financial position of the Parent and its consolidated
Subsidiaries as at their respective dates and the results of operations and the
cash flow for such periods (subject, as to interim statements, to changes
resulting from normal year‑end audit adjustments). Neither the Parent nor any of
its Subsidiaries has on the Agreement Date any material contingent liabilities,
liabilities, liabilities for taxes, unusual or long-term commitments or
unrealized or forward anticipated losses from any unfavorable commitments,
except as referred to or reflected or provided for in said financial statements.







--------------------------------------------------------------------------------





(l)    No Material Adverse Change. Since December 31, 2019, there has been no
material adverse change in the business, assets, liabilities, financial
condition, results of operations, business or prospects of the Parent and its
Subsidiaries taken as a whole. Each of the Parent, its Subsidiaries and the
other Loan Parties is Solvent.


(m)    ERISA.


(i)    Each Benefit Arrangement is in compliance with the applicable provisions
of ERISA, the Internal Revenue Code and other Applicable Laws in all material
respects. Except with respect to Multiemployer Plans, each Qualified Plan
(A) has received a favorable determination from the Internal Revenue Service
applicable to such Qualified Plan’s current remedial amendment cycle (as defined
in Revenue Procedure 2007-44 or “2007-44” for short), (B) has timely filed for a
favorable determination letter from the Internal Revenue Service during its
staggered remedial amendment cycle (as defined in 2007-44) and such application
is currently being processed by the Internal Revenue Service, or (C) is
maintained under a prototype plan and may rely upon a favorable opinion letter
issued by the Internal Revenue Service with respect to such prototype plan. To
the best knowledge of the Borrower, nothing has occurred which would cause the
loss of its reliance on each Qualified Plan’s favorable determination letter or
opinion letter.


(ii)    With respect to any Benefit Arrangement that is a retiree welfare
benefit arrangement, all amounts have been accrued on the applicable ERISA
Group’s financial statements in accordance with FASB ASC 715. The “benefit
obligation” of all Plans does not exceed the “fair market value of plan assets”
for such Plans by more than $10,000,000 all as determined by and with such terms
defined in accordance with FASB ASC 715.


(iii)    Except as could not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect: (i) no ERISA Event has occurred or
is expected to occur; (ii) there are no pending, or to the best knowledge of the
Borrower, threatened, claims, actions or lawsuits or other action by any
Governmental Authority, plan participant or beneficiary with respect to a
Benefit Arrangement (other than routine claims for benefits); (iii) there are no
violations of the fiduciary responsibility rules with respect to any Benefit
Arrangement; and (iv) no member of the ERISA Group has engaged in a non-exempt
“prohibited transaction,” as defined in Section 406 of ERISA and Section 4975 of
the Internal Revenue Code, in connection with any Plan, that would subject any
member of the ERISA Group to a tax on prohibited transactions imposed by
Section 502(i) of ERISA or Section 4975 of the Internal Revenue Code.


(n)    Not Plan Assets; No Prohibited Transaction. None of the assets of the
Parent, the Borrower, any Subsidiary or any other Loan Party constitute “plan
assets” within the meaning of ERISA, the Internal Revenue Code and the
respective regulations promulgated thereunder. The execution, delivery and
performance of this Agreement and the other Loan Documents, and the borrowing
and repayment of amounts hereunder, do not and will not constitute “prohibited
transactions” under ERISA or the Internal Revenue Code.


(o)    Absence of Defaults. Neither the Parent, the Borrower, any Subsidiary nor
any other Loan Party is in default under its articles of incorporation, bylaws,
partnership agreement or other similar organizational documents, and no event
has occurred, which has not been remedied, cured or waived, which, in any such
case: (i) constitutes a Default or an Event of Default; or (ii) constitutes, or
which with the passage of time, the giving of notice, a determination of
materiality, the satisfaction of any condition, or any combination of the
foregoing, would constitute, a default or event of default by the Parent, the
Borrower,





--------------------------------------------------------------------------------





any Subsidiary or any other Loan Party under any agreement (other than this
Agreement) or judgment, decree or order to which the Parent, the Borrower or any
Subsidiary or other Loan Party is a party or by which the Parent, the Borrower
or any Subsidiary or other Loan Party or any of their respective properties may
be bound where such default or event of default could, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.


(p)    Environmental Laws. Each of the Parent, the Borrower, the Subsidiaries
and the other Loan Parties has obtained all Governmental Approvals which are
required under Environmental Laws and is in compliance with all terms and
conditions of such Governmental Approvals which the failure to obtain or to
comply with could reasonably be expected to have a Material Adverse Effect.
Except for any of the following matters that could not be reasonably expected to
have a Material Adverse Effect, (i) neither the Parent nor the Borrower is aware
of, and has not received notice of, any past, present, or future events,
conditions, circumstances, activities, practices, incidents, actions, or plans
which, with respect to the Parent or the Borrower, the Subsidiaries and each
other Loan Party, may interfere with or prevent compliance or continued
compliance with Environmental Laws, or may give rise to any common‑law or legal
liability, or otherwise form the basis of any claim, action, demand, suit,
proceeding, hearing, study, or investigation, based on or related to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transport, or handling or the emission, discharge, release or threatened release
into the environment, of any pollutant, contaminant, chemical, or industrial,
toxic, or other Hazardous Material; and (ii) there is no civil, criminal, or
administrative action, suit, demand, claim, hearing, notice, or demand letter,
notice of violation, investigation, or proceeding pending or, to the Parent’s
and the Borrower’s knowledge after due inquiry, threatened, against the Parent,
the Borrower, the Subsidiaries and each other Loan Party relating in any way to
Environmental Laws.


(q)    Investment Company; Etc. Neither the Parent nor the Borrower nor any
Subsidiary nor any other Loan Party is (i) an “investment company” or a company
“controlled” by an “investment company” within the meaning of the Investment
Company Act of 1940, as amended or (ii) subject to any other Applicable Law
which purports to regulate or restrict its ability to borrow money or to
consummate the transactions contemplated by this Agreement or to perform its
obligations under any Loan Document to which it is a party.


(r)    Margin Stock. Neither the Parent nor the Borrower nor any Subsidiary nor
any other Loan Party is engaged principally, or as one of its important
activities, in the business of extending credit for the purpose, whether
immediate, incidental or ultimate, of buying or carrying “margin stock” within
the meaning of Regulation U of the Board of Governors of the Federal Reserve
System.


(s)    Affiliate Transactions. Except as permitted by Section 9.9., neither the
Parent nor the Borrower nor any Subsidiary nor any other Loan Party is a party
to or bound by any agreement or arrangement (whether oral or written) to which
any Affiliate of the Parent, the Borrower, any Subsidiary or any other Loan
Party is a party.


(t)    Intellectual Property. Each of the Parent, the Borrower, each other Loan
Party and each other Subsidiary owns or has the right to use, under valid
license agreements or otherwise, all material patents, licenses, franchises,
trademarks, trademark rights, trade names, trade name rights, trade secrets and
copyrights (collectively, “Intellectual Property”) necessary to the conduct of
its businesses as now conducted and as contemplated by the Loan Documents,
without known conflict with any patent, license, franchise, trademark, trade
secret, trade name, copyright, or other proprietary right of any other Person.
The Parent, the Borrower, each other Loan Party and each other Subsidiary have
taken all such steps as they deem reasonably necessary to protect their
respective rights under and with respect to such Intellectual Property. No
material claim has been asserted by any Person with respect to the use of any
Intellectual Property by





--------------------------------------------------------------------------------





the Parent, the Borrower, any other Loan Party or any other Subsidiary, or
challenging or questioning the validity or effectiveness of any Intellectual
Property. The use of such Intellectual Property by the Parent, the Borrower, the
Subsidiaries and the other Loan Parties, does not infringe on the rights of any
Person, subject to such claims and infringements as do not, in the aggregate,
give rise to any liabilities on the part of the Parent, the Borrower, any other
Loan Party or any other Subsidiary that could reasonably be expected to have a
Material Adverse Effect.


(u)    Business. As of the Agreement Date, the Parent and its Subsidiaries are
engaged in the business of owning, managing, leasing, acquiring and developing
real properties located in the United States of America, together with other
business activities incidental thereto.


(v)    Broker’s Fees. No broker’s or finder’s fee, commission or similar
compensation will be payable with respect to the transactions contemplated
hereby. No other similar fees or commissions will be payable by any Loan Party
for any other services rendered to the Parent or any of its Subsidiaries
ancillary to the transactions contemplated hereby.


(w)    Accuracy and Completeness of Information. No written information, report
or other papers or data (excluding financial projections and other forward
looking statements) furnished to the Administrative Agent or any Lender by, on
behalf of, or at the direction of, the Parent, the Borrower, any Subsidiary or
any other Loan Party in connection with or relating in any way to this
Agreement, contained any untrue statement of a fact material to the
creditworthiness of the Parent, the Borrower, any Subsidiary or any other Loan
Party or omitted to state a material fact necessary in order to make such
statements contained therein, in light of the circumstances under which they
were made, not misleading. All financial statements furnished to the
Administrative Agent or any Lender by, on behalf of, or at the direction of, the
Parent, the Borrower, any Subsidiary or any other Loan Party in connection with
or relating in any way to this Agreement, present fairly, in accordance with
GAAP consistently applied throughout the periods involved, the financial
position of the Persons involved as at the date thereof and the results of
operations for such periods. All financial projections and other forward looking
statements prepared by or on behalf of the Parent, the Borrower, any Subsidiary
or any other Loan Party that have been or may hereafter be made available to the
Administrative Agent or any Lender were or will be prepared in good faith based
on reasonable assumptions. As of the Effective Date, no fact is known to the
Parent or the Borrower which has had, or may in the future have (so far as the
Parent or the Borrower can reasonably foresee), a Material Adverse Effect which
has not been set forth in the financial statements referred to in
Section 6.1.(k) or in such information, reports or other papers or data or
otherwise disclosed in writing to the Administrative Agent and the Lenders. As
of the Effective Date, if applicable, the information contained in the
Beneficial Ownership Certification is true and correct in all respects


(x)    REIT Status. The Parent qualifies as a REIT and is in compliance with all
requirements and conditions imposed under the Internal Revenue Code to allow the
Parent to maintain its status as a REIT.


(y)    Properties. As of the Effective Date, Schedule 6.1.(y) is a correct and
complete list of all Properties included in the calculation of Unencumbered
Asset Value. Each of the assets included by the Borrower in calculations of
Unencumbered Asset Value satisfies all of the requirements contained in the
definitions of “Wholly Owned Property”, or “Controlled Property”, as applicable,
and “Eligible Unencumbered Property”.


(z)    Anti-Corruption Laws and Sanctions; Anti-Terrorism Laws. None of the
Parent, the Borrower, any Subsidiary, any of their respective directors, or
officers, or, to the knowledge of the Parent or the Borrower, any of the
Parent’s, Borrower’s or any Subsidiary’s employees and agents (i) is an “enemy”





--------------------------------------------------------------------------------





or an “ally of the enemy” within the meaning of Section 2 of the Trading with
the Enemy Act of the United States, 50 U.S.C. App. §§ 1 et seq., as amended (the
“Trading with the Enemy Act”) or (ii) is in violation of (A) the Trading with
the Enemy Act, (B) any of the foreign assets control regulations of the United
States Treasury Department or any enabling legislation or executive order
relating thereto, including without limitation, Executive Order No. 13224,
effective as of September 24, 2001 relating to Blocking Property and Prohibiting
Transactions With Persons Who Commit, Threaten to Commit or Support Terrorism
(66 Fed. Reg. 49079 (2001) or (C) the Patriot Act (collectively, the
“Anti-Terrorism Laws”). The Parent and the Borrower have implemented and
maintain in effect policies and procedures designed to ensure compliance by the
Parent, the Borrower, their respective Subsidiaries and the Parent’s, the
Borrower’s and their respective Subsidiaries’ respective directors, officers,
employees and agents (in their capacities as such) with Anti-Corruption Laws,
Anti-Terrorism Laws and applicable Sanctions, and the Parent, the Borrower,
their respective Subsidiaries and the Parent’s, the Borrower’s and their
respective Subsidiaries’ respective directors, officers, employees and agents
are in compliance with Anti-Corruption Laws, Anti-Terrorism Laws and applicable
Sanctions in all material respects. None of the Parent, the Borrower or any
Subsidiary is, or derives any of its assets or operating income from investments
in or transactions with, a Sanctioned Person, and none of the respective
directors, officers, or, to the knowledge of the Parent and the Borrower,
employees or agents of the Parent, the Borrower or any of their respective
Subsidiaries is a Sanctioned Person.


(aa)    EEA Financial Institution. Neither Borrower nor Guarantor is an EEA
Financial Institution.


Section 6.2. Survival of Representations and Warranties, Etc.
All statements contained in any certificate, financial statement or other
instrument delivered by or on behalf of the Parent, the Borrower, any Subsidiary
or any other Loan Party to the Administrative Agent or any Lender pursuant to or
in connection with this Agreement or any of the other Loan Documents (including,
but not limited to, any such statement made in or in connection with any
amendment thereto or any statement contained in any certificate, financial
statement or other instrument delivered by or on behalf of the Parent or the
Borrower prior to the Agreement Date and delivered to the Administrative Agent
or any Lender in connection with the underwriting or closing of the transactions
contemplated hereby) shall constitute representations and warranties made by the
Borrower and the Parent in favor of the Administrative Agent or any of the
Lenders under this Agreement. All representations and warranties made under this
Agreement and the other Loan Documents shall be deemed to be made at and as of
the Agreement Date, the Effective Date, and at and as of the date of the
occurrence of any Credit Event, except to the extent that such representations
and warranties expressly relate solely to an earlier date (in which case such
representations and warranties shall have been true and accurate on and as of
such earlier date) and except for changes in factual circumstances not
prohibited hereunder. All such representations and warranties shall survive the
effectiveness of this Agreement, the execution and delivery of the Loan
Documents and the making of the Loans.


ARTICLE VII. AFFIRMATIVE COVENANTS
For so long as this Agreement is in effect, unless the Requisite Lenders (or, if
required pursuant to Section 12.6., all of the Lenders) shall otherwise consent
in the manner provided for in Section 12.6., the Parent and the Borrower shall
comply with the following covenants:


Section 7.1. Preservation of Existence and Similar Matters.
Except as otherwise permitted under Section 9.5., the Parent and the Borrower
shall, and shall cause each Subsidiary and each other Loan Party to, preserve
and maintain its respective existence, rights,





--------------------------------------------------------------------------------





franchises, licenses and privileges in the jurisdiction of its incorporation or
formation and qualify and remain qualified and authorized to do business in each
jurisdiction in which the character of its properties or the nature of its
business requires such qualification and authorization and where the failure to
be so authorized and qualified could reasonably be expected to have a Material
Adverse Effect.


Section 7.2. Compliance with Applicable Law and Material Contracts.
The Parent and the Borrower shall, and shall cause each Subsidiary and each
other Loan Party to, comply with (a) all Applicable Laws, including the
obtaining of all Governmental Approvals, the failure with which to comply could
reasonably be expected to have a Material Adverse Effect, and (b) all terms and
conditions of all Material Contracts to which it is a party. The Parent and the
Borrower shall maintain in effect and enforce policies and procedures designed
to ensure compliance by the Parent, the Borrower, their respective Subsidiaries
and their and their respective Subsidiaries’ respective directors, officers,
employees and agents with Anti-Corruption Laws, Anti-Terrorism Laws and
applicable Sanctions.


Section 7.3. Maintenance of Property.
In addition to the requirements of any of the other Loan Documents, the Parent
and the Borrower shall, and shall cause each Subsidiary and other Loan Party to,
(a) protect and preserve all of its material properties, including, but not
limited to, all Intellectual Property, and maintain in good repair, working
order and condition all tangible properties, ordinary wear and tear excepted,
and (b)  make or cause to be made all needed and appropriate repairs, renewals,
replacements and additions to such properties, so that the business carried on
in connection therewith may be properly and advantageously conducted at all
times.


Section 7.4. Conduct of Business.
The Parent and the Borrower shall, and shall cause their Subsidiaries and the
other Loan Parties to carry on, their respective businesses as described in
Section 6.1.(u).


Section 7.5. Insurance.
In addition to the requirements of any of the other Loan Documents, the Parent
and the Borrower shall, and shall cause each Subsidiary and other Loan Party to,
maintain insurance (on a replacement cost basis) with financially sound and
reputable insurance companies against such risks and in such amounts as is
customarily maintained by Persons engaged in similar businesses or as may be
required by Applicable Law, and from time to time deliver to the Administrative
Agent upon its request a detailed list, together with copies of all policies of
the insurance then in effect, stating the names of the insurance companies, the
amounts and rates of the insurance, the dates of the expiration thereof and the
properties and risks covered thereby.


Section 7.6. Payment of Taxes and Claims.
The Parent and the Borrower shall, and shall cause each Subsidiary and other
Loan Party to, pay and discharge when due (a) all taxes, assessments and
governmental charges or levies imposed upon it or upon its income or profits or
upon any properties belonging to it, and (b) all lawful claims of materialmen,
mechanics, carriers, warehousemen and landlords for labor, materials, supplies
and rentals which, if unpaid, might become a Lien on any properties of such
Person; provided, however, that this Section shall not require the payment or
discharge of any such tax, assessment, charge, levy or claim which is being
contested in good faith by appropriate proceedings which operate to suspend the
collection thereof and for which adequate





--------------------------------------------------------------------------------





reserves have been established on the books of the Parent, the Borrower, such
Subsidiary or such other Loan Party, as applicable, in accordance with GAAP.


Section 7.7. Visits and Inspections.
The Parent and the Borrower shall, and shall cause each Subsidiary and other
Loan Party to, permit representatives or agents of any Lender or the
Administrative Agent, from time to time after reasonable prior notice if no
Event of Default shall be in existence, as often as may be reasonably requested,
but only during normal business hours and at the expense of such Lender or the
Administrative Agent (unless a Default or Event of Default shall exist, in which
case the exercise by the Administrative Agent or such Lender of its rights under
this Section shall be at the expense of the Borrower), as the case may be, to:
(a) visit and inspect all properties of the Parent, the Borrower or such
Subsidiary or other Loan Party to the extent any such right to visit or inspect
is within the control of such Person; (b) subject to certain confidentiality
rights of third parties, inspect and make extracts from their respective books
and records, including but not limited to management letters prepared by
independent accountants; and (c) discuss with its officers and employees, and
its independent accountants, its business, properties, condition (financial or
otherwise), results of operations and performance. If requested by the
Administrative Agent, the Parent shall execute an authorization letter addressed
to its accountants authorizing the Administrative Agent or any Lender to discuss
the financial affairs of the Parent and any Subsidiary or any other Loan Party
with its accountants.


Section 7.8. Use of Proceeds.
The Borrower shall use the proceeds of the Loans for acquisitions, development
and other general corporate purposes only. No part of the proceeds of any Loan
will be used (i) for the purpose of buying or carrying “margin stock” within the
meaning of Regulation U of the Board of Governors of the Federal Reserve System
or (ii) to extend credit to others for the purpose of purchasing or carrying any
such margin stock. The Borrower shall not, and shall not permit any other Loan
Party or Subsidiary to, use any proceeds of any Loan directly or, to the
knowledge of the Borrower, indirectly in any manner which would violate
Anti-Corruption Laws, Anti-Terrorism Laws or applicable Sanctions.


Section 7.9. Environmental Matters.
The Parent shall, and shall cause all of its Subsidiaries and the other Loan
Parties to, comply with all Environmental Laws the failure with which to comply
could reasonably be expected to have a Material Adverse Effect. If the Parent,
the Borrower, any Subsidiary or any other Loan Party shall (a) receive notice
that any violation of any Environmental Law may have been committed or is about
to be committed by such Person, (b) receive notice that any administrative or
judicial complaint or order has been filed or is about to be filed against the
Parent, the Borrower, any Subsidiary or any other Loan Party alleging violations
of any Environmental Law or requiring the Parent, the Borrower, any Subsidiary
or any other Loan Party to take any action in connection with the release of
Hazardous Materials or (c) receive any notice from a Governmental Authority or
private party alleging that the Parent, the Borrower, any Subsidiary or any
other Loan Party may be liable or responsible for costs associated with a
response to or cleanup of a release of Hazardous Materials or any damages caused
thereby, and such notices, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect, the Borrower shall provide the
Administrative Agent with a copy of such notice promptly, and in any event
within 10 Business Days, after the receipt thereof by the Parent, the Borrower,
any Subsidiary or any other Loan Party. The Parent shall, and shall cause its
Subsidiaries and the other Loan Parties to, take promptly all actions necessary
to prevent the imposition of any Liens on any of their respective properties
arising out of or related to any Environmental Laws.





--------------------------------------------------------------------------------







Section 7.10. Books and Records.
The Parent shall, and shall cause each of its Subsidiaries and the other Loan
Parties to, maintain books and records pertaining to its respective business
operations in such detail, form and scope as is consistent with good business
practice and in accordance with GAAP.


Section 7.11. Further Assurances.
The Parent and the Borrower shall, at the Borrower’s cost and expense and upon
request of the Administrative Agent, execute and deliver or cause to be executed
and delivered, to the Administrative Agent such further instruments, documents
and certificates, and do and cause to be done such further acts that may be
reasonably necessary or advisable in the reasonable opinion of the
Administrative Agent to carry out more effectively the provisions and purposes
of this Agreement and the other Loan Documents.


Section 7.12. Guarantors.
(a)    Requirements to Become a Guarantor. During any time that the Borrower
does not have an Investment Grade Rating, the Borrower shall cause each Material
Subsidiary that has guaranteed, or otherwise become liable for, the Unsecured
Indebtedness of another Person to deliver to the Administrative Agent an
Accession Agreement executed by such Material Subsidiary and each of the items
set forth in the immediately following subsection (b). The Borrower shall cause
delivery of the Accession Agreement and the items described in the immediately
following subsection (b) within 10 Business Days of any such Material Subsidiary
guaranteeing, or otherwise becoming liable for, the Unsecured Indebtedness of
another Person during any time that the Borrower does not have an Investment
Grade Rating.


(b)    Required Deliverables. Each Accession Agreement delivered by a Material
Subsidiary under the immediately preceding subsection (a) shall be accompanied
by each of the following items:


(i)    the certificate or articles of incorporation, articles of organization,
certificate of limited partnership, declaration of trust or other comparable
organizational instrument (if any) of such Material Subsidiary, certified as of
a recent date by the Secretary of State of the State of formation of such
Material Subsidiary;


(ii)    a Certificate of Good Standing or certificate of similar meaning with
respect to such Material Subsidiary (and in the case of a limited partnership,
the general partner of such Material Subsidiary) issued as of a recent date by
the Secretary of State of the State of formation of such Material Subsidiary and
certificates of qualification to transact business or other comparable
certificates issued by each Secretary of State (and any state department of
taxation, as applicable) of each state in which such Material Subsidiary is
required to be so qualified where failure to be so qualified could reasonably be
expected to have a Material Adverse Effect;


(iii)    a certificate of incumbency signed by the Secretary or Assistant
Secretary (or other individual performing similar functions) of such Material
Subsidiary with respect to each of the officers of such Person authorized to
execute and deliver the Loan Documents to which such Material Subsidiary is a
party;


(iv)    copies certified by the Secretary or Assistant Secretary (or other
individual performing similar functions) of such Material Subsidiary of the
by-laws of such Person, if a





--------------------------------------------------------------------------------





corporation, the operating agreement, if a limited liability company, the
partnership agreement, if a limited or general partnership, or other comparable
document in the case of any other form of legal entity;


(v)    copies certified by the Secretary or Assistant Secretary (or other
individual performing similar functions) of such Material Subsidiary of all
corporate, partnership, member or other necessary action taken by such Material
Subsidiary to authorize the execution, delivery and performance of the Loan
Documents to which it is a party; and


(vi)    the items that would have been delivered under Sections 5.1.(a)(iv), (v)
and (xiii) as if such Material Subsidiary had been a Guarantor on the Effective
Date.


(c)    Release of a Guarantor. With respect to any Material Subsidiary that
becomes a Guarantor pursuant to subsection (a) above, the Borrower may request
in writing that the Administrative Agent release, and upon receipt of such
request the Administrative Agent shall release, such Subsidiary from the
Guaranty pursuant to a Guarantor Release Letter so long as: (i) either
(A)(1) such Guarantor has ceased to be, or simultaneously with its release from
the Guaranty will cease to be a Material Subsidiary; and (2) no Default or Event
of Default exists or would occur as a result of such release; or (B) the
Borrower has an Investment Grade Rating; and (ii) the Administrative Agent shall
have received such written request at least 10 Business Days (or such shorter
period as may be acceptable to the Administrative Agent) prior to the requested
date of release. Delivery by the Borrower to the Administrative Agent of any
such request shall constitute a representation by the Borrower that the matters
set forth in the preceding sentence (both as of the date of the giving of such
request and as of the date of the effectiveness of such request) are true and
correct with respect to such request.


Section 7.13. REIT Status.
The Parent shall at all times maintain its status as a REIT.


Section 7.14. Exchange Listing.
The Parent shall maintain at least one class of common shares of the Parent
having trading privileges on the New York Stock Exchange or NYSE MKT LLC or
which is subject to price quotations on The NASDAQ Stock Market’s National
Market System.


Section 7.15. Beneficial Ownership Regulation.
The Borrower will notify the Administrative Agent and each Lender that
previously received a Beneficial Ownership Certification of any change in the
information provided in the Beneficial Ownership Certification that would result
in a change to the list of beneficial owners identified therein and promptly
upon the reasonable request of the Administrative Agent or any Lender, provide
the Administrative Agent or such Lender, as the case may be, any information or
documentation requested by it for purposes of complying with the Beneficial
Ownership Regulation.


ARTICLE VIII. INFORMATION
For so long as this Agreement is in effect, the Parent and the Borrower, as
applicable, shall furnish to the Administrative Agent for distribution to each
of the Lenders:







--------------------------------------------------------------------------------





Section 8.1. Quarterly Financial Statements.
As soon as available and in any event within 10 days after the same is required
to be filed with the Securities and Exchange Commission (but in no event later
than 45 days after the end of each of the first, second and third fiscal
quarters of the Parent), the unaudited consolidated balance sheet of the Parent
and its Subsidiaries as at the end of such period and the related unaudited
consolidated statements of income, shareholders’ equity and cash flows of the
Parent and its Subsidiaries for such period, setting forth in each case in
comparative form the figures as of the end of and for the corresponding periods
of the previous fiscal year, all of which shall be certified by the chief
financial officer or the treasurer of the Parent, in his or her opinion, to
present fairly, in accordance with GAAP and in all material respects, the
consolidated financial position of the Parent and its Subsidiaries as at the
date thereof and the results of operations for such period (subject to normal
year‑end audit adjustments).


Section 8.2. Year‑End Statements.
As soon as available and in any event within 10 days after the same is required
to be filed with the Securities and Exchange Commission (but in no event later
than 90 days after the end of each fiscal year of the Parent), the audited
consolidated balance sheet of the Parent and its Subsidiaries as at the end of
such fiscal year and the related audited consolidated statements of income,
shareholders’ equity and cash flows of the Parent and its Subsidiaries for such
fiscal year, setting forth in comparative form the figures as at the end of and
for the previous fiscal year, all of which shall be certified by (a) the chief
financial officer or treasurer of the Parent, in his or her opinion, to present
fairly, in accordance with GAAP, the consolidated financial position of the
Parent and its Subsidiaries as at the date thereof and the results of operations
for such period and (b) independent certified public accountants of recognized
national standing, whose certificate shall be unqualified.


Section 8.3. Compliance Certificate.
At the time financial statements are furnished pursuant to Sections 8.1. and
8.2., and within 5 Business Days of the Administrative Agent’s request with
respect to any other fiscal period, a certificate substantially in the form of
Exhibit G (a “Compliance Certificate”) executed by the chief financial officer
or treasurer of the Parent: (a) setting forth in reasonable detail as at the end
of such quarterly accounting period, fiscal year, or other fiscal period, as the
case may be, the calculations required to establish whether or not the Parent
and the Borrower were in compliance with the covenants contained in
Sections 9.1. and (b) stating that, to the best of such Person’s knowledge,
information and belief after due inquiry, no Default or Event of Default exists,
or, if such is not the case, specifying such Default or Event of Default and its
nature, when it occurred, whether it is continuing and the steps being taken by
the Borrower with respect to such event, condition or failure. Together with
each Compliance Certificate delivered in connection with quarterly or annual
financial statements, the Borrower and the Parent shall deliver (a) a report, in
form and detail reasonably satisfactory to the Administrative Agent, setting
forth a Statement of Funds From Operations for the fiscal period then ending and
(b) a complete and correct listing of all Indebtedness of the Parent and its
Subsidiaries, including without limitation, Guarantees of the Parent and its
Subsidiaries, and indicating whether such Indebtedness is Secured Indebtedness
or Unsecured Indebtedness.


Section 8.4. Other Information.
(a)    Management Reports. Promptly upon receipt thereof, copies of all
management reports, if any, submitted to the Parent or its respective Boards of
Trustees by its independent public accountants;







--------------------------------------------------------------------------------





(b)    Securities Filings. Within 5 Business Days of the filing thereof, copies
of all registration statements (excluding the exhibits thereto (unless requested
by the Administrative Agent) and any registration statements on Form S‑8 or its
equivalent), reports on Forms 10‑K, 10‑Q and 8‑K with respect to matters or
events that have a Material Adverse Effect on the Parent, Borrower or Loan Party
(or their equivalents) and all other periodic or current reports which the
Parent, the Borrower, any of their respective Subsidiaries or any other Loan
Party shall file with the Securities and Exchange Commission (or any
Governmental Authority substituted therefor) or any national securities
exchange;


(c)    Shareholder Information. Promptly upon the mailing thereof to the
shareholders of the Parent generally, copies of all financial statements,
reports and proxy statements so mailed and promptly upon the issuance thereof
copies of all press releases issued by the Parent, the Borrower, any Subsidiary
or any other Loan Party;


(d)    ERISA. If any ERISA Event shall occur that individually, or together with
any other ERISA Event that has occurred, could reasonably be expected to have a
Material Adverse Effect, a certificate of the chief executive officer or chief
financial officer, treasurer or controller of the Borrower or the Parent, as
applicable, setting forth details as to such occurrence and the action, if any,
which the Parent, the Borrower or applicable member of the ERISA Group is
required or proposes to take;


(e)    Litigation. To the extent the Parent, the Borrower or any Subsidiary is
aware of the same, prompt notice of the commencement of any proceeding or
investigation by or before any Governmental Authority and any action or
proceeding in any court or other tribunal or before any arbitrator against or in
any other way relating adversely to, or adversely affecting, the Parent, the
Borrower or any Subsidiary or any of their respective properties, assets or
businesses which could reasonably be expected to have a Material Adverse Effect,
and prompt notice of the receipt of notice that any United States income tax
returns of the Parent, the Borrower or any Subsidiary are being audited;


(f)    [Intentionally Omitted];


(g)    Change of Management or Financial Condition. Prompt notice of any change
in the named executive officers of the Parent, the Borrower, any Subsidiary or
any other Loan Party and any change in the business, assets, liabilities,
financial condition, results of operations or business prospects of the Parent,
the Borrower, any Subsidiary or any other Loan Party which has had or could
reasonably be expected to have a Material Adverse Effect;


(h)    Default. Notice of the occurrence of any of the following promptly upon a
Responsible Officer of the Parent or the Borrower obtaining knowledge thereof:
(i) any Default or Event of Default or (ii) any event which constitutes or which
with the passage of time, the giving of notice, or otherwise, would constitute a
default or event of default by the Parent, the Borrower, any Subsidiary or any
other Loan Party under any Material Contract to which any such Person is a party
or by which any such Person or any of its respective properties may be bound;


(i)    Notice of Violations of Law. Prompt notice if the Parent, the Borrower,
any Subsidiary or any other Loan Party shall receive any notification from any
Governmental Authority alleging a violation of any Applicable Law or any inquiry
which, in either case, could reasonably be expected to have a Material Adverse
Effect;


(j)    Material Subsidiary. Prompt notice of any Person becoming a Material
Subsidiary;







--------------------------------------------------------------------------------





(k)    Material Asset Sales. Prompt notice of the sale, transfer or other
disposition of, in one or a series of related transactions, assets constituting
10% or more of the Total Asset Value to any Person other than the Parent, the
Borrower, any Subsidiary or any other Loan Party;


(l)    [Intentionally Omitted];


(m)    Patriot Act Information, Etc. From time to time and promptly upon each
request, (i) information identifying the Borrower as a Lender may request in
order to comply with the Patriot Act or other “know your customer” requirements
and (ii) any information that the Administrative Agent reasonably deems
necessary from time to time in order to ensure compliance with all Applicable
Laws concerning money laundering and similar activities; and


(n)    Other Information. From time to time and promptly upon each request, such
data, certificates, reports, statements, opinions of counsel, documents or
further information regarding the business, assets, liabilities, financial
condition, results of operations or business prospects of the Parent, the
Borrower or any of their respective Subsidiaries as the Administrative Agent or
any Lender may reasonably request.


Notwithstanding anything to the contrary herein, documents and notices required
to be delivered by the Loan Parties pursuant to subsections (b) and (c) of this
Section shall be deemed delivered by, and delivery effective at the time of, the
public filing of the same in electronic format with the Securities and Exchange
Commission.


ARTICLE IX. NEGATIVE COVENANTS
For so long as this Agreement is in effect, unless the Requisite Lenders (or, if
required pursuant to Section 12.6., all of the Lenders) shall otherwise consent
in the manner set forth in Section 12.6., the Borrower and the Parent shall
comply with the following covenants:


Section 9.1. Financial Covenants.
Neither the Parent nor the Borrower shall permit:


(a)    Maximum Leverage Ratio. The ratio of (i) Total Indebtedness to (ii) Total
Asset Value, to exceed 0.60 to 1.00 for the fiscal quarter of the Parent most
recently ending (the “Maximum Leverage Ratio”), provided, however, that if such
ratio is greater than 0.60 to 1.00 but is not greater than 0.65 to 1.00, then
the Borrower shall be deemed to be in compliance with this subsection (a) so
long as (i) the Borrower completed a Material Acquisition which resulted in such
ratio (after giving effect to such Material Acquisition) exceeding 0.60 to 1.00
during the fiscal quarter in which such Material Acquisition took place and for
the immediately subsequent fiscal quarter, (ii) the Borrower has not maintained
compliance with this subsection (a) in reliance on this proviso for more than
two (2) non-consecutive fiscal quarters, and (iii) such ratio (after giving
effect to such Material Acquisition) is not greater than 0.65 to 1.00.


For purposes of calculating this ratio, (A) Total Indebtedness shall be adjusted
by deducting therefrom an amount equal to the lesser of (x) Total Indebtedness
that by its terms is scheduled to mature on or before the date that is 24 months
from the date of such calculation and (y) unrestricted cash and Cash
Equivalents, and (B) Total Asset Value shall be adjusted by deducting therefrom
the amount by which Total Indebtedness is adjusted under the immediately
preceding clause (A).







--------------------------------------------------------------------------------





(b)    Minimum Fixed Charge Coverage Ratio. The ratio of (i) Adjusted EBITDA of
the Parent and its Subsidiaries determined on a consolidated basis for the
fiscal quarter of the Parent most recently ending to (ii) Fixed Charges for such
period, to be less than 1.50 to 1.00.


(c)    Maximum Secured Indebtedness Ratio. The ratio of (i) Secured Indebtedness
of the Parent and its Subsidiaries determined on a consolidated basis to
(ii) Total Asset Value, to exceed 0.40 to 1.00 for the fiscal quarter of the
Parent most recently ending.


(d)    Unencumbered Leverage Ratio. The ratio of (i) Unsecured Indebtedness of
the Parent and its Subsidiaries to (ii) Unencumbered Asset Value, to be greater
than 0.60 to 1.00 for the fiscal quarter of the Parent most recently ending,
provided, however, that if such ratio is greater than 0.60 to 1.00 but is not
greater than 0.65 to 1.00, then the Borrower shall be deemed to be in compliance
with this subsection (d) so long as (i) the Borrower completed a Material
Acquisition which resulted in such ratio (after giving effect to such Material
Acquisition) exceeding 0.60 to 1.00 during the fiscal quarter in which such
Material Acquisition took place and for the immediately subsequent fiscal
quarter, (ii) the Borrower has not maintained compliance with this subsection
(d) in reliance on this proviso for more than two (2) non-consecutive fiscal
quarters, and (iii) such ratio (after giving effect to such Material
Acquisition) is not greater than 0.65 to 1.00 for such fiscal quarter, provided,
further, that the Borrower shall not be in breach of this clause (d) if, on or
prior to the date the Borrower delivers the applicable Compliance Certificate as
required under Section 8.3., the Borrower makes a principal prepayment of
Unsecured Indebtedness in an amount sufficient to cause the Borrower to be in
compliance with this clause (d) after giving effect to such prepayment.


For purposes of calculating this ratio, (A) Unsecured Indebtedness shall be
adjusted by deducting therefrom an amount equal to the lesser of (x) Unsecured
Indebtedness that by its terms is scheduled to mature on or before the date that
is 24 months from the date of calculation and (y) unrestricted cash and Cash
Equivalents and (B) Unencumbered Asset Value shall be adjusted by deducting
therefrom the amount by which Unsecured Indebtedness is adjusted under
clause (A) unless the lesser amount is unrestricted cash and Cash Equivalents,
in which event no deduction will be made to the Unencumbered Asset Value..


(e)    Minimum Unencumbered Interest Coverage Ratio. The ratio of
(i) Unencumbered Adjusted NOI for the fiscal quarter of the Parent most recently
ending to (ii) Unsecured Interest Expense for such period, to be less than 1.75
to 1.00 for such fiscal quarter.




Section 9.2. Restricted Payments.
If a Default or Event of Default exists, the Parent shall not, and shall not
permit any of its Subsidiaries to, declare or make any Restricted Payment except
(a) to the Parent or any Subsidiary and (b) the Borrower may pay cash dividends
to the Parent and other holders of partnership interests in the Borrower on a
pro rata basis with respect to any fiscal year ending during the term of this
Agreement to the extent necessary for the Parent to distribute, and the Parent
may so distribute, cash dividends to its shareholders in an aggregate amount not
to exceed the minimum amount necessary for the Parent to remain in compliance
with Section 7.13. If a Default or Event of Default specified in Section
10.1.(a), Section 10.1.(b), Section 10.1.(f) or Section 10.1.(g) shall exist, or
if as a result of the occurrence of any other Event of Default any of the
Obligations have been accelerated pursuant to Section 10.2.(a), the Parent shall
not, and shall not permit any Subsidiary to, make any Restricted Payments to any
Person other than to the Parent or any Subsidiary.


Section 9.3. Indebtedness.





--------------------------------------------------------------------------------





The Parent and the Borrower shall not, and shall not permit any Subsidiary or
any other Loan Party to, incur, assume, or otherwise become obligated in respect
of any Indebtedness after the Agreement Date if immediately prior to the
assumption, incurring or becoming obligated in respect thereof, or immediately
thereafter and after giving effect thereto, a Default or Event of Default is or
would be in existence, including without limitation, a Default or Event of
Default resulting from a violation of any of the covenants contained in
Section 9.1.


Section 9.4. Liens; Negative Pledges; Other Matters.
(a)    The Parent and the Borrower shall not, and shall not permit any
Subsidiary or other Loan Party to, create, assume, or incur any Lien (other than
Permitted Liens) upon any of its properties, assets, income or profits of any
character whether now owned or hereafter acquired if immediately prior to the
creation, assumption or incurring of such Lien, or immediately thereafter, a
Default or Event of Default is or would be in existence, including without
limitation, a Default or Event of Default resulting from a violation of any of
the covenants contained in Section 9.1. Notwithstanding anything to the contrary
in this Section, if the Parent, the Borrower or any other Subsidiary grants a
Lien in any of its respective properties, assets, income or profits to secure
the Original Credit Agreement liabilities and/or the liabilities and obligations
under any other agreement evidencing Unsecured Indebtedness that the Parent, the
Borrower, any other Loan Party or any Subsidiary may create, incur, assume or
permit to suffer to exist under Section 9.3., then the Borrower or the
applicable Subsidiary will make or cause to be made a provision whereby the
Obligations will be secured equally and ratably with all other obligations
secured by such Lien, and in any case the Administrative Agent and the Lenders
shall have the benefit, to the full extent that and with such priority as, the
Administrative Agent and the Lenders may be entitled under Applicable Law, of an
equitable Lien on such properties, assets, income or profits securing the
Obligations.


(b)    The Parent and the Borrower shall not, and shall not permit any
Subsidiary or other Loan Party to, create or otherwise cause or suffer to exist
or become effective any consensual encumbrance or restriction of any kind on the
ability of any Subsidiary (other than an Excluded Subsidiary) to: (i) pay
dividends or make any other distribution on any of such Subsidiary’s capital
stock or other equity interests owned by the Parent or any Subsidiary; (ii) pay
any Indebtedness owed to the Parent or any Subsidiary; (iii) make loans or
advances to the Parent or any Subsidiary; or (iv) transfer any of its property
or assets to the Parent or any Subsidiary; other than (i) with respect to
clauses (i) through (iv), those encumbrances or restrictions (A) contained in
any Loan Document, (B) contained in any other agreement that evidences Unsecured
Indebtedness containing encumbrances or restrictions on the actions described
above that are substantially similar to those contained in the Loan Documents,
or, (ii) with respect to clause (iv), customary provisions restricting
assignment of any agreement entered into by the Borrower, any other Loan Party
or any Subsidiary in the ordinary course of business.


Section 9.5. Merger, Consolidation, Sales of Assets and Other Arrangements.
The Parent and the Borrower shall not, and shall not permit any Material
Subsidiary or other Loan Party to: (i) enter into any transaction of merger or
consolidation; (ii) liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution); or (iii) convey, sell, lease, sublease, transfer or
otherwise dispose of, in one transaction or a series of transactions, all or any
substantial part of its business or assets, whether now owned or hereafter
acquired; provided, however, that:


(a)    any of the actions described in the immediately preceding clauses (i)
through (iii) may be taken with respect to any Subsidiary or any other Loan
Party (other than the Parent or the Borrower) so long as immediately prior to
the taking of such action, and immediately thereafter and after giving effect
thereto,





--------------------------------------------------------------------------------





no Default or Event of Default is or would be in existence; notwithstanding the
foregoing, any such Loan Party (other than the Borrower) may enter into a
transaction of merger pursuant to which such Loan Party is not the survivor of
such merger only if (i) the Borrower shall have given the Administrative Agent
and the Lenders at least 30 Business Days’ prior written notice of such merger,
such notice to include a certification to the effect that immediately after and
after giving effect to such action, no Default or Event of Default is or would
be in existence; (ii) within 5 Business Days of consummation of such merger, the
survivor entity (if not already a Guarantor) shall have executed and delivered
an assumption agreement in form and substance satisfactory to the Administrative
Agent pursuant to which such survivor entity shall expressly assume all of the
such Loan Party’s Obligations under the Loan Documents to which it is a party;
(iii) within 30 days of consummation of such merger, the survivor entity
delivers to the Administrative Agent the following: (A) items of the types
referred to in Section 7.12.(b) with respect to the survivor entity as in effect
after consummation of such merger (if not previously delivered to the
Administrative Agent and still in effect), (B) copies of all documents entered
into by such Loan Party or the survivor entity to effectuate the consummation of
such merger, including, but not limited to, articles of merger and the plan of
merger, (C) copies, certified by the Secretary or Assistant Secretary (or other
individual performing similar functions) of such Loan Party or the survivor
entity, of all corporate and shareholder action authorizing such merger and
(D) copies of any filings with the Securities and Exchange Commission in
connection with such merger; and (iv) such Loan Party and the survivor entity
each takes such other action and delivers such other documents, instruments,
opinions and agreements as the Administrative Agent may reasonably request;


(b)    the Parent, the Borrower, the Subsidiaries and the other Loan Parties may
lease and sublease their respective assets, as lessor or sublessor (as the case
may be), in the ordinary course of their business;


(c)    a Person may merge with and into the Borrower or the Parent so long as
(i) the Borrower or the Parent, as the case may be, is the survivor of such
merger, (ii) immediately prior to such merger, and immediately thereafter and
after giving effect thereto, no Default or Event of Default is or would be in
existence, (iii) the Borrower shall have given the Administrative Agent and the
Lenders at least 30 Business Days’ prior written notice of such merger, such
notice to include a certification as to the matters described in the immediately
preceding clause (ii) (except that in the case of the merger of a Subsidiary
with and into the Borrower or the Parent such notice may be given no later 5
Business Days following the consummation of such merger); and


(d)    the Parent, the Borrower and each Subsidiary may sell, transfer or
dispose of assets among themselves.


Section 9.6. Fiscal Year.
Neither the Parent nor the Borrower shall change its fiscal year from that in
effect as of the Agreement Date.


Section 9.7. [Intentionally Omitted].
Section 9.8. Modifications of Organizational Documents.
The Parent and the Borrower shall not, and shall not permit any Loan Party or
other Subsidiary to, amend, supplement, restate or otherwise modify its articles
or certificate of incorporation, by-laws, operating agreement, declaration of
trust, partnership agreement or other applicable organizational document if such
amendment, supplement, restatement or other modification could reasonably be
expected to have a Material Adverse Effect.





--------------------------------------------------------------------------------







Section 9.9. Transactions with Affiliates.
The Parent and the Borrower shall not, and shall not permit any Subsidiary or
any other Loan Party to, permit to exist or enter into, any transaction
(including the purchase, sale, lease or exchange of any property or the
rendering of any service) with any Affiliate, except transactions in the
ordinary course of and pursuant to the reasonable requirements of the business
of the Parent or any of its Subsidiaries and upon fair and reasonable terms
which are no less favorable to the Parent or such Subsidiary than would be
obtained in a comparable arm’s length transaction with a Person that is not an
Affiliate.


Section 9.10. ERISA Exemptions.
Neither the Parent nor the Borrower shall, or shall permit any Subsidiary to,
permit any of its respective assets to become or be deemed to be “plan assets”
within the meaning of ERISA, the Internal Revenue Code and the respective
regulations promulgated thereunder. Neither the Parent nor the Borrower shall
cause or permit to occur, or permit any other member of the ERISA Group to cause
or permit to occur, any ERISA Event if such ERISA Event could reasonably be
expected to have a Material Adverse Effect.


Section 9.11. Foreign Assets Control.
The Borrower and each Guarantor shall not be at any time a Person with whom the
Administrative Agent and the Lenders are restricted from doing business under
the regulations of OFAC (including, Sanctioned Persons) or under any statute,
executive order (including, the September 24, 2001 Executive Order Blocking
Property and Prohibiting Transactions With Persons Who Commit, Threaten to
Commit, or Support Terrorism), or other governmental action and shall not engage
in any dealings or transactions or otherwise be associated with such Persons.


ARTICLE X. DEFAULT
Section 10.1. Events of Default.
Each of the following shall constitute, after expiration of any applicable
notice or cure period, an Event of Default, whatever the reason for such event
and whether it shall be voluntary or involuntary or be effected by operation of
Applicable Law or pursuant to any judgment or order of any Governmental
Authority:


(a)    Default in Payment of Principal. The Borrower shall fail to pay when due
(whether upon demand, at maturity, by reason of acceleration or otherwise) the
principal of any of the Loans, or any Reimbursement Obligation.


(b)    Default in Payment of Interest and Other Obligations. The Borrower shall
fail to pay when due any interest on any of the Loans or any of the other
payment Obligations owing by the Borrower under this Agreement or any other Loan
Document, or any other Loan Party shall fail to pay when due any payment
Obligation owing by such other Loan Party under any Loan Document to which it is
a party, and such failure shall continue for a period of 5 Business Days.


(c)    Default in Performance. (i) The Parent or the Borrower shall fail to
perform or observe any term, covenant, condition or agreement contained in
Section 8.4.(h), Section 9.1., Section 9.2., or Section 9.3. of this Agreement,
or (ii) the Borrower or any other Loan Party shall fail to perform or observe
any term, covenant, condition or agreement contained in this Agreement or any
other Loan Document to which it is a





--------------------------------------------------------------------------------





party and not otherwise mentioned in this Section and in the case of this
clause (ii) only such failure shall continue for a period of 30 days after the
earlier of (x) the date upon which a Responsible Officer of the Borrower or such
Loan Party obtains knowledge of such failure or (y) the date upon which the
Borrower has received written notice of such failure from the Administrative
Agent.


(d)    Misrepresentations. Any written statement, representation or warranty
made or deemed made by or on behalf of the Parent, the Borrower or any other
Loan Party under this Agreement or under any other Loan Document, or any
amendment hereto or thereto, or in any other writing or statement at any time
furnished or made or deemed made by or on behalf of the Borrower or any other
Loan Party to the Administrative Agent or any Lender, shall at any time prove to
have been incorrect or misleading, in light of the circumstances in which made
or deemed made, in any material respect when furnished or made or deemed made.


(e)    Indebtedness Cross-Default; Derivatives Contracts.


(i)    Without limiting the provisions of this Section 10.1 with respect to the
Loans, the Parent, the Borrower or any other Loan Party shall fail to pay when
due and payable the principal of, or interest on, any Recourse Indebtedness in
the aggregate amount of $100,000,000 (“Material Indebtedness”) which is or has
become the primary obligation of such Parent, Borrower or other Loan Party (for
purposes of this Section, the amount of Recourse Indebtedness shall be measured
not by the underlying debt amount, but only by that portion of the underlying
debt amount which is recourse to Parent, Borrower or any other Loan Party); or


(ii)    (x) the maturity of any Material Indebtedness shall have been
accelerated in accordance with the provisions of any indenture, contract or
instrument evidencing, providing for the creation of or otherwise concerning
such Material Indebtedness or (y) any Material Indebtedness shall have been
required to be prepaid, repurchased, redeemed or defeased prior to the stated
maturity thereof; or


(iii)    any other event shall have occurred and be continuing with respect to
any Material Indebtedness and as a result, the holder or holders of Material
Indebtedness, any trustee or agent acting on behalf of such holder or holders or
any other Person, is permitted to accelerate the maturity of any such Material
Indebtedness or require any such Material Indebtedness to be prepaid or
repurchased prior to its stated maturity; or


(iv)    there occurs under any Derivatives Contract an Early Termination Date
(as defined in such Derivatives Contract) resulting from (A) any event of
default under such Derivatives Contract as to which any Loan Party is the
Defaulting Party (as defined in such Derivatives Contract) or (B) any
Termination Event (as so defined) under such Derivatives Contract as to which
any Loan Party is an Affected Party (as so defined) and, in either event, the
Derivatives Termination Value owed by any Loan Party as a result thereof is
$50,000,000 or more.


(f)    Voluntary Bankruptcy Proceeding. The Parent, the Borrower, any other Loan
Party or any Material Subsidiary shall: (i) commence a voluntary case under the
Bankruptcy Code of 1978, as amended, or other federal bankruptcy laws (as now or
hereafter in effect); (ii) file a petition seeking to take advantage of any
other Applicable Laws, domestic or foreign, relating to bankruptcy, insolvency,
reorganization, winding‑up, or composition or adjustment of debts; (iii) consent
to, or fail to contest in a timely and appropriate manner, any petition filed
against it in an involuntary case under such bankruptcy laws or other Applicable
Laws or consent to any proceeding or action described in the immediately
following subsection;





--------------------------------------------------------------------------------





(iv) apply for or consent to, or fail to contest in a timely and appropriate
manner, the appointment of, or the taking of possession by, a receiver,
custodian, trustee, or liquidator of itself or of a substantial part of its
property, domestic or foreign; (v) admit in writing its inability to pay its
debts as they become due; (vi) make a general assignment for the benefit of
creditors; (vii) make a conveyance fraudulent as to creditors under any
Applicable Law; or (viii) take any corporate or partnership action for the
purpose of effecting any of the foregoing.


(g)    Involuntary Bankruptcy Proceeding. A case or other proceeding shall be
commenced against the Parent, the Borrower, any other Loan Party or any Material
Subsidiary of the Parent or the Borrower in any court of competent jurisdiction
seeking: (i) relief under the Bankruptcy Code of 1978, as amended, or other
federal bankruptcy laws (as now or hereafter in effect) or under any other
Applicable Laws, domestic or foreign, relating to bankruptcy, insolvency,
reorganization, winding‑up, or composition or adjustment of debts; or (ii) the
appointment of a trustee, receiver, custodian, liquidator or the like of such
Person, or of all or any substantial part of the assets, domestic or foreign, of
such Person, and such case or proceeding shall continue undismissed or unstayed
for a period of 60 consecutive calendar days, or an order granting the remedy or
other relief requested in such case or proceeding against the Parent, the
Borrower, such Subsidiary or such other Loan Party (including, but not limited
to, an order for relief under such Bankruptcy Code or such other federal
bankruptcy laws) shall be entered.


(h)    Litigation; Enforceability. The Parent, the Borrower, any Subsidiary or
any other Loan Party shall disavow, revoke or terminate (or attempt to
terminate) any Loan Document to which it is a party or shall otherwise challenge
or contest in any action, suit or proceeding in any court or before any
Governmental Authority the validity or enforceability of this Agreement, any
Note or any other Loan Document or this Agreement, any Note, the Guaranty or any
other Loan Document shall cease to be in full force and effect (except as a
result of the express terms thereof).


(i)    Judgment. A judgment or order for the payment of money or for an
injunction shall be entered against the Parent, the Borrower, any Subsidiary or
any other Loan Party, by any court or other tribunal and (i) such judgment or
order shall continue for a period of 30 days without being paid, stayed or
dismissed through appropriate appellate proceedings and (ii) either (A) the
amount of such judgment or order for which insurance has not been acknowledged
in writing by the applicable insurance carrier (or the amount as to which the
insurer has denied liability) exceeds, individually or together with all other
such outstanding judgments or orders $50,000,000 or (B) in the case of an
injunction or other non-monetary judgment, such judgment could reasonably be
expected to have a Material Adverse Effect.


(j)    Attachment. A warrant, writ of attachment, execution or similar process
shall be issued against any property of the Parent, the Borrower, any Subsidiary
of the Parent or the Borrower or any other Loan Party which exceeds,
individually or together with all other such warrants, writs, executions and
processes, $50,000,000 in amount and such warrant, writ, execution or process
shall not be discharged, vacated, stayed or bonded for a period of 30 days;
provided, however, that if a bond has been issued in favor of the claimant or
other Person obtaining such warrant, writ, execution or process, the issuer of
such bond shall execute a waiver or subordination agreement in form and
substance satisfactory to the Administrative Agent pursuant to which the issuer
of such bond subordinates its right of reimbursement, contribution or
subrogation to the Obligations and waives or subordinates any Lien it may have
on the assets of any Loan Party.


(k)    ERISA.







--------------------------------------------------------------------------------





(i)    One or more ERISA Events shall have occurred that result in liability to
any member of the ERISA Group aggregating in excess of $25,000,000; or


(ii)    The “benefit obligation” of all Plans exceeds the “fair market value of
plan assets” for such Plans by more than $25,000,000, all as determined, and
with such terms defined, in accordance with FASB ASC 715.


(l)    Loan Documents. An Event of Default (as defined therein) shall occur
under any of the other Loan Documents.


(m)    Change of Control.


(i)    Any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”)),
is or becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under
the Exchange Act, except that a Person will be deemed to have “beneficial
ownership” of all securities that such Person has the right to acquire, whether
such right is exercisable immediately or only after the passage of time),
directly or indirectly, of more than 35% of the total voting power of the then
outstanding voting stock of the Parent;


(ii)    During any period of 12 consecutive months ending after the Existing
Agreement Date, individuals who at the beginning of any such 12‑month period
constituted the Board of Trustees of the Parent (together with any new trustees
whose election by such Board or whose nomination for election by the
shareholders of the Parent was approved by a vote of a majority of the trustees
then still in office who were either directors at the beginning of such period
or whose election or nomination for election was previously so approved) cease
for any reason to constitute a majority of the Board of Trustees of the Parent
then in office, other than as a result of the death, disability, or
ordinary-course retirement of any such trustees; or


(iii)    the Parent, or any Wholly Owned Subsidiary of the Parent, shall cease
for any reason to be the general partner of the Borrower.


(n)    Original Credit Agreement. An Event of Default under (and as defined in)
the Original Credit Agreement shall occur.


Section 10.2. Remedies Upon Event of Default.
Upon the occurrence of an Event of Default the following provisions shall apply:


(a)    Acceleration; Termination of Facilities.


(i)    Automatic. Upon the occurrence of an Event of Default specified in
Sections 10.1.(f) or 10.1.(g), (A)(i) the principal of, and all accrued interest
on, the Loans and the Notes at the time outstanding and (ii) all of the other
Obligations of the Borrower, including, but not limited to, the other amounts
owed to the Lenders and the Administrative Agent under this Agreement, the Notes
or any of the other Loan Documents shall become immediately and automatically
due and payable by the Borrower without presentment, demand, protest, or other
notice of any kind, all of which are expressly waived by the Borrower and
(B) all of the Commitments and the obligation of the Lenders to make Loans shall
all immediately and automatically terminate.







--------------------------------------------------------------------------------





(ii)    Optional. If any other Event of Default shall exist, the Administrative
Agent shall, at the direction of the Requisite Lenders: (A) declare (1) the
principal of, and accrued interest on, the Loans and the Notes at the time
outstanding, and (2) all of the other Obligations, including, but not limited
to, the other amounts owed to the Lenders and the Administrative Agent under
this Agreement, the Notes or any of the other Loan Documents to be forthwith due
and payable, whereupon the same shall immediately become due and payable without
presentment, demand, protest or other notice of any kind, all of which are
expressly waived by the Borrower and (B) terminate the Commitments.


(b)    Loan Documents. The Requisite Lenders may direct the Administrative Agent
to, and the Administrative Agent if so directed shall, exercise any and all of
its rights under any and all of the other Loan Documents.


(c)    Applicable Law. The Requisite Lenders may direct the Administrative Agent
to, and the Administrative Agent if so directed shall, exercise all other rights
and remedies it may have under any Applicable Law.


(d)    Appointment of Receiver. To the extent permitted by Applicable Law, the
Administrative Agent and the Lenders shall be entitled to the appointment of a
receiver for the assets and properties of the Parent, the Borrower and their
respective Subsidiaries, without notice of any kind whatsoever and without
regard to the adequacy of any security for the Obligations or the solvency of
any party bound for its payment, to take possession of all or any portion of the
business operations of the Parent, the Borrower and their respective
Subsidiaries and to exercise such power as the court shall confer upon such
receiver.


Section 10.3. Remedies Upon Default.
Upon the occurrence of a Default specified in Sections 10.1.(g), the Commitments
shall immediately and automatically terminate.


Section 10.4. Allocation of Proceeds.
If an Event of Default exists, all payments received by the Administrative Agent
(or any Lender as a result of its exercise of remedies permitted under
Section 12.3.) under any of the Loan Documents in respect of any Obligations
shall be applied in the following order and priority:


(a)    to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts, including attorney fees, payable to the
Administrative Agent in its capacity as such;


(b)    to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders under the Loan Documents, including attorney fees, ratably among the
Lenders in proportion to the respective amounts described in this clause (b)
payable to them;


(c)    to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans, ratably among the Lenders in proportion to the
respective amounts described in this clause (c) payable to them;







--------------------------------------------------------------------------------





(d)    to payment of that portion of the Obligations constituting unpaid
principal of the Loans, ratably among the Lenders in proportion to the
respective amounts described in this clause (d) payable to them; and


(e)    the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Applicable Law.


Section 10.5. Performance by Administrative Agent.
If the Parent or the Borrower shall fail to perform any covenant, duty or
agreement contained in any of the Loan Documents, and such failure has continued
after the expiration of any cure or grace period set forth herein, the
Administrative Agent may, after notice to the Parent or the Borrower, perform or
attempt to perform such covenant, duty or agreement on behalf of the Parent or
the Borrower. In such event, the Borrower shall, at the request of the
Administrative Agent, promptly pay any amount reasonably expended by the
Administrative Agent in such performance or attempted performance to the
Administrative Agent, together with interest thereon at the applicable
Post‑Default Rate from the date of such expenditure until paid. Notwithstanding
the foregoing, neither the Administrative Agent nor any Lender shall have any
liability or responsibility whatsoever for the performance of any obligation of
the Borrower under this Agreement or any other Loan Document.


Section 10.6. Rights Cumulative.
(a)    Generally. The rights and remedies of the Administrative Agent and the
Lenders under this Agreement and each of the other Loan Documents shall be
cumulative and not exclusive of any rights or remedies which any of them may
otherwise have under Applicable Law. In exercising their respective rights and
remedies the Administrative Agent and the Lenders may be selective and no
failure or delay by the Administrative Agent or any of the Lenders in exercising
any right shall operate as a waiver of it, nor shall any single or partial
exercise of any power or right preclude its other or further exercise or the
exercise of any other power or right.


(b)    Enforcement by Administrative Agent. Notwithstanding anything to the
contrary contained herein or in any other Loan Document, the authority to
enforce rights and remedies hereunder and under the other Loan Documents against
the Loan Parties or any of them shall be vested exclusively in, and all actions
and proceedings at law in connection with such enforcement shall be instituted
and maintained exclusively by, the Administrative Agent in accordance with
Article X. for its benefit and the benefit of all the Lenders; provided that the
foregoing shall not prohibit (i) the Administrative Agent from exercising on its
own behalf the rights and remedies that inure to its benefit (solely in its
capacity as Administrative Agent) hereunder and under the other Loan Documents,
(ii) any Lender from exercising setoff rights in accordance with Section 12.3.
(subject to the terms of Section 3.3.), or (iii) any Lender from filing proofs
of claim or appearing and filing pleadings on its own behalf during the pendency
of a proceeding relative to any Loan Party under any Debtor Relief Law; and
provided, further, that if at any time there is no Person acting as
Administrative Agent hereunder and under the other Loan Documents, then (x) the
Requisite Lenders shall have the rights otherwise ascribed to the Administrative
Agent pursuant to Article X. and (y) in addition to the matters set forth in
clauses (ii) and (iii) of the preceding proviso and subject to Section 3.3., any
Lender may, with the consent of the Requisite Lenders, enforce any rights and
remedies available to it and as authorized by the Requisite Lenders.


ARTICLE XI. THE ADMINISTRATIVE AGENT





--------------------------------------------------------------------------------





Section 11.1. Authorization and Action.
Each Lender hereby appoints and authorizes the Administrative Agent to take such
action as contractual representative on such Lender’s behalf and to exercise
such powers under this Agreement and the other Loan Documents as are
specifically delegated to the Administrative Agent by the terms hereof and
thereof, together with such powers as are reasonably incidental thereto. Not in
limitation of the foregoing, each Lender authorizes and directs the
Administrative Agent to enter into the Loan Documents for the benefit of the
Lenders. Each Lender hereby agrees that, except as otherwise set forth herein,
any action taken by the Requisite Lenders in accordance with the provisions of
this Agreement or the Loan Documents, and the exercise by the Requisite Lenders
of the powers set forth herein or therein, together with such other powers as
are reasonably incidental thereto, shall be authorized and binding upon all of
the Lenders. Nothing herein shall be construed to deem the Administrative Agent
a trustee or fiduciary for any Lender nor to impose on the Administrative Agent
duties or obligations other than those expressly provided for herein. At the
request of a Lender, the Administrative Agent will forward to such Lender copies
or, where appropriate, originals of the documents delivered to the
Administrative Agent pursuant to this Agreement or the other Loan Documents. The
Administrative Agent will also furnish to any Lender, upon the request of such
Lender, a copy of any certificate or notice furnished to the Administrative
Agent by the Borrower, any Loan Party or any other Affiliate of the Borrower,
pursuant to this Agreement or any other Loan Document not already delivered to
such Lender pursuant to the terms of this Agreement or any such other Loan
Document. As to any matters not expressly provided for by the Loan Documents
(including, without limitation, enforcement or collection of any of the
Obligations), the Administrative Agent shall not be required to exercise any
discretion or take any action, but shall be required to act or to refrain from
acting (and shall be fully protected in so acting or refraining from acting)
upon the instructions of the Requisite Lenders (or all of the Lenders if
explicitly required under any other provision of this Agreement), and such
instructions shall be binding upon all Lenders and all holders of any of the
Obligations; provided, however, that, notwithstanding anything in this Agreement
to the contrary, the Administrative Agent shall not be required to take any
action which exposes the Administrative Agent to personal liability or which is
contrary to this Agreement or any other Loan Document or Applicable Law. Not in
limitation of the foregoing, the Administrative Agent shall not exercise any
right or remedy it or the Lenders may have under any Loan Document upon the
occurrence of a Default or an Event of Default unless the Requisite Lenders have
so directed the Administrative Agent to exercise such right or remedy.


Section 11.2. Administrative Agent’s Reliance, Etc.
Notwithstanding any other provisions of this Agreement or any other Loan
Documents, neither the Administrative Agent nor any of its directors, officers,
agents, employees or counsel shall be liable for any action taken or omitted to
be taken by it or them under or in connection with this Agreement or any other
Loan Document, except for its or their own gross negligence or willful
misconduct as determined by a court of competent jurisdiction in a final,
non-appealable judgment. Without limiting the generality of the foregoing, the
Administrative Agent: (a) may treat the payee of any Note as the holder thereof
until the Administrative Agent receives written notice of the assignment or
transfer thereof signed by such payee and in form satisfactory to the
Administrative Agent; (b) may consult with legal counsel (including its own
counsel or counsel for the Borrower or any other Loan Party), independent public
accountants and other experts selected by it and shall not be liable for any
action taken or omitted to be taken in good faith by it in accordance with the
advice of such counsel, accountants or experts; (c) makes no warranty or
representation to any Lender or any other Person and shall not be responsible to
any Lender or any other Person for any statements, warranties or representations
made by any Person in or in connection with this Agreement or any other Loan
Document; (d) shall not have any duty to ascertain or to inquire as to the
performance or observance of any of the terms, covenants or conditions of any of
this Agreement or any other Loan Document





--------------------------------------------------------------------------------





or the satisfaction of any conditions precedent under this Agreement or any Loan
Document on the part of the Borrower or other Persons or inspect the property,
books or records of the Borrower or any other Person; (e) shall not be
responsible to any Lender for the due execution, legality, validity,
enforceability, genuineness, sufficiency or value of this Agreement or any other
Loan Document, any other instrument or document furnished pursuant thereto or
any collateral covered thereby or the perfection or priority of any Lien in
favor of the Administrative Agent on behalf of the Lenders in any such
collateral; and (f) shall incur no liability under or in respect of this
Agreement or any other Loan Document by acting upon any notice, consent,
certificate or other instrument or writing (which may be by telephone or
telecopy) believed by it to be genuine and signed, sent or given by the proper
party or parties.


Section 11.3. Notice of Defaults.
The Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of a Default or Event of Default unless the Administrative Agent has
received notice from a Lender, the Parent or the Borrower referring to this
Agreement, describing with reasonable specificity such Default or Event of
Default and stating that such notice is a “notice of default.” If any Lender
(excluding the Lender which is also serving as the Administrative Agent) becomes
aware of any Default or Event of Default, it shall promptly send to the
Administrative Agent such a “notice of default.” Further, if the Administrative
Agent receives such a “notice of default”, the Administrative Agent shall give
prompt notice thereof to the Lenders.


Section 11.4. Administrative Agent as Lender.
The Lender acting as Administrative Agent shall have the same rights and powers
under this Agreement and any other Loan Document as any other Lender and may
exercise the same as though it were not the Administrative Agent; and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated, include
Capital One in each case in its individual capacity. Capital One and its
Affiliates may each accept deposits from, maintain deposits or credit balances
for, invest in, lend money to, act as trustee under indentures of, serve as
financial advisor to, and generally engage in any kind of business with, the
Parent, the Borrower, any other Loan Party or any other Affiliate thereof as if
it were any other bank and without any duty to account therefor to the other
Lenders. Further, the Administrative Agent and any Affiliate of the
Administrative Agent may accept fees and other consideration from the Parent or
the Borrower for services in connection with this Agreement and otherwise
without having to account for the same to the other Lenders. The Lenders
acknowledge that, pursuant to such activities, Capital One or its Affiliates may
receive information regarding the Parent, the Borrower, other Loan Parties,
other Subsidiaries and other Affiliates (including information that may be
subject to confidentiality obligations in favor of such Person) and acknowledge
that the Administrative Agent shall be under no obligation to provide such
information to them.


Section 11.5. Approvals of Lenders.
All communications from the Administrative Agent to any Lender requesting such
Lender’s determination, consent or approval (a) shall be given in the form of a
written notice to such Lender, (b) shall be accompanied by a description of the
matter or issue as to which such determination, approval or consent is
requested, or shall advise such Lender where information, if any, regarding such
matter or issue may be inspected, or shall otherwise describe the matter or
issue to be resolved, and (c) shall include, if reasonably requested by such
Lender and to the extent not previously provided to such Lender, written
materials and a summary of all oral information provided to the Administrative
Agent by the Parent and the Borrower in respect of the matter or issue to be
resolved. Each Lender shall reply promptly, but in any event within 10 Business
Days (or such lesser or greater period as may be specifically required under the
Loan Documents) of receipt of such communication. Unless a Lender shall give
written notice to the Administrative Agent





--------------------------------------------------------------------------------





that it specifically objects to the recommendation or determination of the
Administrative Agent (together with a written explanation of the reasons behind
such objection) within the applicable time period for reply (which shall be no
less than 10 Business Days), such Lender shall be deemed to have conclusively
approved such requested determination, consent or approval. The provisions of
this Section shall not apply to any amendment, waiver or consent regarding any
of the matters described in Section 12.6.(b).


Section 11.6. Lender Credit Decision, Etc.
Each Lender expressly acknowledges and agrees that neither the Administrative
Agent nor any of its officers, directors, employees, agents, counsel,
attorneys‑in‑fact or other Affiliates of the Administrative Agent has made any
representations or warranties as to the financial condition, operations,
creditworthiness, solvency or other information concerning the business or
affairs of the Borrower, any other Loan Party, any Subsidiary or any other
Person to such Lender and that no act by the Administrative Agent hereafter
taken, including any review of the affairs of the Parent, the Borrower, any
other Loan Party or any other Subsidiary of the Parent or the Borrower, shall be
deemed to constitute any such representation or warranty by the Administrative
Agent to any Lender. Each Lender acknowledges that it has made its own credit
and legal analysis and decision to enter into this Agreement and the
transactions contemplated hereby, independently and without reliance upon the
Administrative Agent, any other Lender or counsel to the Administrative Agent,
or any of their respective officers, directors, employees and agents, and based
on the financial statements of the Parent, the Borrower, the Subsidiaries or any
other Affiliate thereof, and inquiries of such Persons, its independent due
diligence of the business and affairs of the Borrower, the Loan Parties, the
Subsidiaries of the Parent and the Borrower and other Persons, its review of the
Loan Documents, the legal opinions required to be delivered to it hereunder, the
advice of its own counsel and such other documents and information as it has
deemed appropriate. Each Lender also acknowledges that it will, independently
and without reliance upon the Administrative Agent, any other Lender or counsel
to the Administrative Agent or any of their respective officers, directors,
employees and agents, and based on such review, advice, documents and
information as it shall deem appropriate at the time, continue to make its own
decisions in taking or not taking action under the Loan Documents. Except for
notices, reports and other documents and information expressly required to be
furnished to the Lenders by the Administrative Agent under this Agreement or any
of the other Loan Documents, the Administrative Agent shall have no duty or
responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, financial and other condition or
creditworthiness of the Borrower, any other Loan Party or any other Affiliate
thereof which may come into possession of the Administrative Agent, or any of
its officers, directors, employees, agents, attorneys‑in‑fact or other
Affiliates. Each Lender acknowledges that the Administrative Agent’s legal
counsel in connection with the transactions contemplated by this Agreement is
only acting as counsel to the Administrative Agent and is not acting as counsel
to such Lender.


Section 11.7. Indemnification of Administrative Agent.
Each Lender agrees to indemnify the Administrative Agent (to the extent not
reimbursed by the Borrower and without limiting the obligation of the Borrower
to do so) pro rata in accordance with such Lender’s Pro Rata Share (determined
as of the time that the applicable unreimbursed expense or indemnity payment is
sought), from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever which may at any time be imposed on, incurred by, or
asserted against the Administrative Agent (in its capacity as Administrative
Agent but not as a Lender) in any way relating to or arising out of the Loan
Documents, any transaction contemplated hereby or thereby or any action taken or
omitted by the Administrative Agent under the Loan Documents (collectively,
“Indemnifiable Amounts”); provided, however, that no Lender shall be liable for
any portion of such Indemnifiable Amounts to the extent resulting from the
Administrative Agent’s gross





--------------------------------------------------------------------------------





negligence or willful misconduct as determined by a court of competent
jurisdiction in a final, non-appealable judgment or if the Administrative Agent
fails to follow the written direction of the Requisite Lenders (or all of the
Lenders if expressly required hereunder) unless such failure results from the
Administrative Agent following the advice of counsel to the Administrative Agent
of which advice the Lenders have received notice. Without limiting the
generality of the foregoing but subject to the preceding proviso, each Lender
agrees to reimburse the Administrative Agent (to the extent not reimbursed by
the Borrower and without limiting the obligation of the Borrower to do so),
promptly upon demand for its ratable share of any out‑of‑pocket expenses
(including counsel fees of the counsel(s) of the Administrative Agent’s own
choosing) incurred by the Administrative Agent in connection with the
preparation, negotiation, execution, or enforcement of, or legal advice with
respect to the rights or responsibilities of the parties under, the Loan
Documents, any suit or action brought by the Administrative Agent to enforce the
terms of the Loan Documents and/or collect any Obligations, any “lender
liability” suit or claim brought against the Administrative Agent and/or the
Lenders, and any claim or suit brought against the Administrative Agent, and/or
the Lenders arising under any Environmental Laws. Such out‑of‑pocket expenses
(including counsel fees) shall be advanced by the Lenders on the request of the
Administrative Agent notwithstanding any claim or assertion that the
Administrative Agent is not entitled to indemnification hereunder upon receipt
of an undertaking by the Administrative Agent that the Administrative Agent will
reimburse the Lenders if it is actually and finally determined by a court of
competent jurisdiction that the Administrative Agent is not so entitled to
indemnification. The agreements in this Section shall survive the payment of the
Loans and all other amounts payable hereunder or under the other Loan Documents
and the termination of this Agreement. If the Borrower shall reimburse the
Administrative Agent for any Indemnifiable Amount following payment by any
Lender to the Administrative Agent in respect of such Indemnifiable Amount
pursuant to this Section, the Administrative Agent shall share such
reimbursement on a ratable basis with each Lender making any such payment.


Section 11.8. Successor Administrative Agent.
The Administrative Agent may resign at any time as Administrative Agent under
the Loan Documents by giving written notice thereof to the Lenders and the
Borrower. The Administrative Agent may be removed as Administrative Agent under
the Loan Documents for gross negligence or willful misconduct upon 30-day’s
prior written notice by all Lenders (other than the Lender then acting as
Administrative Agent). Upon any such resignation or removal, the Requisite
Lenders shall have the right to appoint a successor Administrative Agent which
appointment shall, provided no Default or Event of Default exists, be subject to
the Borrower’s approval, which approval shall not be unreasonably withheld or
delayed (except that the Borrower shall, in all events, be deemed to have
approved each Lender and its Affiliates as a successor Administrative Agent). If
no successor Administrative Agent shall have been so appointed in accordance
with the immediately preceding sentence, and shall have accepted such
appointment, within 30 days after the resigning Administrative Agent’s giving of
notice of resignation or the giving of notice of the removal of the
Administrative Agent, then the resigning or removed Administrative Agent may, on
behalf of the Lenders, appoint a successor Administrative Agent, which shall be
a Lender, if any Lender shall be willing to serve, and otherwise shall be a
commercial bank having total combined assets of at least $50,000,000,000;
provided, the resigning or removed Administrative Agent shall continue to serve
as Administrative Agent until such time as a successor Administrative Agent
shall have accepted such appointment. Upon the acceptance of any appointment as
Administrative Agent hereunder by a successor Administrative Agent, such
successor Administrative Agent shall thereupon succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Administrative
Agent, and the retiring Administrative Agent shall be discharged from its duties
and obligations under the Loan Documents; provided, however, such retiring
Administrative Agent shall not be relieved from any obligations arising prior to
its discharge to the extent resulting from the Administrative Agent’s gross
negligence or willful misconduct as determined by





--------------------------------------------------------------------------------





a court of competent jurisdiction in a final, non-appealable judgment or from
the failure by the Administrative Agent to follow the written direction of the
Requisite Lenders (or all of the Lenders if expressly required hereunder) unless
such failure results from the Administrative Agent following the advice of
counsel to the Administrative Agent of which advice the Lenders have received
notice. After any Administrative Agent’s resignation or removal hereunder as
Administrative Agent, the provisions of this Article XI. shall continue to inure
to its benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent under the Loan Documents.


Section 11.9. Titled Agents.
Each of the Titled Agents in each such respective capacity, assumes no
responsibility or obligation hereunder, including, without limitation, for
servicing, enforcement or collection of any of the Loans, nor any duties as an
agent hereunder for the Lenders. The titles of “Joint Lead Arranger”, “Joint
Bookrunner”, “Syndication Agent” and any other similar titles are solely
honorific and imply no fiduciary responsibility on the part of the Titled Agents
to the Administrative Agent, the Borrower or any Lender and the use of such
titles does not impose on the Titled Agents any duties or obligations greater
than those of any other Lender or entitle the Titled Agents to any rights other
than those to which any other Lender is entitled.


ARTICLE XII. MISCELLANEOUS
Section 12.1. Notices.
Unless otherwise provided herein, communications provided for hereunder shall be
in writing and shall be mailed, telecopied or delivered as follows:


If to the Parent:


Corporate Office Properties Trust
6711 Columbia Gateway Drive, Suite 300
Columbia, Maryland 21046
Attention: General Counsel
Telephone Number:    (443) 285-5400
Telecopy Number:    (443) 285-7650


If to the Borrower:


Corporate Office Properties, L.P.
6711 Columbia Gateway Drive, Suite 300
Columbia, Maryland 21046
Attention: General Counsel
Telephone Number:    (443) 285-5400
Telecopy Number:    (443) 285-7650







--------------------------------------------------------------------------------





If to the Administrative Agent:


Capital One, National Association,
as Administrative Agent
100 Summer Street, Suite 900
Boston MA 02110
Attn: Billy McArdle
Telephone:     (617) 788-2187
billy.mcardle@capitalone.com


with a copy to:


Capital One, National Association,
as Administrative Agent
299 Park Ave., 31st Floor
New York, NY 10170
Attn: Thomas Kornobis, Commercial Loan Operations
Telephone:     (646) 836-5268
Telecopy:     (888) 246-3710


If to a Lender:


To such Lender’s address or telecopy number, as applicable, set forth in its
Administrative Questionnaire;


or, as to each party at such other address as shall be designated by such party
in a written notice to the other parties delivered in compliance with this
Section. All such notices and other communications shall be effective (i) if
mailed, when received; (ii) if telecopied, when transmitted; or (iii) if hand
delivered or sent by overnight courier, when delivered. Notwithstanding the
immediately preceding sentence, all notices or communications to the
Administrative Agent or any Lender under Article II. shall be effective only
when actually received. Neither the Administrative Agent nor any Lender shall
incur any liability to the Borrower (nor shall the Administrative Agent incur
any liability to the Lenders) for acting upon any telephonic notice referred to
in this Agreement which the Administrative Agent or such Lender, as the case may
be, believes in good faith to have been given by a Person authorized to deliver
such notice or for otherwise acting in good faith hereunder.


Section 12.2. Expenses.
The Borrower agrees (a) to pay or reimburse the Administrative Agent for all of
its reasonable out-of-pocket costs and expenses incurred in connection with the
preparation, negotiation and execution of, and any amendment, supplement or
modification to, any of the Loan Documents (including due diligence expenses and
travel expenses relating to closing), and the consummation and administration of
the transactions contemplated thereby, including the reasonable fees and
disbursements of counsel to the Administrative Agent and costs and expenses in
connection with the use of Intralinks, Inc. or other similar information
transmission systems in connection with the Loan Documents, (b) to pay or
reimburse the Administrative Agent, and the Lenders for all their costs and
expenses incurred in connection with the enforcement or preservation of any
rights under the Loan Documents, including the reasonable fees and disbursements
of their respective counsel (including the allocated fees and expenses of
in-house counsel) and any payments in indemnification or otherwise payable by
the Lenders to the Administrative Agent





--------------------------------------------------------------------------------





pursuant to the Loan Documents, (c) to pay, and indemnify and hold harmless the
Administrative Agent, and the Lenders from, any and all recording and filing
fees and any and all liabilities with respect to, or resulting from any failure
to pay or delay in paying, documentary, stamp, excise and other similar taxes,
if any, which may be payable or determined to be payable in connection with the
execution and delivery of any of the Loan Documents, or consummation of any
amendment, supplement or modification of, or any waiver or consent under or in
respect of, any Loan Document; and (d) to the extent not already covered by any
of the preceding subsections, to pay or reimburse the Administrative Agent, and
the Lenders for all their costs and expenses incurred in connection with any
bankruptcy or other proceeding of the type described in Sections 10.1.(f) or
10.1.(g), including the reasonable fees and disbursements of counsel to the
Administrative Agent and any Lender, whether such fees and expenses are incurred
prior to, during or after the commencement of such proceeding or the
confirmation or conclusion of any such proceeding. If the Borrower shall fail to
pay any amounts required to be paid by it pursuant to this Section, the
Administrative Agent, and/or the Lenders may pay such amounts on behalf of the
Borrower and either deem the same to be Loans outstanding hereunder or otherwise
Obligations owing hereunder.


Section 12.3. Setoff.
Subject to Section 3.3. and in addition to any rights now or hereafter granted
under Applicable Law and not by way of limitation of any such rights, the
Administrative Agent, each Lender and each Participant is hereby authorized by
the Borrower, at any time or from time to time during the continuance of an
Event of Default, without prior notice to the Borrower or to any other Person,
any such notice being hereby expressly waived, but in the case of a Lender or
Participant subject to receipt of the prior written consent of the
Administrative Agent exercised in its sole discretion, to set off and to
appropriate and to apply any and all deposits (general or special, including,
but not limited to, indebtedness evidenced by certificates of deposit, whether
matured or unmatured) and any other indebtedness at any time held or owing by
the Administrative Agent, such Lender or any Affiliate of the Administrative
Agent or such Lender, to or for the credit or the account of the Borrower
against and on account of any of the Obligations, irrespective of whether or not
any or all of the Loans and all other Obligations have been declared to be, or
have otherwise become, due and payable as permitted by Section 10.2., and
although such obligations shall be contingent or unmatured. Notwithstanding
anything to the contrary in this Section, if any Defaulting Lender shall
exercise any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 3.11. and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders and (y) such
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff.


Section 12.4. Litigation; Jurisdiction; Other Matters; Waivers.
(a)    EACH PARTY HERETO ACKNOWLEDGES THAT ANY DISPUTE OR CONTROVERSY BETWEEN OR
AMONG THE PARENT, THE BORROWER, THE ADMINISTRATIVE AGENT OR ANY OF THE LENDERS
WOULD BE BASED ON DIFFICULT AND COMPLEX ISSUES OF LAW AND FACT AND WOULD RESULT
IN DELAY AND EXPENSE TO THE PARTIES. ACCORDINGLY, TO THE EXTENT PERMITTED BY
APPLICABLE LAW, EACH OF THE LENDERS, THE ADMINISTRATIVE AGENT, THE PARENT AND
THE BORROWER HEREBY WAIVES ITS RIGHT TO A TRIAL BY JURY IN ANY ACTION OR
PROCEEDING OF ANY KIND OR NATURE IN ANY COURT OR TRIBUNAL IN WHICH AN ACTION MAY
BE COMMENCED BY OR AGAINST ANY PARTY HERETO ARISING OUT OF THIS AGREEMENT, THE
NOTES, OR ANY OTHER LOAN DOCUMENT OR BY REASON OF ANY OTHER SUIT, CAUSE OF
ACTION OR DISPUTE





--------------------------------------------------------------------------------





WHATSOEVER BETWEEN OR AMONG THE PARENT, THE BORROWER, THE ADMINISTRATIVE AGENT
OR ANY OF THE LENDERS OF ANY KIND OR NATURE RELATING TO ANY OF THE LOAN
DOCUMENTS.


(b)    EACH OF THE PARENT, THE BORROWER, THE ADMINISTRATIVE AGENT AND EACH
LENDER HEREBY AGREES THAT THE FEDERAL DISTRICT COURT LOCATED FOR THE SOUTHERN
DISTRICT OF NEW YORK AND ANY STATE COURT LOCATED IN THE BOROUGH OF MANHATTAN,
NEW YORK, NEW YORK, SHALL HAVE JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR
DISPUTES BETWEEN OR AMONG THE PARENT, THE BORROWER, THE ADMINISTRATIVE AGENT OR
ANY OF THE LENDERS, PERTAINING DIRECTLY OR INDIRECTLY TO THIS AGREEMENT, THE
LOANS, THE NOTES OR ANY OTHER LOAN DOCUMENT OR TO ANY MATTER ARISING HEREFROM OR
THEREFROM. THE PARENT, THE BORROWER AND EACH OF THE LENDERS EXPRESSLY SUBMIT AND
CONSENT IN ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR PROCEEDING COMMENCED IN
SUCH COURTS WITH RESPECT TO SUCH CLAIMS OR DISPUTES. EACH PARTY FURTHER WAIVES
ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION
OR PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN
AN INCONVENIENT FORUM, AND EACH AGREES NOT TO PLEAD OR CLAIM THE SAME. THE
CHOICE OF FORUM SET FORTH IN THIS SECTION SHALL NOT BE DEEMED TO PRECLUDE THE
BRINGING OF ANY ACTION BY THE ADMINISTRATIVE AGENT OR ANY LENDER OR THE
ENFORCEMENT BY THE ADMINISTRATIVE AGENT OR ANY LENDER OF ANY JUDGMENT OBTAINED
IN SUCH FORUM IN ANY OTHER APPROPRIATE JURISDICTION.


(c)    THE PROVISIONS OF THIS SECTION HAVE BEEN CONSIDERED BY EACH PARTY WITH
THE ADVICE OF COUNSEL AND WITH A FULL UNDERSTANDING OF THE LEGAL CONSEQUENCES
THEREOF, AND SHALL SURVIVE THE PAYMENT OF THE LOANS AND ALL OTHER AMOUNTS
PAYABLE HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS AND THE TERMINATION OF THIS
AGREEMENT.


Section 12.5. Successors and Assigns.
(a)    Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that neither the
Borrower nor the Parent may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an Eligible Assignee in accordance
with the provisions of the immediately following subsection (b), (ii) by way of
participation in accordance with the provisions of the immediately following
subsection (d) or (iii) by way of pledge or assignment of a security interest
subject to the restrictions of the immediately following subsection (f). Subject
to the last sentence of the immediately following subsection (b), any attempted
assignment or transfer by any party hereto not permitted by clauses (i) through
(iii) of the immediately preceding sentence shall be null and void. Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in the immediately
following subsection (d) and, to the extent expressly contemplated hereby, the
Related Parties of the Administrative Agent and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.


(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its





--------------------------------------------------------------------------------





Commitments and the Loans at the time owing to it); provided that any such
assignment shall be subject to the following conditions:


(i)    Minimum Amounts.


(A)    in the case of an assignment of the entire remaining amount of an
assigning Lender’s Commitment and/or Loans at the time owing to it, or in the
case of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund,
no minimum amount need be assigned; and


(B)    in any case not described in the immediately preceding subsection (A),
the aggregate amount of Commitments (which for this purpose includes Loans
outstanding thereunder) or, if the Commitments are not then in effect, the
principal outstanding balance of Loans of the assigning Lender subject to each
such assignment (in each case, determined as of the date the Assignment and
Acceptance Agreement with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Acceptance Agreement, as of the Trade Date) shall not be less than $10,000,000
in the case of any assignment of a Commitment or a Loan, unless each of the
Administrative Agent and, so long as no Default or Event of Default shall exist,
the Borrower otherwise consents (each such consent of the Administrative Agent
and the Borrower not to be unreasonably withheld or delayed); provided, however,
that if after giving effect to such assignment, the amount of the Commitment
held by such assigning Lender or, if the applicable Commitment is not then in
effect, the outstanding principal balance of the Loans of such assigning Lender,
as applicable, would be less than $10,000,000 in the case of a Commitment or
Loan, then such assigning Lender shall assign the entire amount of its
Commitment and the Loans at the time owing to it; provided, further, that,
notwithstanding the foregoing, a Lender may assign the entire remaining amount
of Term Loans held by it without having to otherwise comply with this subsection
(B).


(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned.


(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by clause (i)(B) of this subsection (b) and, in
addition:


(A)    the consent of the Borrower (such consent not to be unreasonably withheld
or delayed) shall be required unless (x) a Default or Event of Default shall
exist at the time of such assignment or (y) such assignment is to a Lender, an
Affiliate of a Lender or an Approved Fund; provided that the Borrower shall be
deemed to have consented to any such assignment unless it shall object thereto
by written notice to the Administrative Agent within 5 Business Days after
having received notice thereof; and


(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of (x) a Commitment if such assignment is to a Person that is not already a
Lender, an Affiliate of a Lender or an Approved Fund with respect to a Lender or
(y) a Loan to a Person who is not a Lender, an Affiliate of a Lender or an
Approved Fund.







--------------------------------------------------------------------------------





(iv)    Assignment and Acceptance Agreement; Notes. The parties to each
assignment shall execute and deliver to the Administrative Agent an Assignment
and Acceptance Agreement, together with a processing and recordation fee of
$3,500 for each assignment, and the assignee, if it is not a Lender, shall
deliver to the Administrative Agent an Administrative Questionnaire. If
requested by the transferor Lender or the Eligible Assignee, upon the
consummation of any assignment, the transferor Lender, the Administrative Agent
and the Borrower shall make appropriate arrangements so that new Notes are
issued to the Eligible Assignee and such transferor Lender, as appropriate.


(v)    No Assignment to Certain Persons. No such assignment shall be made to
(A) the Parent, the Borrower or any of the Parent or the Borrower’s Affiliates
or Subsidiaries or (B) any Defaulting Lender or any of its Subsidiaries, or any
Person who, upon becoming a Lender hereunder, would constitute any of the
foregoing Persons described in this clause (B).


(vi)    No Assignment to Natural Persons. No such assignment shall be made to a
natural person (or a holding company, investment vehicle or trust for, or owned
and operated for the primary benefit of, a natural Person).


(vii)    Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrower and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to pay and satisfy
in full all payment liabilities then owed by such Defaulting Lender to the
Administrative Agent and each Lender hereunder (and interest accrued thereon).
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
Applicable Law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.
    
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to the immediately following subsection (c), from and after the effective date
specified in each Assignment and Acceptance Agreement, the assignee thereunder
shall be a party to this Agreement and, to the extent of the interest assigned
by such Assignment and Acceptance Agreement, have the rights and obligations of
a Lender under this Agreement, and the assigning Lender thereunder shall, to the
extent of the interest assigned by such Assignment and Acceptance Agreement, be
released from its obligations under this Agreement (and, in the case of an
Assignment and Acceptance Agreement covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto) but shall continue to be entitled to the benefits of
Sections 4.4., 12.2. and 12.9. and the other provisions of this Agreement and
the other Loan Documents as provided in Section 12.10. with respect to facts and
circumstances occurring prior to the effective date of such assignment;
provided, that except to the extent otherwise expressly agreed by the affected
parties, no assignment by a Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender having been
a Defaulting Lender. Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this paragraph shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with the immediately
following subsection (d).





--------------------------------------------------------------------------------







(c)    Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower, shall maintain at the Principal Office a
copy of each Assignment and Acceptance Agreement delivered to it and a register
for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and stated interest) of the Loans owing
to, each Lender pursuant to the terms hereof from time to time (the “Register”).
The entries in the Register shall be conclusive absent manifest error, and the
Borrower, the Administrative Agent and the Lenders may treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement. The Register shall be available
for inspection by the Borrower and any Lender, at any reasonable time and from
time to time upon reasonable prior notice.


(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Administrative Agent
and the Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to
(w) increase such Lender’s Commitment, (x) extend the date fixed for the payment
of principal on the Loans or portions thereof owing to such Lender, (y) reduce
the rate at which interest is payable thereon or (z) release any Guarantor from
its Obligations under the Guaranty (except as otherwise permitted under
Section 7.12.(c)) in each case, as applicable to that portion of such Lender’s
rights and/or obligations that are subject to the participation. Subject to the
immediately following subsection (e), the Borrower agrees that each Participant
shall be entitled to the benefits of Sections 3.12., 4.1., 4.4. to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section. To the extent permitted by Applicable
Law, each Participant also shall be entitled to the benefits of Section 12.3. as
though it were a Lender, provided such Participant agrees to be subject to
Section 3.3. as though it were a Lender. Each Lender that sells a participation
shall, acting solely for this purpose as a non-fiduciary agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under the Loan Documents (and is maintained in
accordance with Sections 5f. 103-1(c) and 1.871-14(c)(1)(i) of the United States
Treasury Regulations) (the “Participant Register”); provided that no Lender
shall have any obligation to disclose all or any portion of the Participant
Register (including the identity of any Participant or any information relating
to a Participant’s interest in any commitments, loans or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Sections 5f.103-1(c) and
1.871-14(c)(1)(i) of the United States Treasury Regulations. The entries in the
Participant Register shall be conclusive absent manifest error, and such Lender
shall treat each Person whose name is recorded in the Participant Register as
the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.


(e)    Limitations upon Participant Rights. A Participant shall not be entitled
to receive any greater payment under Sections 3.12., 4.1. and 4.4. than the
applicable Lender would have been entitled to receive





--------------------------------------------------------------------------------





with respect to the participation sold to such Participant, unless the sale of
the participation to such Participant is made with the Borrower’s prior written
consent which consent may be withheld in the Borrower’s sole discretion. A
Participant that is organized under the laws of a jurisdiction outside of the
United States of America shall not be entitled to the benefits of Section 3.12.
unless the Borrower is notified of the participation sold to such Participant
and such Participant agrees, for the benefit of the Borrower and the
Administrative Agent, to comply with Section 3.12.(g) as though it were a Lender
(it being understood that the documentation required under Section 3.12.(g)
shall be delivered to the participating Lender).


(f)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.


(g)    No Registration. Each Lender agrees that, without the prior written
consent of the Borrower and the Administrative Agent exercised in their sole
discretion, it will not make any assignment hereunder in any manner or under any
circumstances that would require registration or qualification of, or filings in
respect of, any Loan or Note under the Securities Act or any other securities
laws of the United States of America or of any other jurisdiction.


Section 12.6. Amendments.
(a)    Generally. Except as otherwise expressly provided in this Agreement, any
consent or approval required or permitted by this Agreement or any other Loan
Document to be given by the Lenders may be given, and any term of this Agreement
or of any other Loan Document may be amended, and the performance or observance
by the Borrower or any other Loan Party or any Subsidiary of any terms of this
Agreement or such other Loan Document or the continuance of any Default or Event
of Default may be waived (either generally or in a particular instance and
either retroactively or prospectively) with, but only with, the written consent
of the Requisite Lenders (and, in the case of an amendment to any Loan Document,
the written consent of each Loan Party a party thereto).


(b)    Additional Lender Consents. In addition to the foregoing requirements, no
amendment waiver or consent shall do any of the following:


(i)    increase (or reinstate) the Commitment of a Lender or subject a Lender to
any additional obligations without the written consent of such Lender;


(ii)    reduce the principal of, or interest that has accrued or the rates of
interest that will be charged on the outstanding principal amount of, any Loans
or other Obligations without the written consent of each Lender directly
affected thereby; provided, however, only the written consent of the Requisite
Lenders shall be required for the waiver of interest payable at the Post-Default
Rate, retraction of the imposition of interest at the Post-Default Rate and
amendment of the definition of “Post-Default Rate”;


(iii)    reduce the amount of any Fees or other amounts (other than those
described in clause (ii) above) payable to a Lender without the written consent
of such Lender;


(iv)    modify the definition of “Maturity Date” or otherwise postpone any date
fixed for, or forgive, any payment of principal of, or interest on, any Loans or
for the payment of Fees or any





--------------------------------------------------------------------------------





other Obligations owing to the Lenders, in each case, without the written
consent of each Lender directly affected thereby;


(v)    modify the definition of “Pro Rata Share” or amend or otherwise modify
the provisions of Section 2.3. or 3.2. without the written consent of each
Lender;


(vi)    amend this Section or amend the definitions of the terms used in this
Agreement or the other Loan Documents insofar as such definitions affect the
substance of this Section, modify the definition of the term “Requisite Lenders”
or modify in any other manner the number or percentage of the Lenders required
to make any determinations or waive any rights hereunder or to modify any
provision hereof without the written consent of each Lender;


(vii)    release the Parent as a Guarantor or any other Guarantor from its
obligations under the Guaranty (except as expressly permitted by
Section 7.12.(c)) without the written consent of each Lender; provided, however,
the consent of each Lender shall not otherwise be required under this
clause (vii) for any amendment, waiver or consent which does not expressly
provide for the release of a Guarantor (but which may indirectly result in such
a release);


(viii)    waive any Default or Event of Default occurring under Section 10.1.(a)
or Section 10.1.(b) without the written consent of each Lender owed the
Obligations that were not paid when due resulting in such Default or Event of
Default.


(c)    No amendment, waiver or consent, unless in writing and signed by the
Administrative Agent, in such capacity, in addition to the Lenders required
hereinabove to take such action, shall affect the rights or duties of the
Administrative Agent under this Agreement or any of the other Loan Documents.
The Administrative Agent and the Borrower may, without the consent of any
Lender, enter into the amendments or modifications to this Agreement or any of
the other Loan Documents or enter into additional Loan Documents as the
Administrative Agent reasonably deems appropriate in order to implement any
Benchmark Replacement or otherwise effectuate the terms of Sections 4.2.(b)-(e)
in accordance with and subject to the terms of Sections 4.2.(b)-(e).


(d)    Notwithstanding anything to the contrary herein, no Defaulting Lender
shall have any right to approve or disapprove any amendment, waiver or consent
hereunder (and any amendment, waiver or consent which by its terms requires the
consent of all Lenders or each affected Lender may be effected with the consent
of the applicable Lenders other than Defaulting Lenders), except that (x) the
Commitments of any Defaulting Lender may not be increased, reinstated or
extended without the written consent of such Defaulting Lender and (y) any
waiver, amendment or modification requiring the consent of all Lenders or each
affected Lender that by its terms affects any Defaulting Lender more adversely
than other affected Lenders shall require the written consent of such Defaulting
Lender. No waiver shall extend to or affect any obligation not expressly waived
or impair any right consequent thereon and any amendment, waiver or consent
shall be effective only in the specific instance and for the specific purpose
set forth therein. No course of dealing or delay or omission on the part of the
Administrative Agent or any Lender in exercising any right shall operate as a
waiver thereof or otherwise be prejudicial thereto. Any Event of Default
occurring hereunder shall continue to exist until such time as such Event of
Default is waived in writing in accordance with the terms of this Section,
notwithstanding any attempted cure or other action by the Borrower, any other
Loan Party or any other Person subsequent to the occurrence of such Event of
Default. Except as otherwise explicitly provided for herein or in any other Loan
Document, no notice to or demand upon the Borrower shall entitle the Borrower to
any other or further notice or demand in similar or other circumstances.







--------------------------------------------------------------------------------





(e)    Notwithstanding anything to the contrary in this Section 12.6., if the
Administrative Agent and the Borrower have jointly identified an ambiguity,
omission, mistake or defect in any provision of this Agreement or an
inconsistency between provisions of this Agreement, the Administrative Agent and
the Borrower shall be permitted to amend such provision or provisions to cure
such ambiguity, omission, mistake, defect or inconsistency so long as to do so
would not adversely affect the interests of the Lenders. Any such amendment
shall become effective without any further action or consent of any other party
to this Agreement, provided, however, that the Administrative Agent shall
promptly provide the Lenders with a copy of any such amendment.


(f)    Modifications to Original Credit Agreement. Notwithstanding anything to
the contrary contained in this Agreement but subject to Section 12.6.(b), if
(i)(x) any of the representations and warranties, covenants, events of default
or other material terms contained in Article VI. through Article X. of the
Original Credit Agreement (including any related definitions for such
provisions) are hereafter amended or otherwise in any material respect, or
compliance therewith is waived, or any additional representations, warranties,
covenants or events of default are added to the Original Credit Agreement, or
(y) a Property is included as an Eligible Unencumbered Property (as defined in
the Original Credit Agreement) for purposes of the calculation of Unencumbered
Asset Value (as defined in the Original Credit Agreement) which Property does
not meet one or more of the criteria for inclusion set forth in the Original
Credit Agreement (each of the deviations from the Original Credit Agreement in
the immediately preceding clauses (x) and (y), a “Modification”; the written
amendment, modification, supplement or waiver enacting such Modification to the
Original Credit Agreement, a “Modification Document”), and (ii) the Lenders
hereunder constituting the Requisite Lenders that are also Lenders under the
Original Credit Agreement (an “Original Credit Agreement Lender”) expressly
approved the applicable Modification Document (a “Consenting Lender”), then the
substantive terms contained in the Modification shall be deemed incorporated and
given effect in this Agreement to the same extent as though set forth in full
herein, so as to have the provisions of this Agreement consistent with such
Modification of the Original Credit Agreement. Any Corresponding Modification
shall be effective only in the specific instance and for the specific purpose
for which given. For purposes hereof, “Corresponding Modification” shall mean
any deemed or written amendment, modification, supplement or waiver to this
Agreement that enacts the terms of a Modification to the Original Credit
Agreement that correspond to terms contained in this Agreement.


At any time that the Administrative Agent is not an Original Credit Agreement
Lender, the Borrower agrees to provide the Administrative Agent with (x) a copy
of all draft Modification Documents with respect to the Original Credit
Agreement within 10 days (or such shorter period as may be acceptable to the
Administrative Agent) prior to the execution thereof, (y) updated information
with respect to each proposed Modification during the negotiation thereof upon
the request of the Administrative Agent and (z) a final, executed copy of each
Modification Document. The Borrower, each Consenting Lender and any other Lender
that has approved a Corresponding Modification each agrees to execute and
deliver promptly after the Administrative Agent’s or the Requisite Lenders’
request an amendment, modification, supplement or waiver to this Agreement (in
form and substance satisfactory to the Administrative Agent or the Requisite
Lenders, as applicable, and the Borrower) to reflect the intent of this
subsection (f), provided, that the execution and delivery thereof shall not be a
condition to the effectiveness of such amendment, modification, supplement or
waiver. At any time that the Administrative Agent is an Original Credit
Agreement Lender, Borrower shall be deemed to have provided the notice required
to the Administrative Agent hereunder upon execution of any Modification
Documents.


Notwithstanding the foregoing, if any representation, warranty or covenant
contained in the Original Credit Agreement (including any related definitions
for such provision) is amended or otherwise modified in a manner that is more
restrictive to the Loan Parties or more favorable to the Original Credit
Agreement





--------------------------------------------------------------------------------





Lenders than the representations, warranties or covenants then set forth in the
Original Credit Agreement or any additional representation, warranty or covenant
not set forth in this Agreement is included in the Original Credit Agreement and
such representation, warranty or covenant is more restrictive to the Loan
Parties or more favorable to the Original Credit Agreement Lenders than the
representations, warranties or covenants then set forth in the Original Credit
Agreement, then and in such event the Borrower shall provide notice thereof to
the Administrative Agent and the corresponding representation, warranty or
covenant set forth in this Agreement shall automatically be deemed to be
amended, modified or incorporated herein by reference, as applicable, with the
same effect as in the Original Credit Agreement.


Section 12.7. Nonliability of Administrative Agent and Lenders.
The relationship between the Borrower and the Lenders and the Administrative
Agent shall be solely that of borrower and lender. Neither the Administrative
Agent nor any Lender shall have any fiduciary responsibilities to the Parent or
the Borrower and no provision in this Agreement or in any of the other Loan
Documents, and no course of dealing between or among any of the parties hereto,
shall be deemed to create any fiduciary duty owing by the Administrative Agent
or any Lender to any Lender, the Parent, the Borrower, any Subsidiary of the
Parent or the Borrower or any other Loan Party. Neither the Administrative Agent
nor any Lender undertakes any responsibility to the Borrower or the Parent to
review or inform the Borrower or the Parent of any matter in connection with any
phase of the Borrower’s or Parent’s business or operations.


Section 12.8. Confidentiality.
The Administrative Agent and each Lender shall use reasonable efforts to assure
that information about the Borrower, the Parent, the other Loan Parties and
other Subsidiaries of the Parent and the Borrower, and the Properties thereof
and their operations, affairs and financial condition, not generally disclosed
to the public, which is furnished to the Administrative Agent or any Lender
pursuant to the provisions of this Agreement or any other Loan Document, is used
only for the purposes of this Agreement and the other Loan Documents and shall
not be divulged to any Person other than the Administrative Agent, the Lenders,
and their respective agents who are actively and directly participating in the
evaluation, administration or enforcement of the Loan Documents and other
transactions between the Administrative Agent or such Lender, as applicable, and
the Borrower and the Parent, but in any event the Administrative Agent and the
Lenders may make disclosure: (a) to any of their respective Affiliates (provided
such Affiliates shall agree to keep such information confidential in accordance
with the terms of this Section 12.8.); (b) as reasonably requested by any bona
fide Eligible Assignee, Participant or other transferee in connection with the
contemplated transfer of any Commitment or participations therein as permitted
hereunder (provided they shall agree to keep such information confidential in
accordance with the terms of this Section); (c) as required or requested by any
Governmental Authority or representative thereof or pursuant to legal process or
in connection with any legal proceedings; (d) to the Administrative Agent’s or
such Lender’s independent auditors and other professional advisors (provided
they shall be notified of the confidential nature of the information); (e) after
the happening and during the continuance of an Event of Default, to any other
Person, in connection with the exercise by the Administrative Agent or the
Lenders of rights hereunder or under any of the other Loan Documents; (f) upon
Borrower’s prior consent (which consent shall not be unreasonably withheld), to
any contractual counter-parties to any swap or similar hedging agreement or to
any rating agency; (g) to the extent such information (x) becomes publicly
available other than as a result of a breach of this Section actually known to
such Lender to be such a breach or (y) becomes available to the Administrative
Agent or any Lender on a nonconfidential basis from a source other than the
Parent, the Borrower or any Affiliate, and (h) with the consent of the Borrower.
Notwithstanding the foregoing, the Administrative Agent and each Lender may
disclose any such confidential information, upon notice to the Borrower or any
other Loan Party, to the extent practicable (provided, that, any failure by the
Administrative Agent or any Lender to give such





--------------------------------------------------------------------------------





notice to the Borrower or any Loan Party shall not subject the Administrative
Agent or any Lender to any liability which may arise from such failure to give
notice), to Governmental Authorities in connection with any regulatory
examination of the Administrative Agent or such Lender or in accordance with the
regulatory compliance policy of the Administrative Agent or such Lender.


Section 12.9. Indemnification.
(a)    The Borrower shall and hereby agrees to indemnify, defend and hold
harmless the Administrative Agent, each of the Lenders, any Affiliate of the
Administrative Agent or any Lender, and their respective directors, officers,
shareholders, agents, employees and counsel (each referred to herein as an
“Indemnified Party”) from and against any and all of the following
(collectively, the “Indemnified Costs”): losses, costs, claims, damages,
liabilities, deficiencies, judgments or expenses of every kind and nature
(including, without limitation, amounts paid in settlement, court costs and the
reasonable fees and disbursements of counsel incurred in connection with any
litigation, investigation, claim or proceeding or any advice rendered in
connection therewith, but excluding losses, costs, claims, damages, liabilities,
deficiencies, judgments or expenses indemnification in respect of which is
specifically covered by Section 3.12. or 4.1. or expressly excluded from the
coverage of such Sections 3.12. or 4.1.) incurred by an Indemnified Party in
connection with, arising out of, or by reason of, any suit, cause of action,
claim, arbitration, investigation or settlement, consent decree or other
proceeding (the foregoing referred to herein as an “Indemnity Proceeding”) which
is in any way related directly or indirectly to: (i) this Agreement or any other
Loan Document or the transactions contemplated thereby; (ii) the making of any
Loans hereunder; (iii) any actual or proposed use by the Borrower of the
proceeds of the Loans; (iv) the Administrative Agent’s or any Lender’s entering
into this Agreement; (v) the fact that the Administrative Agent and the Lenders
have established the credit facility evidenced hereby in favor of the Borrower;
(vi) the fact that the Administrative Agent and the Lenders are creditors of the
Borrower and have or are alleged to have information regarding the financial
condition, strategic plans or business operations of the Parent, the Borrower
and their respective Subsidiaries; (vii) the fact that the Administrative Agent
and the Lenders are material creditors of the Borrower and are alleged to
influence directly or indirectly the business decisions or affairs of the
Parent, the Borrower and their respective Subsidiaries or their financial
condition; (viii) the exercise of any right or remedy the Administrative Agent
or the Lenders may have under this Agreement or the other Loan Documents; (ix)
any civil penalty or fine assessed by the OFAC against, and all reasonable costs
and expenses (including counsel fees and disbursements) incurred in connection
with defense thereof by, the Administrative Agent or any Lender as a result of
conduct of the Borrower, any other Loan Party or any Subsidiary that violates a
sanction enforced by the OFAC; or (x) any violation or non‑compliance by the
Parent, the Borrower or any Subsidiary of any Applicable Law (including any
Environmental Law) including, but not limited to, any Indemnity Proceeding
commenced by (A) the Internal Revenue Service or state taxing authority or
(B) any Governmental Authority or other Person under any Environmental Law,
including any Indemnity Proceeding commenced by a Governmental Authority or
other Person seeking remedial or other action to cause the Parent, the Borrower
or their respective Subsidiaries (or its respective properties) (or the
Administrative Agent and/or the Lenders as successors to the Borrower) to be in
compliance with such Environmental Laws; provided, however, that the Borrower
shall not be obligated to indemnify any Indemnified Party for (A) any acts or
omissions of such Indemnified Party in connection with matters described in this
subsection to the extent arising from the gross negligence or willful misconduct
of such Indemnified Party, as determined by a court of competent jurisdiction in
a final, non-appealable judgment or (B) Indemnified Costs to the extent arising
directly out of or resulting directly from claims of one or more Indemnified
Parties against another Indemnified Party.


(b)    The Borrower’s indemnification obligations under this Section 12.9. shall
apply to all Indemnity Proceedings arising out of, or related to, the foregoing
whether or not an Indemnified Party is a





--------------------------------------------------------------------------------





named party in such Indemnity Proceeding. In this regard, this indemnification
shall cover all Indemnified Costs of any Indemnified Party in connection with
any deposition of any Indemnified Party or compliance with any subpoena
(including any subpoena requesting the production of documents). This
indemnification shall, among other things, apply to any Indemnity Proceeding
commenced by other creditors of the Parent, the Borrower or any Subsidiary, any
shareholder of the Parent, the Borrower or any Subsidiary (whether such
shareholder(s) are prosecuting such Indemnity Proceeding in their individual
capacity or derivatively on behalf of the Borrower or the Parent), any account
debtor of the Parent, the Borrower or any Subsidiary or by any Governmental
Authority. If indemnification is to be sought hereunder by an Indemnified Party,
then such Indemnified Party shall notify the Borrower in writing of the
commencement of any Indemnity Proceeding; provided, however, that the failure to
so notify the Borrower shall not relieve the Borrower from any liability that it
may have to such Indemnified Party pursuant to this Section 12.9.


(c)    This indemnification shall apply to any Indemnity Proceeding arising
during the pendency of any bankruptcy proceeding filed by or against the Parent,
the Borrower and/or any Subsidiary.


(d)    All out‑of‑pocket fees and expenses of, and all amounts paid to
third‑persons by, an Indemnified Party shall be advanced by the Borrower at the
request of such Indemnified Party notwithstanding any claim or assertion by the
Borrower that such Indemnified Party is not entitled to indemnification
hereunder, upon receipt of an undertaking by such Indemnified Party that such
Indemnified Party will reimburse the Borrower if it is actually and finally
determined by a court of competent jurisdiction that such Indemnified Party is
not so entitled to indemnification hereunder.


(e)    An Indemnified Party may conduct its own investigation and defense of,
and may formulate its own strategy with respect to, any Indemnity Proceeding
covered by this Section and, as provided above, all Indemnified Costs incurred
by such Indemnified Party shall be reimbursed by the Borrower. No action taken
by legal counsel chosen by an Indemnified Party in investigating or defending
against any such Indemnity Proceeding shall vitiate or in any way impair the
obligations and duties of the Borrower hereunder to indemnify and hold harmless
each such Indemnified Party; provided, however, that if (i) the Borrower is
required to indemnify an Indemnified Party pursuant hereto and (ii) the Borrower
has provided evidence reasonably satisfactory to such Indemnified Party that the
Borrower has the financial wherewithal to reimburse such Indemnified Party for
any amount paid by such Indemnified Party with respect to such Indemnity
Proceeding, such Indemnified Party shall not settle or compromise any such
Indemnity Proceeding without the prior written consent of the Borrower (which
consent shall not be unreasonably withheld or delayed). Notwithstanding the
foregoing, an Indemnified Party may settle or compromise any such Indemnity
Proceeding without the prior written consent of the Borrower where (x) no
monetary relief is sought against such Indemnified Party in such Indemnity
Proceeding or (y) there is an allegation of a violation of law by such
Indemnified Party.


(f)    If and to the extent that the obligations of the Borrower under this
Section are unenforceable for any reason, the Borrower hereby agrees to make the
maximum contribution to the payment and satisfaction of such obligations which
is permissible under Applicable Law.


(g)    The Borrower’s obligations under this Section shall survive any
termination of this Agreement and the other Loan Documents and the payment in
full in cash of the Obligations, and are in addition to, and not in substitution
of, any other of their obligations set forth in this Agreement or any other Loan
Document to which it is a party.


Section 12.10. Termination; Survival.





--------------------------------------------------------------------------------





This Agreement shall terminate at such time as (a) all of the Commitments have
been terminated, (b) none of the Lenders is obligated any longer under this
Agreement to make any Loans and (c) all Obligations (other than obligations
which survive as provided in the following sentence) have been paid and
satisfied in full. The indemnities to which the Administrative Agent and the
Lenders are entitled under the provisions of Sections 3.12., 4.1., 4.4., 11.7.,
12.2. and 12.9. and any other provision of this Agreement and the other Loan
Documents, and the provisions of Section 12.4., shall continue in full force and
effect and shall protect the Administrative Agent and the Lenders
(i) notwithstanding any termination of this Agreement, or of the other Loan
Documents, against events arising before such termination as well as, in the
case of Sections 11.7., 12.4. and 12.9., after such termination and (ii) at all
times after any such party ceases to be a party to this Agreement with respect
to all matters and events existing on or prior to the date such party ceased to
be a party to this Agreement.


Section 12.11. Severability of Provisions.
Any provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective only to the extent
of such prohibition or unenforceability without invalidating the remainder of
such provision or the remaining provisions or affecting the validity or
enforceability of such provision in any other jurisdiction.


Section 12.12. GOVERNING LAW.
THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.


Section 12.13. Counterparts.
To facilitate execution, this Agreement and any amendments, waivers, consents or
supplements may be executed in any number of counterparts as may be convenient
or required (which may be effectively delivered by facsimile, in portable
document format (“PDF”) or other similar electronic means). It shall not be
necessary that the signature of, or on behalf of, each party, or that the
signature of all persons required to bind any party, appear on each counterpart.
All counterparts shall collectively constitute a single document. It shall not
be necessary in making proof of this document to produce or account for more
than a single counterpart containing the respective signatures of, or on behalf
of, each of the parties hereto.


Section 12.14. Obligations with Respect to Loan Parties.
The obligations of the Parent and the Borrower to direct or prohibit the taking
of certain actions by the other Loan Parties as specified herein shall be
absolute and not subject to any defense the Parent or the Borrower may have that
the Parent or the Borrower does not control such Loan Parties.


Section 12.15. Limitation of Liability.
Neither the Administrative Agent nor any Lender, nor any Affiliate, officer,
director, employee, attorney, or agent of the Administrative Agent or any Lender
shall have any liability with respect to, and the Parent and the Borrower hereby
waives, releases, and agrees not to sue any of them upon, any claim for any
special, indirect, incidental, or consequential damages suffered or incurred by
the Parent or the Borrower in connection with, arising out of, or in any way
related to, this Agreement or any of the other Loan Documents, or any of the
transactions contemplated by this Agreement or any of the other Loan Documents.
Each of





--------------------------------------------------------------------------------





the Parent and the Borrower hereby waives, releases, and agrees not to sue the
Administrative Agent or any Lender or any of the Administrative Agent’s or any
Lender’s Affiliates, officers, directors, employees, attorneys, or agents for
punitive damages in respect of any claim in connection with, arising out of, or
in any way related to, this Agreement or any of the other Loan Documents, or any
of the transactions contemplated by this Agreement or financed hereby.


Section 12.16. Entire Agreement.
This Agreement, the Notes, and the other Loan Documents referred to herein
embody the final, entire agreement among the parties hereto and supersede any
and all prior commitments, agreements, representations, and understandings,
whether written or oral, relating to the subject matter hereof and thereof and
may not be contradicted or varied by evidence of prior, contemporaneous, or
subsequent oral agreements or discussions of the parties hereto. There are no
oral agreements among the parties hereto. To the extent any term of this
Agreement is inconsistent with a term of any other Loan Document to which the
parties of this Agreement are party, the term of this Agreement shall control to
the extent of such inconsistency.


Section 12.17. Construction.
The Administrative Agent, the Borrower, the Parent and each Lender acknowledge
that each of them has had the benefit of legal counsel of its own choice and has
been afforded an opportunity to review this Agreement and the other Loan
Documents with its legal counsel and that this Agreement and the other Loan
Documents shall be construed as if jointly drafted by the Administrative Agent,
the Borrower, the Parent and each Lender.


Section 12.18. Patriot Act.
The Lenders and the Administrative Agent each hereby notifies the Borrower that
pursuant to the requirements of the Patriot Act, it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender or the Administrative Agent, as applicable, to identify the
Borrower in accordance with such Act.


Section 12.19. Contractual Recognition of Bail-In.
Notwithstanding any other term of any Loan Document or any other agreement,
arrangement or understanding between the parties, each party hereto acknowledges
and accepts that any liability of any party to any other party under or in
connection with the Loan Documents may be subject to Bail-In Action by the
relevant Resolution Authority and acknowledges and accepts to be bound by the
effect of:


(a)    any Bail-In Action in relation to any such liability, including (without
limitation):


(i)    a reduction, in full or in part, in the principal amount, or outstanding
amount due (including any accrued but unpaid interest) in respect of any such
liability;


(ii)    a conversion of all, or part of, any such liability into shares or other
instruments of ownership that may be issued to, or conferred on, it provided,
that a conversion with respect to the Parent’s shares of stock may not occur if
such conversion would violate the Applicable Laws or the Parent’s Declaration of
Trust or would cause the Parent to no longer qualify as a REIT under the
Internal Revenue Code; and





--------------------------------------------------------------------------------





(iii)    a cancellation of any such liability; and


(b)    a variation of any term of any Loan Document to the extent necessary to
give effect to any Bail-In Action in relation to any such liability.


Section 12.20. Accounting Terms.
Unless otherwise indicated, all accounting terms, ratios and measurements shall
be interpreted or determined in accordance with GAAP; provided that, if at any
time any change in GAAP would affect the computation of any financial ratio or
requirement set forth in this Agreement, and either the Borrower or the
Administrative Agent shall so request, the Parent, the Borrower and the
Administrative Agent shall negotiate in good faith to amend such ratio or
requirement to preserve the original intent thereof in light of such change in
GAAP; provided further that, until so amended, (i) such ratio or requirement
shall continue to be computed in accordance with GAAP prior to such change
therein and (ii) the Parent shall provide to the Administrative Agent financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.
Notwithstanding the preceding sentence, the calculation of liabilities shall not
include any fair value adjustments to the carrying value of liabilities to
record such liabilities at fair value pursuant to electing the fair value option
election under FASB ASC 825-10-25 (formerly known as FAS 159, The Fair Value
Option for Financial Assets and Financial Liabilities) or other FASB standards
allowing entities to elect fair value option for financial liabilities.
Accordingly, the amount of liabilities shall be the historical cost basis, which
generally is the contractual amount owed adjusted for amortization or accretion
of any premium or discount.


Section 12.21. Headings.
The paragraph and section headings in this Agreement are provided for
convenience of reference only and shall not affect its construction or
interpretation.


Section 12.22. No Novation.
(a)    Existing Credit Agreement. Upon satisfaction of the conditions precedent
set forth in Sections 5.1. and 5.2. of this Agreement, this Agreement and the
other Loan Documents shall exclusively control and govern the mutual rights and
obligations of the parties hereto with respect to the Existing Credit Agreement,
and the Existing Credit Agreement shall be superseded in all respects, in each
case, on a prospective basis only.


(b)    NO NOVATION. THE PARTIES HERETO HAVE ENTERED INTO THIS AGREEMENT SOLELY
TO AMEND AND RESTATE THE TERMS OF, AND THE OBLIGATIONS OWING UNDER, THE EXISTING
CREDIT AGREEMENT. THE PARTIES DO NOT INTEND THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY TO BE, AND THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED
HEREBY SHALL NOT BE CONSTRUED TO BE, A NOVATION OF ANY OF THE OBLIGATIONS OWING
BY THE BORROWER, THE PARENT, OR ANY OTHER LOAN PARTY UNDER OR IN CONNECTION WITH
THE EXISTING CREDIT AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS (AS DEFINED IN
THE EXISTING CREDIT AGREEMENT) EXCEPT TO THE EXTENT SUCH OBLIGATIONS ARE AMENDED
OR MODIFIED PURSUANT TO THE TERMS OF THIS AGREEMENT.


Section 12.23. Acknowledgment Regarding Any Supported QFCs.





--------------------------------------------------------------------------------





To the extent that the Loan Documents provide support, through a guarantee or
otherwise, for obligations in respect of Derivatives Contracts or any other
agreement or instrument that is a QFC (such support, “QFC Credit Support” and
each such QFC a “Supported QFC”), the parties acknowledge and agree as follows
with respect to the resolution power of the Federal Deposit Insurance
Corporation under the Federal Deposit Insurance Act and Title II of the
Dodd-Frank Wall Street Reform and Consumer Protection Act (together with the
regulations promulgated thereunder, the “U.S. Special Resolution Regimes”) in
respect of such Supported QFC and QFC Credit Support (with the provisions below
applicable notwithstanding that the Loan Documents and any Supported QFC may in
fact be stated to be governed by the laws of the State of New York and/or of the
United States or any other state of the United States):


(a)    In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Loan Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Loan Documents were governed by
the laws of the United States or a state of the United States. Without
limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.


(b)     As used in this Section 12.23, the following terms have the following
meanings:


“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.
 
“Covered Entity” means any of the following:
 
(i)    a “covered entity” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. §252.82(b);
    
(ii)    a “covered bank” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. §47.3(b); or


(iii)    a “covered FSI” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. §382.2(b).
 
“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§252.81, 47.2 or 382.1, as
applicable.
 
“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).







--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Amended and Restated
Term Loan Agreement to be executed by their authorized officers as of the day
and year first above written.




                            
CORPORATE OFFICE PROPERTIES, L.P.
 
 
By:
Corporate Office Properties Trust,
 
its sole general partner
 
 
 
By: /s/ Scott D. Robuck
 
Name: Scott D. Robuck
 
Title: Senior Vice President & Treasurer
 
 
CORPORATE OFFICE PROPERTIES TRUST
 
 
By:
/s/ Scott D. Robuck
 
Name: Scott D. Robuck
 
Title: Senior Vice President & Treasurer























[Signatures Continued on Next Page]





--------------------------------------------------------------------------------





[Signature Page to Amended and Restated Term Loan Agreement]




CAPITAL ONE, NATIONAL ASSOCIATION, as
Agent and as a Lender
By:
/s/ Billy McArdle    
Name: Billy McArdle
Title: Senior Vice President

PNC BANK, NATIONAL ASSOCIATION
By:
/s/ Katie Chowdhry    
Name: Katie Chowdhry
Title: Senior Vice President

REGIONS BANK
By:
/s/ Christopher D. Daniels
Name: Christopher D. Daniels
Title: SVP



U.S. BANK NATIONAL ASSOCIATION
By:
/s/ Timothy J. Tillman
Name: Timothy J. Tillman
Title: Senior Vice President

TD BANK, N.A.
By:
/s/ John Howell
Name: John Howell
Title: Vice President






--------------------------------------------------------------------------------





                        
MANUFACTURERS AND TRADERS TRUST COMPANY
By:
/s/ Isiuloros Roros    
Name: Isiuloros Roros
Title: Vice President





    





















--------------------------------------------------------------------------------






SCHEDULE I


Commitments




Lender
Commitment
Capital One, National Association
$145,000,000
PNC Bank, National Association
$75,000,000
Regions Bank
$75,000,000
U.S. Bank National Association
$25,000,000
TD Bank, N.A.
$50,000,000
Manufacturers and Traders Trust Company
$30,000,000
TOTAL
$400,000,000







--------------------------------------------------------------------------------






SCHEDULE 1.1


List of Loan Parties


Name
Jurisdiction of Formation
Jurisdictions of Foreign Qualification
Borrower
 
 
Corporate Office Properties, L.P.
Delaware
Maryland, Virginia, Alabama and District of Columbia
 
 
 
Parent
 
 
Corporate Office Properties Trust
Maryland
District of Columbia
 
 
 










--------------------------------------------------------------------------------






Schedule 6.1(b) Part I
 
 
Ownership Structure - All Subsidiaries
 
 
 
 
 
 
 
 
 
Name
Jurisdiction
Person Holding an Equity Interest
Nature of Interests Held
Percentage Ownership
Excluded or Material
 
 
 
 






--------------------------------------------------------------------------------






Schedule 6.1(b) Part 2
Unconsolidated Affiliates
Name
 
Type of Legal Entity
 
Nature of Interests Held
BDCP Sky LLC
 
Limited Liability Company
 
Member
BDCP Vision LLC
 
Limited Liability Company
 
Member
GI-COPT DC Partnership LLC
 
Limited Liability Company
 
Member
BREIT COPT DC JV LLC
 
Limited Liability Company
 
Member






--------------------------------------------------------------------------------






Schedule 6.1(f) - Real Property
as of March 6, 2020
Address
Square Feet (if applicable)




--------------------------------------------------------------------------------







 
Schedule 6.1(g) - Indebtedness and Guaranties
 
As of March 6, 2020
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Recourse
Guarantee
Amount
 
Outstanding
Balance 1)
Secured/
Unsecured
 
Loan
JV
%
 
 
 
 
 
 
 
$800M Revolver
 
 
177,000,000


 U
 
$250M Term Loan
 
 
250,000,000


 U
 
3.6% Senior Unsecured Notes
 
 
350,000,000


 U
 
5.25% Senior Unsecured Notes
 
 
250,000,000


 U
 
3.7% Senior Unsecured Notes
 
 
300,000,000


 U
 
5.0% Senior Unsecured Notes
 
 
300,000,000


 U
 
MDE Note
 
 
1,261,142


 U
 
 
 
 
1,628,261,142


 
 
 
 
 
 
 
 
$20M PNC Loan
 
 
17,352,038


 S
 
Northwestern Mutual
 
 
51,526,827


 S
 
 
 
 
68,878,865


 
 
Add: Pro Rata Share of JV Debt
 
 
 
 
 
$45M PNC Loan
 
50%
21,042,969


 S
 
$11.2M PNC Loan  2)
 Springing
50%
5,600,000


 S
 
State Farm (1000 Redstone Gateway) 3)
    10,035,290
85%
10,035,290


 S
 
State Farm (1100 Redstone Gateway) 3)
    10,597,876
85%
10,597,876


 S
 
State Farm (1200 Redstone Gateway) 3)
    12,242,322
85%
12,242,322


 S
 
M&T Bank (72-7400 Redstone Gateway) 3)
    12,437,718
85%
12,437,718


 S
 
CMBS (DC-11)
 
50%
6,500,000


 S
 
CMBS (DC-12&14)
 
50%
9,500,000


 S
 
CMBS (DC-8, 9 & 10)
 
50%
14,000,000


 S
 
CMBS (BCORE COPT DC-15)
 
10%
6,980,000


 S
 
CMBS (BCORE COPT DC-19)
 
10%
8,380,000


 S
 
CMBS (BCORE COPT DC-21)
 
10%
4,890,000


 S
 
2100 L Street Construction Loan 4)
    15,650,154
95%
44,714,726


 S
 
  COPT's share of JV Debt
 
 
166,920,901


 
 
 
 
 
 
 
 
 
 
 
 
 
 
Add: Letters of Credit
 
 
4,215,787


 
 
 
 
 
 
 
 
Add: Capital Lease Obligations
 
 
413,763


 
 
 
 
 
 
 
 
Total Indebtedness
 
 
$
1,868,690,458


 
 
 
 
 
 
 
 
1) Outstanding Balance as of 12/31/19
 
 
 
 
 
2) COPLP providing 50% Springing Payment Guaranty only upon the ocurrence of
certain Trigger Events
 
3) COPLP providing full Payment Guaranty for this JV debt
  
4) COPLP providing 35% Payment Guaranty for this JV debt




--------------------------------------------------------------------------------






SCHEDULE 6.1(i)


Litigation


None.





--------------------------------------------------------------------------------






Schedule 6.1(y) - Unencumbered Assets
as of March 6, 2020
 
 
Address
Square Feet (if applicable)






--------------------------------------------------------------------------------






EXHIBIT A


FORM OF ASSIGNMENT AND ACCEPTANCE AGREEMENT


This Assignment and Acceptance Agreement (the “Assignment and Assumption”) is
dated as of the Effective Date set forth below and is entered into by and
between [the][each] Assignor identified in item 1 below ([the][each, an]
“Assignor”) and [the][each] 1 Assignee identified in item 2 below ([the][each,
an] “Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]2 hereunder are several and not joint.]3
Capitalized terms used but not defined herein shall have the meanings given to
them in the Term Loan Agreement identified below (as amended, restated,
supplemented, or otherwise modified from time to time, the “Term Loan
Agreement”), receipt of a copy of which is hereby acknowledged by [the][each]
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.


For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Term Loan Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Term Loan Agreement
and any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including without limitation
any Guarantees included in such facilities), and (ii) to the extent permitted to
be assigned under Applicable Law, all claims, suits, causes of action and any
other right of [the Assignor (in its capacity as a Lender)][the respective
Assignors (in their respective capacities as Lenders)] against any Person,
whether known or unknown, arising under or in connection with the Term Loan
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause (i)
above (the rights and obligations sold and assigned by [the][any] Assignor to
[the][any] Assignee pursuant to clauses (i) and (ii) above being referred to
herein collectively as [the][an] “Assigned Interest”). Each such sale and
assignment is without recourse to [the][any] Assignor and, except as expressly
provided in this Assignment and Assumption, without representation or warranty
by [the][any] Assignor.


_____________
1. For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.
2. Select as appropriate.
3. Include bracketed language if there are either multiple Assignors or multiple
Assignees.





--------------------------------------------------------------------------------







1.    Assignor[s]:        ________________________________


______________________________
[Assignor [is] [is not] a Defaulting Lender]


2.    Assignee[s]:        ______________________________


______________________________
[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]


3.
Borrower:        Corporate Office Properties, L.P.



4.
Administrative Agent:    Capital One, National Association, as Administrative
Agent under the Term Loan Agreement



5.
Term Loan Agreement:    Amended and Restated Term Loan Agreement dated as of
March 6, 2020, by and among Corporate Office Properties, L.P., as Borrower,
Corporate Office Properties Trust, as Parent, the financial institutions party
thereto and their assignees under Section 12.5. thereof, Capital One, National
Association, as Administrative Agent, and the other parties thereto



6.
Assigned Interest[s]:



Assignor[s]
Assignee[s]
Facility Assigned4
Aggregate Amount of Commitment/Loans for all Lenders
Amount of Commitment/
Loans Assigned
Percentage Assigned of Commitment/
Loans
 
 
 
$
$
%
 
 
 
$
$
%
 
 
 
$
$
%



[7.    Trade Date:        ______________]5    


[Page break]




____________
4. Fill in the appropriate terminology for the types of facilities under the
Term Loan Agreement that are being assigned under this Assignment (e.g.,
“Commitment,” “Term Loan,” etc.)
5. To be completed if the Assignor(s) and the Assignee(s) intend that the
minimum assignment amount is to be determined as of the Trade Date.





--------------------------------------------------------------------------------







Effective Date: _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]


The terms set forth in this Assignment and Assumption are hereby agreed to:


ASSIGNOR[S]
[NAME OF ASSIGNOR]




By:______________________________
Title:


[NAME OF ASSIGNOR]




By:______________________________
Title:


ASSIGNEE[S]
[NAME OF ASSIGNEE]




By:______________________________
Title:




[NAME OF ASSIGNEE]




By:______________________________
Title:





--------------------------------------------------------------------------------









[Consented to and]6    Accepted:


CAPITAL ONE, NATIONAL ASSOCIATION, as Administrative Agent




By: _________________________________
Title:


[Consented to:]7     


[CORPORATE OFFICE PROPERTIES, L.P.]




By: Corporate Office Properties Trust, its sole general partner




By:                             
Name:
Title:




[Consented to:]8     


[NAME OF RELEVANT PARTY]




By: ________________________________
Title:




______________
6. To be added only if the consent of the Agent is required by the terms of the
Term Loan Agreement.
7. To be added only if the consent of the Borrower is required by the terms of
the Term Loan Agreement.
8. To be added only if the consent of the other parties is required by the terms
of the Term Loan Agreement.





--------------------------------------------------------------------------------







ANNEX 1


STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION


1.    Representations and Warranties.


1.1    Assignor[s]. [The][Each] Assignor (a) represents and warrants that (i) it
is the legal and beneficial owner of [the][the relevant] Assigned Interest, (ii)
[the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim, (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and (iv) it is [not] a
Defaulting Lender; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the Term
Loan Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document, or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.


1.2. Assignee[s]. [The][Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Term Loan Agreement, (ii)
it meets all the requirements to be an Eligible Assignee as defined in the Term
Loan Agreement (subject to such consents, if any, as may be required under
Section 12.5.(b) of the Term Loan Agreement), (iii) from and after the Effective
Date specified for this Assignment and Assumption, it shall be bound by the
provisions of the Term Loan Agreement as a Lender thereunder and, to the extent
of [the][the relevant] Assigned Interest, shall have the obligations of a Lender
thereunder, (iv) it is sophisticated with respect to decisions to acquire assets
of the type represented by the Assigned Interest and either it, or the person
exercising discretion in making its decision to acquire the Assigned Interest,
is experienced in acquiring assets of such type, (v) it has received a copy of
the Term Loan Agreement, and has received or has been accorded the opportunity
to receive copies of the most recent financial statements delivered pursuant to
Section 8.1. or 8.2. thereof, as applicable, and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this Assignment and Assumption and to purchase [the][such]
Assigned Interest, (vi) it has, independently and without reliance upon the
Administrative Agent, the Assignor or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, [the][any]
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender, and (vii) if such
Assignee is organized under the laws of a jurisdiction outside the United States
of America, attached to the Assignment and Assumption is any documentation
required to be delivered by it pursuant to the terms of the Term Loan Agreement
(including, without limitation, Section 3.12.(c) of the Term Loan Agreement),
duly completed and executed by [the][such] Assignee; and (b) agrees that (i) it
will, independently and without reliance on the Administrative Agent, [the][any]
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.


2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignee whether such amounts have accrued prior to, on or after the Effective
Date. The Assignor[s] and the Assignee[s] shall make all appropriate adjustments
in payments by the Administrative Agent





--------------------------------------------------------------------------------





for periods prior to such Effective Date or with respect to the making of this
assignment directly between themselves.


3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.







--------------------------------------------------------------------------------






EXHIBIT B
FORM OF NOTICE OF BORROWING
____________, 20__




Capital One, National Association,
as Administrative Agent
100 Summer Street, Suite 900
Boston, MA 02110
Attn: Billy McArdle
Telecopy:     (703) 720-2032


Ladies and Gentlemen:


Reference is made to that certain Amended and Restated Term Loan Agreement dated
as of March 6, 2020 (as amended, restated, supplemented or otherwise modified
from time to time, the “Term Loan Agreement”), by and among Corporate Office
Properties, L.P. (the “Borrower”), Corporate Office Properties Trust, the
financial institutions party thereto and their assignees under Section 12.5.
thereof (the “Lenders”), Capital One, National Association, as Administrative
Agent (the “Administrative Agent”), and the other parties thereto. Capitalized
terms used herein, and not otherwise defined herein, have their respective
meanings given them in the Term Loan Agreement.


1.
Pursuant to Section 2.1.(b) of the Term Loan Agreement, the Borrower hereby
requests that Lenders make a Term Loan to the Borrower in an aggregate amount
equal to $___________________.

2.
The Borrower requests that such Term Loan be made available to the Borrower on
____________, 20[__].



3.
The Borrower hereby requests that such Term Loan be of the following Type:



[Check one box only]    
☐    Base Rate Loans
☐    LIBOR Loans, with an initial Interest Period for a duration of:


[Check one box only]


☐    seven days
☐    one month
☐    two months
☐    three months
☐    six months


4.
The Borrower requests that the proceeds of such Term Loan be made to
_______________________ [describe deposit account].






--------------------------------------------------------------------------------





The Borrower hereby certifies to the Administrative Agent and the Lenders that
as of the date hereof and as of the date of the making of the requested Term
Loans and after giving effect thereto, (a) no Default or Event of Default exists
or shall exist, and (b) the representations and warranties made or deemed made
by the Borrower and each other Loan Party in the Loan Documents to which any of
them is a party are and shall be true and correct in all material respects
(except in the case of a representation or warranty qualified by materiality, in
which case such representation or warranty is true and correct in all respects)
with the same force and effect as if made on and as of such date except to the
extent that such representations and warranties expressly relate solely to an
earlier date (in which case such representations and warranties shall have been
true and correct in all material respects (except in the case of a
representation or warranty qualified by materiality, in which case such
representation or warranty shall have been true and correct in all respects) on
and as of such earlier date) and except for changes in factual circumstances not
prohibited under the Loan Documents. In addition, the Borrower certifies to the
Administrative Agent and the Lenders that all conditions to the making of the
requested Term Loans contained in Section 2.1 and Article V. of the Term Loan
Agreement, will have been satisfied (or waived in accordance with the applicable
provisions of the Loan Documents) at the time such Credit Event are made.


IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Notice
of Term Loan Borrowing as of the date first written above.


CORPORATE OFFICE PROPERTIES, L.P.




By: Corporate Office Properties Trust, its general partner


By: __________________________    
Name:_____________________    
Title:_______________________







--------------------------------------------------------------------------------






EXHIBIT C


FORM OF NOTICE OF CONTINUATION


____________, 20__


Capital One, National Association,
as Administrative Agent
100 Summer Street, Suite 900
Boston, MA 02110
Attn: Billy McArdle
Telecopy:     (703) 720-2032


Ladies and Gentlemen:


Reference is made to that certain Amended and Restated Term Loan Agreement dated
as of Mach 6, 2020 (as amended, restated, supplemented or otherwise modified
from time to time, the “Term Loan Agreement”), by and among Corporate Office
Properties, L.P. (the “Borrower”), Corporate Office Properties Trust, the
financial institutions party thereto and their assignees under Section 12.5.
thereof (the “Lenders”), Capital One, National Association, as Administrative
Agent (the “Administrative Agent”), and the other parties thereto. Capitalized
terms used herein, and not otherwise defined herein, have their respective
meanings given them in the Term Loan Agreement.


Pursuant to Section 2.6 of the Term Loan Agreement, the Borrower hereby requests
a Continuation of a borrowing of LIBOR Loans under the Term Loan Agreement, and
in that connection sets forth below the information relating to such
Continuation as required by such Section of the Term Loan Agreement:


1.
The proposed date of such Continuation is ____________, 20___.



2.
The aggregate principal amount of the Loans indicated above subject to the
requested Continuation is $ ____________________ and was originally borrowed by
the Borrower on ____________, 20__.



3.
The portion of such principal amount subject to such Continuation is
$___________________.



4.
The current Interest Period for each of the Loans subject to such Continuation
ends on ________________, 20__.



5.
The duration of the new Interest Period for each of such Loans or portion
thereof subject to such Continuation is:



[Check one box only]


☐    seven days
☐    one month
☐    two months
☐    three months
☐    six months





--------------------------------------------------------------------------------





        
The Borrower hereby certifies to the Administrative Agent and the Lenders that
as of the date hereof, as of the proposed date of the requested Continuation,
and after giving effect to such Continuation, (a) no Default or Event of Default
exists or will exist, and (b) the representations and warranties made or deemed
made by the Borrower and each other Loan Party in the Loan Documents to which
any of them is a party are and shall be true and correct in all material
respects (except to the extent otherwise qualified by materiality, in which case
such representation or warranty are and shall be true and correct in all
respects), except to the extent that such representations and warranties
expressly relate solely to an earlier date (in which case such representations
and warranties shall have been true and correct in all material respects (except
to the extent otherwise qualified by materiality, in which case such
representation or warranty shall have been true and correct in all respects) on
and as of such earlier date) and except for changes in factual circumstances not
prohibited under the Loan Documents.


If notice of the requested Continuation was given previously by telephone, this
notice is to be considered the written confirmation of such telephone notice
required by Section 2.6 of the Term Loan Agreement.


IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Notice
of Continuation as of the date first written above.


Corporate Office Properties, L.P.




By: Corporate Office Properties Trust, its general partner


By: ______________________        
Name: ________________        
Title: _________________        







--------------------------------------------------------------------------------






EXHIBIT D


FORM OF NOTICE OF CONVERSION


____________, 20__


Capital One, National Association,
as Administrative Agent
100 Summer Street, Suite 900
Boston, MA 02110
Attn: Billy McArdle
Telecopy:     (703) 720-2032


Ladies and Gentlemen:


Reference is made to that certain Amended and Restated Term Loan Agreement dated
as of March 6, 2020 (as amended, restated, supplemented or otherwise modified
from time to time, the “Term Loan Agreement”), by and among Corporate Office
Properties, L.P. (the “Borrower”), Corporate Office Properties Trust, the
financial institutions party thereto and their assignees under Section 12.5.
thereof (the “Lenders”), Capital One, National Association, as Administrative
Agent (the “Administrative Agent”), and the other parties thereto. Capitalized
terms used herein, and not otherwise defined herein, have their respective
meanings given them in the Term Loan Agreement.


Pursuant to Section 2.7 of the Term Loan Agreement, the Borrower hereby requests
a Conversion of a borrowing of Loans of one Type into Loans of another Type
under the Term Loan Agreement, and in that connection sets forth below the
information relating to such Conversion as required by such Section of the Term
Loan Agreement:


1.
The proposed date of such Conversion is ______________, 20__.



2.
The Type of Loans to be Converted pursuant hereto are currently:



[Check one box only]


☐
Base Rate Loans

☐
LIBOR Loans



3.
The aggregate principal amount of the Type of Loans indicated above subject to
the requested Conversion is $_____________________ and was originally borrowed
by the Borrower on ____________, 20__.



4.
The portion of such principal amount subject to such Conversion is
$___________________.



5.
The amount of such Loans to be so Converted is to be converted into Loans of the
following Type:



[Check one box only]    


☐    Base Rate Loans





--------------------------------------------------------------------------------





☐    LIBOR Loans, with an initial Interest Period for a duration of:


[Check one box only]


☐
seven days

☐
one month

☐
two months

☐
three months

☐
six months



[The Borrower hereby certifies to the Administrative Agent and the Lenders that
as of the date hereof and as of the date of the requested Conversion and after
giving effect thereto, (a) no Default or Event of Default exists or will exist,
and (b) the representations and warranties made or deemed made by the Borrower
and each other Loan Party in the Loan Documents to which any of them is a party
are and shall be true and correct in all material respects (except to the extent
otherwise qualified by materiality, in which case such representation or
warranty are and shall be true and correct in all respects), except to the
extent that such representations and warranties expressly relate solely to an
earlier date (in which case such representations and warranties shall have been
true and correct in all material respects (except to the extent otherwise
qualified by materiality, in which case such representation or warranty shall
have been true and correct in all respects) on and as of such earlier date) and
except for changes in factual circumstances not prohibited under the Loan
Documents.]1    


If notice of the requested Conversion was given previously by telephone, this
notice is to be considered the written confirmation of such telephone notice
required by Section 2.7 of the Term Loan Agreement.




IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Notice
of Conversion as of the date first written above.


CORPORATE OFFICE PROPERTIES, L.P.


By: Corporate Office Properties Trust, its general partner


By: ________________________    
Name:___________________    
Title:    ______________________






________________________
1.
Include this certification only when converting a Base Rate Loan into a LIBOR
Loan.








--------------------------------------------------------------------------------










EXHIBIT E


FORM OF [AMENDED AND RESTATED] TERM NOTE


$______________                                    March 6, 2020


FOR VALUE RECEIVED, the undersigned, CORPORATE OFFICE PROPERTIES, L.P., a
limited partnership formed under the laws of the State of Delaware (the
“Borrower”), hereby promises to pay to the order of ____________________ (the
“Lender”), in care of Capital One, National Association, as Administrative Agent
(the “Administrative Agent”) at 1680 Capital One Drive, 10th Floor, McLean,
Virginia 22102, or at such other address as may be specified in writing by the
Administrative Agent to the Borrower, the principal sum of ___________________
AND ___/100 DOLLARS ($_____________) (or such lesser amount as shall equal the
aggregate unpaid principal amount of the Term Loan made by the Lender to the
Borrower under the Term Loan Agreement (defined below)), on the dates and in the
principal amounts provided in the Term Loan Agreement, and to pay interest on
the unpaid principal amount owing hereunder, at the rates and on the dates
provided in the Term Loan Agreement.


This [Amended and Restated] Term Note is one of the Term Notes referred to in
the Amended and Restated Term Loan Agreement dated as of March 6, 2020 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Term Loan Agreement”), by and among the Borrower, Corporate Office Properties
Trust, the financial institutions party thereto and their assignees under
Section 12.5. thereof, the Administrative Agent, and the other parties thereto.
Capitalized terms used herein and not defined herein shall have the respective
meanings given to such terms in the Term Loan Agreement.


The Term Loan Agreement provides for the acceleration of the maturity of this
[Amended and Restated] Term Note upon the occurrence of certain events and for
prepayments of Loans upon the terms and conditions specified therein.


Except as permitted by Section 12.5. of the Term Loan Agreement, this [Amended
and Restated] Term Note may not be assigned by the Lender to any other Person.


THIS [AMENDED AND RESTATED] TERM NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS
EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.


[THIS AMENDED AND RESTATED TERM NOTE IS INTENDED TO BE AN AMENDMENT AND
RESTATEMENT OF, AND IS GIVEN IN REPLACEMENT OF, THAT CERTAIN TERM NOTE DATED
DECEMBER 17, 2015 ISSUED BY THE BORROWER IN FAVOR OF THE LENDER (THE “PRIOR
NOTE”) AND IS NOT INTENDED TO BE, AND SHALL NOT BE CONSTRUED TO BE, A NOVATION
OF ANY OF THE OBLIGATIONS OWING UNDER OR IN CONNECTION WITH THE PRIOR NOTE.]


The Borrower hereby waives presentment for payment, demand, notice of demand,
notice of non‑payment, protest, notice of protest and all other similar notices.


Time is of the essence for this [Amended and Restated] Term Note.


[Signature on following page]





--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the undersigned has executed and delivered this [Amended and
Restated] Term Note under seal as of the date written above.


CORPORATE OFFICE PROPERTIES, L.P.




By: Corporate Office Properties Trust, its general partner


By: ___________________________        
Name:_______________________    
Title:    __________________________







--------------------------------------------------------------------------------






EXHIBIT F


FORM OF OPINION OF COUNSEL




[LETTERHEAD OF COUNSEL TO THE LOAN PARTIES]




March 6, 2020


Capital One, National Association,
as Administrative Agent
1680 Capital One Drive, 10th Floor
McLean, Virginia 22102


The Lenders party to the Term Loan Agreement referred to below


Ladies and Gentlemen:


We have acted as counsel to Corporate Office Properties, L.P., a limited
partnership formed under the laws of the State of Delaware (the “Borrower”) in
connection with the negotiation, execution and delivery of that certain Amended
and Restated Term Loan Agreement dated as of March 6, 2020 (the “Term Loan
Agreement”), by and among the Borrower, Corporate Office Properties Trust, the
financial institutions party thereto and their assignees under Section 12.5.
thereof (the “Lenders”), Capital One, National Association, as Administrative
Agent (the “Administrative Agent”), and the other parties thereto. We have also
acted as counsel to each of the Guarantors listed on Schedule 1 attached hereto
(the “Guarantors”; together with the Borrower, the “Loan Parties”), in
connection with the Guaranty and the other Loan Documents identified below to
which they are party. Capitalized terms not otherwise defined herein have the
respective meaning given them in the Term Loan Agreement.


In these capacities, we have reviewed executed copies of the following:


(a)
the Term Loan Agreement;



(b)
the Notes;



(c)
the Guaranty; and



(d)
[list other applicable Loan Documents].



The documents and instruments set forth in items (a) through (d) above are
referred to herein as the “Loan Documents”.


In addition to the foregoing, we have reviewed the [articles or certificate of
incorporation, by-laws, declaration of trust, partnership agreement and limited
liability company operating agreement, as applicable,] of each Loan Party and
certain resolutions of the board of trustees or directors, as applicable, of
each Loan Party (collectively, the “Organizational Documents”) and have also
examined originals or copies, certified or otherwise identified to our
satisfaction, of such documents, corporate records, and other instruments, and
made such other investigations of law and fact, as we have deemed necessary or
advisable for the purposes





--------------------------------------------------------------------------------





of rendering this opinion. In our examination of documents, we assumed the
genuineness of all signatures on documents presented to us as originals (other
than the signatures of officers of the Loan Parties) and the conformity to
originals of documents presented to us as conformed or reproduced copies.


Based upon the foregoing, and subject to all of the qualifications and
assumptions set forth herein, we are of the opinion that:


1.    The Parent is a real estate investment trust, duly organized, validly
existing and in good standing under the laws of the State of Maryland, and has
the power to execute and deliver, and to perform its obligations under, the Loan
Documents to which it is a party, to own and use its assets, and to conduct its
business as presently conducted. The Parent is qualified to transact business as
a foreign real estate investment trust in the following jurisdictions:
____________________________.


2.    The Borrower is a limited partnership, duly organized, validly existing
and in good standing under the laws of the State of Delaware, and has the power
to execute and deliver, and to perform its obligations under, the Loan Documents
to which it is a party, to own and use its assets, and to conduct its business
as presently conducted. The Borrower is qualified to transact business as a
foreign limited partnership in the following jurisdictions:
____________________________.




3.    [Insert separate paragraphs or Guarantors with different corporate
structure] Each [Guarantor] is a [corporation, trust, partnership or limited
liability company, as applicable,] duly organized or formed, validly existing
and in good standing under the laws of the State of its organization or
formation and has the power to execute and deliver, and to perform its
obligations under, the Loan Documents to which it is a party, to own and use its
assets, and to conduct its business as presently conducted. Each [Guarantor] is
qualified to transact business as a foreign [corporation, trust, partnership or
limited liability company, as applicable,] in the indicated jurisdictions set
forth on Schedule I attached hereto.


4.    Each Loan Party has duly authorized the execution and delivery of the Loan
Documents to which it is a party and the performance by such Loan Party of all
of its obligations under each such Loan Document.


5.    Each Loan Party has duly executed and delivered the Loan Documents to
which it is a party.


6.    The execution and delivery by each Loan Party of the Loan Documents to
which it is a party do not, and if each Loan Party were now to perform its
obligations under such Loan Documents, such performance would not, result in
any:


(a)    violation of such Loan Party’s Organizational Documents;


(b)    violation of any existing federal or state constitution, statute,
regulation, rule, order, or law to which such Loan Party or its assets are
subject;


(c)    breach or violation of or default under, any agreement, instrument,
indenture or other document evidencing any indebtedness for money borrowed or
any other material agreement to which, to our knowledge, such Loan Party is
bound or under which a Loan Party or its assets is subject;


(d)    creation or imposition of a lien or security interest in, on or against
the assets of such Loan Party under any agreement, instrument, indenture or
other document evidencing any





--------------------------------------------------------------------------------





indebtedness for money borrowed or any other material agreement to which, to our
knowledge, such Loan Party is bound or under which a Loan Party or its assets is
subject; or


(e)    violation of any judicial or administrative decree, writ, judgment or
order to which, to our knowledge, such Loan Party or its assets are subject.


7.    The execution, delivery and performance by each Loan Party of each Loan
Document to which it is a party, and the consummation of the transactions
thereunder, do not and will not require any registration with, consent or
approval of, or notice to, or other action to, with or by, any Governmental
Authority of the United States of America or the States of ___________,
___________ or ___________.


8.    To our knowledge, there are no judgments outstanding against any of the
Loan Parties or affecting any of their respective assets, nor is there any
litigation or other proceeding against any of the Loan Parties or its assets
pending or overtly threatened, could reasonably be expected to have a materially
adverse effect on (a) the business, assets, liabilities, condition (financial or
otherwise), results of operations or business prospects of the Borrower or any
other Loan Party or (b) the validity or enforceability of any of the Loan
Documents.


9.    None of the Loan Parties is, or, after giving effect to any Loan will be,
subject to the Investment Company Act of 1940 or to any federal or state statute
or regulation limiting its ability to incur indebtedness for borrowed money.


10.    No transfer, mortgage, intangible, documentary stamp or similar taxes are
payable by the Administrative Agent or the Lenders to the States of _________ or
_________ or any political subdivision thereof in connection with (a) the
execution and delivery of the Loan Documents or (b) the creation of the
Indebtedness and the other Obligations evidenced by any of the Loan Documents.


11.    Assuming that Borrower applies the proceeds of the Loans as provided in
the Term Loan Agreement, the transactions contemplated by the Loan Documents do
not violate the provisions of Regulations T, U or X of the Board of Governors of
the Federal Reserve System of the United States of America.


12.    The consideration to be paid to the Administrative Agent and the Lenders
for the financial accommodations to be provided to the Loan Parties pursuant to
the Term Loan Agreement does not violate any law of the States of ____________
or ____________ relating to interest and usury.


This opinion is limited to the laws of the States of _____________,
_____________ and ____________, and the federal laws of the United States of
America, and we express no opinions with respect to the law of any other
jurisdiction.


[Other Customary Qualifications/Assumptions/Limitations]


This opinion is furnished to you solely for your benefit in connection with the
consummation of the transactions contemplated by the Term Loan Agreement and may
not be relied upon by any other Person, other than an Assignee of a Lender, or
for any other purpose without our express, prior written consent.


Very truly yours,


[NAME OF LAW FIRM]







--------------------------------------------------------------------------------







By:_______________________    
A Partner





--------------------------------------------------------------------------------







SCHEDULE 1


Guarantors




Name
Jurisdiction of Formation
Jurisdictions of Foreign Qualification
 
 
 
 
 
 
 
 
 








--------------------------------------------------------------------------------










EXHIBIT G


FORM OF COMPLIANCE CERTIFICATE


_______________, 20__




Capital One, National Association,
as Administrative Agent
100 Summer Street, Suite 900
Boston, MA 02110
Attn: Billy McArdle
Telecopy:     (703) 720-2032


Each of the Lenders Party to the Term Loan Agreement referred to below


Ladies and Gentlemen:


Reference is made to that certain Amended and Restated Term Loan Agreement dated
as of March 6, 2020 (as amended, restated, supplemented or otherwise modified
from time to time, the “Term Loan Agreement”), by and among Corporate Office
Properties, L.P. (the “Borrower”), Corporate Office Properties Trust (the
“Parent”), the financial institutions party thereto and their assignees under
Section 12.5. thereof (the “Lenders”), Capital One, National Association, as
Administrative Agent (the “Administrative Agent”) and the other parties thereto.
Capitalized terms used herein, and not otherwise defined herein, have their
respective meanings given them in the Term Loan Agreement.


Pursuant to Section 8.3. of the Term Loan Agreement, the undersigned hereby
certifies to the Administrative Agent and the Lenders as follows:


(1)    The undersigned is the _____________________ of the Parent.


(2)    The undersigned has examined the books and records of the Borrower and
has conducted such other examinations and investigations as are reasonably
necessary to provide this Compliance Certificate.


(3)    No Default or Event of Default exists [if such is not the case, specify
such Default or Event of Default and its nature, when it occurred and whether it
is continuing and the steps being taken by the Borrower with respect to such
event, condition or failure].


(4)    The representations and warranties made or deemed made by the Borrower
and the other Loan Parties in the Loan Documents to which any is a party, are
true and correct in all material respects (except to the extent otherwise
qualified by materiality, in which case such representation or warranty are true
and correct in all respects) on and as of the date hereof except to the extent
that such representations and warranties expressly relate solely to an earlier
date (in which case such representations and warranties were true and accurate
in all material respects (except to the extent otherwise qualified by
materiality, in which case such representation or warranty were true and correct
in all respects) on and as of such earlier date) and except for changes in
factual circumstances not prohibited under the Loan Documents.





--------------------------------------------------------------------------------







(5)    Attached hereto as Schedule 1 are reasonably detailed calculations
establishing whether or not the Borrower and its Subsidiaries were in compliance
with the covenants contained in Section 9.1. of the Term Loan Agreement.


IN WITNESS WHEREOF, the undersigned has executed this certificate as of the date
first above written.






____________________________        
Name:    ______________
Title:_______________    





--------------------------------------------------------------------------------







Schedule 1


[Calculations to be Attached]







--------------------------------------------------------------------------------






EXHIBIT H


FORM OF AMENDED AND RESTATED GUARANTY




THIS AMENDED AND RESTATED GUARANTY dated as of March 6, 2020 (this “Guaranty”),
executed and delivered by each of the undersigned and the other Persons from
time to time party hereto pursuant to the execution and delivery of an Accession
Agreement in the form of Annex I hereto (all of the undersigned, together with
such other Persons each a “Guarantor” and collectively, the “Guarantors”) in
favor of (a) CAPITAL ONE, NATIONAL ASSOCIATION its capacity as Administrative
Agent (the “Administrative Agent”) for the Lenders under that certain Amended
and Restated Term Loan Agreement dated as of March 6, 2020 (as amended,
restated, supplemented or otherwise modified from time to time, the “Term Loan
Agreement”), by and among Corporate Office Properties, L.P. (the “Borrower”),
Corporate Office Properties Trust, the financial institutions party thereto and
their assignees under Section 12.5. thereof (the “Lenders”), the Administrative
Agent, and the other parties thereto, and (b) the Lenders.


WHEREAS, pursuant to the Term Loan Agreement, the Administrative Agent and the
Lenders have agreed to make available to the Borrower certain financial
accommodations on the terms and conditions set forth in the Term Loan Agreement;


WHEREAS, certain Guarantors previously executed and delivered to the
Administrative Agent that certain Guaranty, dated as of December 17, 2015 (the
“Existing Guaranty”);


WHEREAS, the Borrower and each of the Guarantors, though separate legal
entities, are mutually dependent on each other in the conduct of their
respective businesses as an integrated operation and have determined it to be in
their mutual best interests to obtain financing from the Administrative Agent
and the Lenders through their collective efforts;


WHEREAS, each Guarantor acknowledges that it will receive direct and indirect
benefits from the Administrative Agent and the Lenders making such financial
accommodations available to the Borrower under the Term Loan Agreement and,
accordingly, each Guarantor is willing to guarantee the Borrower’s obligations
to the Administrative Agent and the Lenders on the terms and conditions
contained herein; and


WHEREAS, the amendment and restatement of the Existing Guaranty effected by each
Guarantor’s execution and delivery of this Guaranty is a condition to the
Administrative Agent and the Lenders making, and continuing to make, such
financial accommodations to the Borrower.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by each Guarantor, each Guarantor agrees that
the Existing Guaranty is, subject to the provisions of Section 29 hereof,
amended and restated in its entirety by this Guaranty and each Guarantor agrees
as follows:


Section 1. Guaranty. Each Guarantor hereby absolutely, irrevocably and
unconditionally guaranties the due and punctual payment and performance when
due, whether at stated maturity, by acceleration or otherwise, of all of the
following (collectively referred to as the “Guarantied Obligations”): (a) all
indebtedness and obligations owing by the Borrower to any Lender or the
Administrative Agent under or in connection with the Term Loan Agreement and any
other Loan Document, including without limitation, the repayment of all
principal of the Loans, and the payment of all interest, Fees, charges,
attorneys’ fees and other amounts payable to any Lender or the Administrative
Agent thereunder or in connection therewith; (b) any and all extensions,
renewals, modifications, amendments or substitutions of the foregoing; (c) all





--------------------------------------------------------------------------------





expenses, including, without limitation, reasonable attorneys’ fees and
disbursements, that are incurred by the Lenders and the Administrative Agent in
the enforcement of any of the foregoing or any obligation of such Guarantor
hereunder; and (d) all other Obligations.


Section 2. Guaranty of Payment and Not of Collection. This Guaranty is a
guaranty of payment, and not of collection, and a debt of each Guarantor for its
own account. Accordingly, none of the Lenders nor the Administrative Agent shall
be obligated or required before enforcing this Guaranty against any Guarantor:
(a)  to pursue any right or remedy any of them may have against the Borrower,
any other Guarantor or any other Person or commence any suit or other proceeding
against the Borrower, any other Guarantor or any other Person in any court or
other tribunal; (b) to make any claim in a liquidation or bankruptcy of the
Borrower, any other Guarantor or any other Person; or (c) to make demand of the
Borrower, any other Guarantor or any other Person or to enforce or seek to
enforce or realize upon any collateral security held by the Lenders or the
Administrative Agent which may secure any of the Guarantied Obligations.


Section 3. Guaranty Absolute. Each Guarantor guarantees that the Guarantied
Obligations will be paid strictly in accordance with the terms of the documents
evidencing the same, regardless of any Applicable Law now or hereafter in effect
in any jurisdiction affecting any of such terms or the rights of the
Administrative Agent or the Lenders with respect thereto. The liability of each
Guarantor under this Guaranty shall be absolute, irrevocable and unconditional
in accordance with its terms and shall remain in full force and effect without
regard to, and shall not be released, suspended, discharged, terminated or
otherwise affected by, any circumstance or occurrence whatsoever, including
without limitation, the following (whether or not such Guarantor consents
thereto or has notice thereof):


(a)    (i) any change in the amount, interest rate or due date or other term of
any of the Guarantied Obligations, (ii) any change in the time, place or manner
of payment of all or any portion of the Guarantied Obligations, (iii) any
amendment or waiver of, or consent to the departure from or other indulgence
with respect to, the Term Loan Agreement, any other Loan Document, or any other
document or instrument evidencing or relating to any Guarantied Obligations, or
(iv) any waiver, renewal, extension, addition, or supplement to, or deletion
from, or any other action or inaction under or in respect of, the Term Loan
Agreement, any of the other Loan Documents, or any other documents, instruments
or agreements relating to the Guarantied Obligations or any other instrument or
agreement referred to therein or evidencing any Guarantied Obligations or any
assignment or transfer of any of the foregoing;


(b)    any lack of validity or enforceability of the Term Loan Agreement, any of
the other Loan Documents, or any other document, instrument or agreement
referred to therein or evidencing any Guarantied Obligations or any assignment
or transfer of any of the foregoing;


(c)    any furnishing to the Administrative Agent or the Lenders of any security
for the Guarantied Obligations, or any sale, exchange, release or surrender of,
or realization on, any collateral securing any of the Obligations;


(d)    any settlement or compromise of any of the Guarantied Obligations, any
security therefor, or any liability of any other party with respect to the
Guarantied Obligations, or any subordination of the payment of the Guarantied
Obligations to the payment of any other liability of the Borrower or any other
Loan Party;


(e)    any bankruptcy, insolvency, reorganization, composition, adjustment,
dissolution, liquidation or other like proceeding relating to such Guarantor,
the Borrower, any other Loan Party or any other Person, or any action taken with
respect to this Guaranty by any trustee or receiver, or by any court, in any
such proceeding;





--------------------------------------------------------------------------------







(f)    any act or failure to act by the Borrower, any other Loan Party or any
other Person which may adversely affect such Guarantor’s subrogation rights, if
any, against the Borrower to recover payments made under this Guaranty;


(g)    any nonperfection or impairment of any security interest or other Lien on
any collateral, if any, securing in any way any of the Obligations;


(h)    any application of sums paid by the Borrower, any other Guarantor or any
other Person with respect to the liabilities of the Borrower to the
Administrative Agent or the Lenders, regardless of what liabilities of the
Borrower remain unpaid;


(i)    any defect, limitation or insufficiency in the borrowing powers of the
Borrower or in the exercise thereof; or


(j)    any other circumstance which might otherwise constitute a defense
available to, or a discharge of, a Guarantor hereunder (other than indefeasible
payment and performance in full).


Section 4. Action with Respect to Guarantied Obligations. The Lenders and the
Administrative Agent may, at any time and from time to time, without the consent
of, or notice to, any Guarantor, and without discharging any Guarantor from its
obligations hereunder, take any and all actions described in Section 3 and may
otherwise: (a) amend, modify, alter or supplement the terms of any of the
Guarantied Obligations, including, but not limited to, extending or shortening
the time of payment of any of the Guarantied Obligations or changing the
interest rate that may accrue on any of the Guarantied Obligations; (b) amend,
modify, alter or supplement the Term Loan Agreement or any other Loan Document;
(c) sell, exchange, release or otherwise deal with all, or any part, of any
collateral securing any of the Obligations; (d) release any other Loan Party or
other Person liable in any manner for the payment or collection of the
Guarantied Obligations; (e) exercise, or refrain from exercising, any rights
against the Borrower, any other Guarantor or any other Person; and (f) apply any
sum, by whomsoever paid or however realized, to the Guarantied Obligations in
such order as the Lenders shall elect.


Section 5. Representations and Warranties. Each Guarantor hereby makes to the
Administrative Agent and the Lenders all of the representations and warranties
made by the Borrower with respect to or in any way relating to such Guarantor in
the Term Loan Agreement and the other Loan Documents, as if the same were set
forth herein in full.


Section 6. Covenants. Each Guarantor will comply with all covenants which the
Borrower is to cause such Guarantor to comply with under the terms of the Term
Loan Agreement or any of the other Loan Documents.


Section 7. Waiver. Each Guarantor, to the fullest extent permitted by Applicable
Law, hereby waives notice of acceptance hereof or any presentment, demand,
protest or notice of any kind, and any other act or thing, or omission or delay
to do any other act or thing, which in any manner or to any extent might vary
the risk of such Guarantor or which otherwise might operate to discharge such
Guarantor from its obligations hereunder.


Section 8. Inability to Accelerate Loan. If the Administrative Agent and/or the
Lenders are prevented under Applicable Law or otherwise from demanding or
accelerating payment of any of the Guarantied Obligations by reason of any
automatic stay or otherwise, the Administrative Agent and/or the Lenders shall





--------------------------------------------------------------------------------





be entitled to receive from each Guarantor, upon demand therefor, the sums which
otherwise would have been due had such demand or acceleration occurred.


Section 9. Reinstatement of Guarantied Obligations. If claim is ever made on the
Administrative Agent or any Lender for repayment or recovery of any amount or
amounts received in payment or on account of any of the Guarantied Obligations,
and the Administrative Agent or such Lender repays all or part of said amount by
reason of (a) any judgment, decree or order of any court or administrative body
of competent jurisdiction, or (b) any settlement or compromise of any such claim
effected by the Administrative Agent or such Lender with any such claimant
(including the Borrower or a trustee in bankruptcy for the Borrower), then and
in such event each Guarantor agrees that any such judgment, decree, order,
settlement or compromise shall be binding on it, notwithstanding any revocation
hereof or the cancellation of the Term Loan Agreement, any of the other Loan
Documents, or any other instrument evidencing any liability of the Borrower, and
such Guarantor shall be and remain liable to the Administrative Agent or such
Lender for the amounts so repaid or recovered to the same extent as if such
amount had never originally been paid to the Administrative Agent or such
Lender.


Section 10. Subrogation. Upon the making by any Guarantor of any payment
hereunder for the account of the Borrower, such Guarantor shall be subrogated to
the rights of the payee against the Borrower; provided, however, that such
Guarantor shall not enforce any right or receive any payment by way of
subrogation or otherwise take any action in respect of any other claim or cause
of action such Guarantor may have against the Borrower arising by reason of any
payment or performance by such Guarantor pursuant to this Guaranty, unless and
until all of the Guarantied Obligations have been indefeasibly paid and
performed in full. If any amount shall be paid to such Guarantor on account of
or in respect of such subrogation rights or other claims or causes of action,
such Guarantor shall hold such amount in trust for the benefit of the
Administrative Agent and the Lenders and shall forthwith pay such amount to the
Administrative Agent to be credited and applied against the Guarantied
Obligations, whether matured or unmatured, in accordance with the terms of the
Term Loan Agreement or to be held by the Administrative Agent as collateral
security for any Guarantied Obligations existing.


Section 11. Payments Free and Clear. All sums payable by each Guarantor
hereunder, whether of principal, interest, Fees, expenses, premiums or
otherwise, shall be paid in full, without set‑off or counterclaim or any
deduction or withholding whatsoever (including any Taxes), and if any Guarantor
is required by Applicable Law or by a Governmental Authority to make any such
deduction or withholding, such Guarantor shall pay to the Administrative Agent
and the Lenders such additional amount as will result in the receipt by the
Administrative Agent and the Lenders of the full amount payable hereunder had
such deduction or withholding not occurred or been required.


Section 12. Set-off. In addition to any rights now or hereafter granted under
any of the other Loan Documents or Applicable Law and not by way of limitation
of any such rights, each Guarantor hereby authorizes the Administrative Agent
and each Lender, at any time during the continuance of an Event of Default,
without any prior notice to such Guarantor or to any other Person, any such
notice being hereby expressly waived, but in the case of a Lender or Participant
subject to receipt of the prior written consent of the Administrative Agent
exercised in its sole discretion, to set off and to appropriate and to apply any
and all deposits (general or special, including, but not limited to,
indebtedness evidenced by certificates of deposit, whether matured or unmatured)
and any other indebtedness at any time held or owing by the Administrative
Agent, such Lender, or any Affiliate of the Administrative Agent or such Lender,
to or for the credit or the account of such Guarantor against and on account of
any of the Guarantied Obligations, although such obligations shall be contingent
or unmatured. Each Guarantor agrees, to the fullest extent permitted by
Applicable Law, that any Participant may exercise rights of setoff or
counterclaim and other rights with





--------------------------------------------------------------------------------





respect to its participation as fully as if such Participant were a direct
creditor of such Guarantor in the amount of such participation.


Section 13. Subordination. Each Guarantor hereby expressly covenants and agrees
for the benefit of the Administrative Agent and the Lenders that all obligations
and liabilities of the Borrower to such Guarantor of whatever description,
including without limitation, all intercompany receivables of such Guarantor
from the Borrower (collectively, the “Junior Claims”) shall be subordinate and
junior in right of payment to all Guarantied Obligations. If an Event of Default
shall exist, then no Guarantor shall accept any direct or indirect payment (in
cash, property or securities, by setoff or otherwise) from the Borrower on
account of or in any manner in respect of any Junior Claim until all of the
Guarantied Obligations have been indefeasibly paid in full.


Section 14. Avoidance Provisions. It is the intent of each Guarantor, the
Administrative Agent and the Lenders that in any Proceeding, such Guarantor’s
maximum obligation hereunder shall equal, but not exceed, the maximum amount
which would not otherwise cause the obligations of such Guarantor hereunder (or
any other obligations of such Guarantor to the Administrative Agent and the
Lenders) to be avoidable or unenforceable against such Guarantor in such
Proceeding as a result of Applicable Law, including without limitation,
(a) Section 548 of the Bankruptcy Code of 1978, as amended (the “Bankruptcy
Code”) and (b) any state fraudulent transfer or fraudulent conveyance act or
statute applied in such Proceeding, whether by virtue of Section 544 of the
Bankruptcy Code or otherwise. The Applicable Laws under which the possible
avoidance or unenforceability of the obligations of such Guarantor hereunder (or
any other obligations of such Guarantor to the Administrative Agent and the
Lenders) shall be determined in any such Proceeding are referred to as the
“Avoidance Provisions”. Accordingly, to the extent that the obligations of any
Guarantor hereunder would otherwise be subject to avoidance under the Avoidance
Provisions, the maximum Guarantied Obligations for which such Guarantor shall be
liable hereunder shall be reduced to that amount which, as of the time any of
the Guarantied Obligations are deemed to have been incurred under the Avoidance
Provisions, would not cause the obligations of such Guarantor hereunder (or any
other obligations of such Guarantor to the Administrative Agent and the
Lenders), to be subject to avoidance under the Avoidance Provisions. This
Section is intended solely to preserve the rights of the Administrative Agent
and the Lenders hereunder to the maximum extent that would not cause the
obligations of any Guarantor hereunder to be subject to avoidance under the
Avoidance Provisions, and no Guarantor or any other Person shall have any right
or claim under this Section as against the Administrative Agent and the Lenders
that would not otherwise be available to such Person under the Avoidance
Provisions.


Section 15. Information. Each Guarantor assumes all responsibility for being and
keeping itself informed of the financial condition of the Borrower and the other
Guarantors, and of all other circumstances bearing upon the risk of nonpayment
of any of the Guarantied Obligations and the nature, scope and extent of the
risks that such Guarantor assumes and incurs hereunder, and agrees that none of
the Administrative Agent or the Lenders shall have any duty whatsoever to advise
any Guarantor of information regarding such circumstances or risks.


Section 16. Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS
EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.


SECTION 17. WAIVER OF JURY TRIAL.


(a)    EACH PARTY HERETO ACKNOWLEDGES THAT ANY DISPUTE OR CONTROVERSY BETWEEN OR
AMONG ANY GUARANTOR, THE ADMINISTRATIVE AGENT OR





--------------------------------------------------------------------------------





ANY OF THE LENDERS WOULD BE BASED ON DIFFICULT AND COMPLEX ISSUES OF LAW AND
FACT AND WOULD RESULT IN DELAY AND EXPENSE TO THE PARTIES. ACCORDINGLY, TO THE
EXTENT PERMITTED BY APPLICABLE LAW, EACH OF THE LENDERS, THE ADMINISTRATIVE
AGENT AND EACH GUARANTOR HEREBY WAIVES ITS RIGHT TO A TRIAL BY JURY IN ANY
ACTION OR PROCEEDING OF ANY KIND OR NATURE IN ANY COURT OR TRIBUNAL IN WHICH AN
ACTION MAY BE COMMENCED BY OR AGAINST ANY PARTY HERETO ARISING OUT OF THIS
GUARANTY OR ANY OTHER LOAN DOCUMENT OR BY REASON OF ANY OTHER SUIT, CAUSE OF
ACTION OR DISPUTE WHATSOEVER BETWEEN OR AMONG ANY GUARANTOR, THE ADMINISTRATIVE
AGENT OR ANY OF THE LENDERS OF ANY KIND OR NATURE RELATING TO ANY OF THE LOAN
DOCUMENTS.


(b)    EACH OF THE GUARANTORS, THE ADMINISTRATIVE AGENT AND EACH LENDER HEREBY
AGREES THAT THE FEDERAL DISTRICT COURT LOCATED IN THE SOUTHERN DISTRICT OF NEW
YORK OR, ANY STATE COURT LOCATED IN THE BOROUGH OF MANHATTAN, NEW YORK, NEW
YORK, SHALL HAVE JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES
BETWEEN OR AMONG ANY GUARANTOR, THE ADMINISTRATIVE AGENT OR ANY OF THE LENDERS,
PERTAINING DIRECTLY OR INDIRECTLY TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT OR
TO ANY MATTER ARISING HEREFROM OR THEREFROM. EACH GUARANTOR AND EACH OF THE
LENDERS EXPRESSLY SUBMITS AND CONSENTS IN ADVANCE TO SUCH JURISDICTION IN ANY
ACTION OR PROCEEDING COMMENCED IN SUCH COURTS WITH RESPECT TO SUCH CLAIMS OR
DISPUTES. EACH PARTY FURTHER WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER
HAVE TO THE VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT OR THAT
SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN INCONVENIENT FORUM AND EACH AGREES
NOT TO PLEAD OR CLAIM THE SAME. THE CHOICE OF FORUM SET FORTH IN THIS SECTION
SHALL NOT BE DEEMED TO PRECLUDE THE BRINGING OF ANY ACTION BY THE ADMINISTRATIVE
AGENT OR ANY LENDER OR THE ENFORCEMENT BY THE ADMINISTRATIVE AGENT OR ANY LENDER
OF ANY JUDGMENT OBTAINED IN SUCH FORUM IN ANY OTHER APPROPRIATE JURISDICTION.


(c)    THE PROVISIONS OF THIS SECTION HAVE BEEN CONSIDERED BY EACH PARTY WITH
THE ADVICE OF COUNSEL AND WITH A FULL UNDERSTANDING OF THE LEGAL CONSEQUENCES
THEREOF, AND SHALL SURVIVE THE PAYMENT OF THE LOANS AND ALL OTHER AMOUNTS
PAYABLE HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS AND THE TERMINATION OF THIS
GUARANTY.


Section 18. Loan Accounts. The Administrative Agent and each Lender may maintain
books and accounts setting forth the amounts of principal, interest and other
sums paid and payable with respect to the Guarantied Obligations, and in the
case of any dispute relating to any of the outstanding amount, payment or
receipt of any of the Guarantied Obligations or otherwise, the entries in such
books and accounts shall be deemed conclusive evidence of the amounts and other
matters set forth herein, absent manifest error. The failure of the
Administrative Agent or any Lender to maintain such books and accounts shall not
in any way relieve or discharge any Guarantor of any of its obligations
hereunder.


Section 19. Waiver of Remedies. No delay or failure on the part of the
Administrative Agent or any Lender in the exercise of any right or remedy it may
have against any Guarantor hereunder or otherwise shall operate as a waiver
thereof, and no single or partial exercise by the Administrative Agent or any
Lender





--------------------------------------------------------------------------------





of any such right or remedy shall preclude any other or further exercise thereof
or the exercise of any other such right or remedy.


Section 20. Termination. This Guaranty shall remain in full force and effect
until indefeasible payment in full of the Guarantied Obligations and the other
Obligations and the termination or cancellation of the Term Loan Agreement in
accordance with its terms.


Section 21. Successors and Assigns. Each reference herein to the Administrative
Agent or the Lenders shall be deemed to include such Person’s respective
successors and assigns (including, but not limited to, any holder of the
Guarantied Obligations) in whose favor the provisions of this Guaranty also
shall inure, and each reference herein to each Guarantor shall be deemed to
include such Guarantor’s successors and assigns, upon whom this Guaranty also
shall be binding. The Lenders may, in accordance with the applicable provisions
of the Term Loan Agreement, assign, transfer or sell any Guarantied Obligation,
or grant or sell participations in any Guarantied Obligations, to any Person
without the consent of, or notice to, any Guarantor and without releasing,
discharging or modifying any Guarantor’s obligations hereunder. Subject to
Section 12.8. of the Term Loan Agreement, each Guarantor hereby consents to the
delivery by the Administrative Agent or any Lender to any Eligible Assignee or
Participant (or any prospective Eligible Assignee or Participant) of any
financial or other information regarding the Borrower or any Guarantor. No
Guarantor may assign or transfer its obligations hereunder to any Person without
the prior written consent of all Lenders and any such assignment or other
transfer to which all of the Lenders have not so consented shall be null and
void.


Section 22. JOINT AND SEVERAL OBLIGATIONS. THE OBLIGATIONS OF THE GUARANTORS
HEREUNDER SHALL BE JOINT AND SEVERAL, AND ACCORDINGLY, EACH GUARANTOR CONFIRMS
THAT IT IS LIABLE FOR THE FULL AMOUNT OF THE “GUARANTIED OBLIGATIONS” AND ALL OF
THE OBLIGATIONS AND LIABILITIES OF EACH OF THE OTHER GUARANTORS HEREUNDER.


Section 23. Amendments. This Guaranty may not be amended except in writing
signed by the Requisite Lenders (or all of the Lenders if required under the
terms of the Term Loan Agreement), the Administrative Agent and each Guarantor.


Section 24. Payments. All payments to be made by any Guarantor pursuant to this
Guaranty shall be made in Dollars, in immediately available funds to the
Administrative Agent at the Principal Office, not later than 2:00 p.m. on the
date of demand therefor.


Section 25. Notices. All notices, requests and other communications hereunder
shall be in writing (including facsimile transmission or similar writing) and
shall be given (a) to each Guarantor at its address set forth below its
signature hereto, (b) to the Administrative Agent or any Lender at its
respective address for notices provided for in the Term Loan Agreement, or (c)
as to each such party at such other address as such party shall designate in a
written notice to the other parties. Each such notice, request or other
communication shall be effective (i) if mailed, when received or when receipt is
refused; (ii) if telecopied, when transmitted; or (iii) if hand delivered, when
delivered; provided, however, that any notice of a change of address for notices
shall not be effective until received.


Section 26. Severability. In case any provision of this Guaranty shall be
invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining provisions shall not in any way be affected
or impaired thereby.







--------------------------------------------------------------------------------





Section 27. Headings. Section headings used in this Guaranty are for convenience
only and shall not affect the construction of this Guaranty.


Section 28. Limitation of Liability. Neither the Administrative Agent nor any
Lender, nor any Affiliate, officer, director, employee, attorney, or agent of
the Administrative Agent or any Lender, shall have any liability with respect
to, and each Guarantor hereby waives, releases, and agrees not to sue any of
them upon, any claim for any special, indirect, incidental, or consequential
damages suffered or incurred by a Guarantor in connection with, arising out of,
or in any way related to, this Guaranty or any of the other Loan Documents, or
any of the transactions contemplated by this Guaranty, the Term Loan Agreement
or any of the other Loan Documents. Each Guarantor hereby waives, releases, and
agrees not to sue the Administrative Agent or any Lender or any of the
Administrative Agent’s or any Lender’s Affiliates, officers, directors,
employees, attorneys, or agents for punitive damages in respect of any claim in
connection with, arising out of, or in any way related to, this Guaranty, the
Term Loan Agreement or any of the other Loan Documents, or any of the
transactions contemplated by Term Loan Agreement or financed thereby.


Section 29. NO NOVATION. THE PARTIES HERETO HAVE ENTERED INTO THIS GUARANTY
SOLEY TO AMEND AND RESTATE THE TERMS OF, AND THE OBLIGATIONS OWING UNDER AND IN
CONNECTON WITH, THE EXISTING GUARANTY. THE PARTIES DO NOT INTEND THIS GUARANTY
NOR THE TRANSACTIONS CONTEMPLATED HEREBY TO BE, AND THIS GUARANTY AND THE
TRANSACTIONS CONTEMPLATED HEREBY SHALL NOT BE CONSTRUED TO BE, A NOVATION OF ANY
OF THE OBLIGATIONS OWING BY THE GUARANTORS UNDER OR IN CONNECTION WITH THE
EXISTING GUARANTY. WHICH OBLIGATIONS AROSE DUE TO CIRCUMSTANCES WHICH OCCURED
PRIOR TO THE DATE THIS GUARANTY WAS FULLY EXECUTED BY THE PARTIES HERETO.


Section 30. Definitions. (a) For the purposes of this Guaranty:


“Proceeding” means any of the following: (i) a voluntary or involuntary case
concerning any Guarantor shall be commenced under the Bankruptcy Code of 1978,
as amended; (ii) a custodian (as defined in such Bankruptcy Code or any other
applicable bankruptcy laws) is appointed for, or takes charge of, all or any
substantial part of the property of any Guarantor; (iii) any other proceeding
under any Applicable Law, domestic or foreign, relating to bankruptcy,
insolvency, reorganization, winding‑up or composition for adjustment of debts,
whether now or hereafter in effect, is commenced relating to any Guarantor;
(iv) any Guarantor is adjudicated insolvent or bankrupt; (v) any order of relief
or other order approving any such case or proceeding is entered by a court of
competent jurisdiction; (vi) any Guarantor makes a general assignment for the
benefit of creditors; (vii) any Guarantor shall fail to pay, or shall state that
it is unable to pay, or shall be unable to pay, its debts generally as they
become due; (viii) any Guarantor shall call a meeting of its creditors with a
view to arranging a composition or adjustment of its debts; (ix) any Guarantor
shall by any act or failure to act indicate its consent to, approval of or
acquiescence in any of the foregoing; or (x) any corporate action shall be taken
by any Guarantor for the purpose of effecting any of the foregoing.


(b)    Terms not otherwise defined herein are used herein with the respective
meanings given them in the Term Loan Agreement.


[Signature on Next Page]
    





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, each Guarantor has duly executed and delivered this Guaranty
as of the date and year first written above.




CORPORATE OFFICE PROPERTIES TRUST




By: _____________________    
Name: __________________    
Title: __________________    




[OTHER GUARANTORS]


Address for Notices for all Guarantors:


c/o Corporate Office Properties, L.P.
6711 Columbia Gateway Drive, Suite 300
Columbia, Maryland 21046
Attention: General Counsel
Telephone Number:    (443) 285-5400
Telecopy Number:    (443) 285-7650





--------------------------------------------------------------------------------







ANNEX I


FORM OF ACCESSION AGREEMENT


THIS ACCESSION AGREEMENT dated as of ____________, 20___, executed and delivered
by ______________________, a _____________ (the “New Guarantor”), in favor of
(a) CAPITAL ONE, NATIONAL ASSOCIATION, in its capacity as Administrative Agent
(the “Administrative Agent”) for the Lenders under that certain Amended and
Restated Term Loan Agreement dated as of March 6, 2020 (as amended, restated,
supplemented or otherwise modified from time to time, the “Term Loan
Agreement”), by and among Corporate Office Properties, L.P. (the “Borrower”),
Corporate Office Properties Trust, the financial institutions party thereto and
their assignees under Section 12.5. thereof (the “Lenders”), the Administrative
Agent, and the other parties thereto, and (b) the Lenders.


WHEREAS, pursuant to the Term Loan Agreement, the Administrative Agent and the
Lenders have agreed to make available to the Borrower certain financial
accommodations on the terms and conditions set forth in the Term Loan Agreement;


WHEREAS, the Borrower, the New Guarantor, and the existing Guarantors, though
separate legal entities, are mutually dependent on each other in the conduct of
their respective businesses as an integrated operation and have determined it to
be in their mutual best interests to obtain financing from the Administrative
Agent and the Lenders through their collective efforts;


WHEREAS, the New Guarantor acknowledges that it will receive direct and indirect
benefits from the Administrative Agent and the Lenders making such financial
accommodations available to the Borrower under the Term Loan Agreement and,
accordingly, the New Guarantor is willing to guarantee the Borrower’s
obligations to the Administrative Agent and the Lenders on the terms and
conditions contained herein; and


WHEREAS, the New Guarantor’s execution and delivery of this Agreement is a
condition to the Administrative Agent and the Lenders continuing to make such
financial accommodations to the Borrower.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the New Guarantor, the New Guarantor agrees
as follows:


Section 1. Accession to Guaranty. The New Guarantor hereby agrees that it is a
“Guarantor” under that certain Guaranty dated as of March 6, 2020 (as amended,
supplemented, restated or otherwise modified from time to time, the “Guaranty”),
made by each Subsidiary of the Borrower a party thereto in favor of the
Administrative Agent and the Lenders and assumes all obligations of a
“Guarantor” thereunder, all as if the New Guarantor had been an original
signatory to the Guaranty. Without limiting the generality of the foregoing, the
New Guarantor hereby:


(a)    irrevocably and unconditionally guarantees the due and punctual payment
and performance when due, whether at stated maturity, by acceleration or
otherwise, of all Guarantied Obligations (as defined in the Guaranty);


(b)    makes to the Administrative Agent and the Lenders as of the date hereof
each of the representations and warranties contained in Section 5 of the
Guaranty and agrees to be bound by each of the covenants contained in Section 6
of the Guaranty; and


(c)    consents and agrees to each provision set forth in the Guaranty.





--------------------------------------------------------------------------------







SECTION 2. GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.


Section 3. Definitions. Capitalized terms used herein and not otherwise defined
herein shall have their respective defined meanings given them in the Term Loan
Agreement.




[Signatures on Next Page]


    





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the New Guarantor has caused this Accession Agreement to be
duly executed and delivered under seal by its duly authorized officers as of the
date first written above.


[NEW GUARANTOR]




By: ______________________    
Name: ______________________    
Title: ______________________    


Address for Notices:
c/o Corporate Office Properties, L.P.
6711 Columbia Gateway Drive, Suite 300
Columbia, Maryland 21046
Attention: General Counsel
Telephone Number:    (443) 285-5400
Telecopy Number:    (443) 285-7650




Accepted:


CAPITAL ONE, NATIONAL ASSOCIATION, as Administrative Agent




By:    ________________
Name:______________    
Title:________________    







--------------------------------------------------------------------------------






EXHIBIT I


FORM OF GUARANTOR RELEASE




________ ___, 20__


Corporate Office Properties, L.P.
6711 Columbia Gateway Drive, Suite 300
Columbia, Maryland 21046
Attention: General Counsel




Ladies and Gentlemen:


Reference is made to that certain Amended and Restated Term Loan Agreement dated
as of March 6, 2020 (as amended, restated, supplemented or otherwise modified
from time to time, the “Term Loan Agreement”), by and among Corporate Office
Properties, L.P. (the “Borrower”), Corporate Office Properties Trust, the
financial institutions party thereto and their assignees under Section 12.5.
thereof (the “Lenders”), Capital One, National Association, as Administrative
Agent (the “Administrative Agent”), and the other parties thereto. Capitalized
terms used herein, and not otherwise defined herein, have their respective
meanings given them in the Term Loan Agreement.


The Borrower has requested that each of the Subsidiaries identified on Exhibit A
attached hereto (each a “Subsidiary Guarantor”) be released as a Guarantor from
the Guaranty in accordance with Section 7.12.(c) of the Term Loan Agreement. In
reliance on the representations deemed made by the Borrower pursuant to the last
sentence of Section 7.12.(c), the Administrative Agent confirms that each
Subsidiary Guarantor is released as a Guarantor from the Guaranty effective as
of the date of this letter.


[Signatures on Following Page]





--------------------------------------------------------------------------------











IN WITNESS WHEREOF, the undersigned has duly executed and delivered this
Guarantor Release as of the date first written above.




CAPITAL ONE, NATIONAL ASSOCIATION, as Administrative Agent
By: _______________    
Name:___________________    
Title: ___________________









--------------------------------------------------------------------------------






EXHIBIT J-1


FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Amended and Restated Term Loan Agreement dated
as of March 6, 2020 (as amended, supplemented or otherwise modified from time to
time, the “Term Loan Agreement”), by and among Corporate Office Properties, L.P.
(the “Borrower”), Corporate Office Properties Trust, the financial institutions
party thereto and their assignees under Section 12.5. thereof (the “Lenders”),
Capital One, National Association, as Administrative Agent (the “Administrative
Agent”), and the other parties thereto. Capitalized terms used herein, and not
otherwise defined herein, have their respective meanings given them in the Term
Loan Agreement.


Pursuant to the provisions of Section 3.12. of the Term Loan Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Internal Revenue Code, (iii) it is not a ten
percent shareholder of the Borrower within the meaning of Section 871(h)(3)(B)
of the Internal Revenue Code and (iv) it is not a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Internal
Revenue Code.


The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or Form W-8BEN-E,
as applicable,. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.


Unless otherwise defined herein, terms defined in the Term Loan Agreement and
used herein shall have the meanings given to them in the Term Loan Agreement.






[NAME OF LENDER]




By: ____________________    
Name:________________    
Title:_________________    


Date: ________ __, 20__







--------------------------------------------------------------------------------








EXHIBIT J-2
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Amended and Restated Term Loan Agreement dated
as of March 6, 2020 (as amended, supplemented or otherwise modified from time to
time, the “Term Loan Agreement”), by and among Corporate Office Properties, L.P.
(the “Borrower”), Corporate Office Properties Trust, the financial institutions
party thereto and their assignees under Section 12.5. thereof (the “Lenders”),
Capital One, National Association, as Administrative Agent (the “Administrative
Agent”), and the other parties thereto. Capitalized terms used herein, and not
otherwise defined herein, have their respective meanings given them in the Term
Loan Agreement.
  
Pursuant to the provisions of Section 3.12. of the Term Loan Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Internal
Revenue Code, (iii) it is not a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Internal Revenue Code, and (iv) it is
not a controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Internal Revenue Code.


The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or Form W-8BEN-E, as applicable,. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender in writing, and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.


Unless otherwise defined herein, terms defined in the Term Loan Agreement and
used herein shall have the meanings given to them in the Term Loan Agreement.


[NAME OF PARTICIPANT]




By:____________________
Name:_______________    
Title:________________    


Date: ________ __, 20__









--------------------------------------------------------------------------------






EXHIBIT J-3
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Amended and Restated Term Loan Agreement dated
as of March 6, 2020 (as amended, supplemented or otherwise modified from time to
time, the “Term Loan Agreement”), by and among Corporate Office Properties, L.P.
(the “Borrower”), Corporate Office Properties Trust, the financial institutions
party thereto and their assignees under Section 12.5. thereof (the “Lenders”),
Capital One, National Association, as Administrative Agent (the “Administrative
Agent”), and the other parties thereto. Capitalized terms used herein, and not
otherwise defined herein, have their respective meanings given them in the Term
Loan Agreement.
  
Pursuant to the provisions of Section 3.12. of the Term Loan Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Internal Revenue
Code, (iv) none of its direct or indirect partners/members is a ten percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Internal Revenue Code and (v) none of its direct or indirect partners/members is
a controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Internal Revenue Code.
 
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or Form
W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY accompanied by an IRS
Form W-8BEN or Form W-8BEN-E, as applicable, from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.


Unless otherwise defined herein, terms defined in the Term Loan Agreement and
used herein shall have the meanings given to them in the Term Loan Agreement.


[NAME OF PARTICIPANT]


By:_______________    
Name:__________    
Title:_____________    


Date: ________ __, 20__







--------------------------------------------------------------------------------






EXHIBIT J-4
FORM OF U.S. TAX COMPLIANCE CERTIFICATE


(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)


Reference is hereby made to the Amended and Restated Term Loan Agreement dated
as of March 6, 2020 (as amended, supplemented or otherwise modified from time to
time, the “Term Loan Agreement”), by and among Corporate Office Properties, L.P.
(the “Borrower”), Corporate Office Properties Trust, the financial institutions
party thereto and their assignees under Section 12.5. thereof (the “Lenders”),
Capital One, National Association, as Administrative Agent (the “Administrative
Agent”), and the other parties thereto. Capitalized terms used herein, and not
otherwise defined herein, have their respective meanings given them in the Term
Loan Agreement.
  
Pursuant to the provisions of Section 3.12. of the Term Loan Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Term
Loan Agreement or any other Loan Document, neither the undersigned nor any of
its direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Internal Revenue Code,
(iv) none of its direct or indirect partners/members is a ten percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Internal Revenue Code and (v) none of its direct or indirect partners/members is
a controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Internal Revenue Code.


The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or Form W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY
accompanied by an IRS Form W-8BEN or Form W-8BEN-E, as applicable, from each of
such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.


Unless otherwise defined herein, terms defined in the Term Loan Agreement and
used herein shall have the meanings given to them in the Term Loan Agreement.


[NAME OF LENDER]
By:_________________    
Name:____________    
Title:______________    


Date: ________ __, 20__









